EXHIBIT 10.1

 

CREDIT AGREEMENT

 

THIS CREDIT AGREEMENT dated as of November 25, 2003, among GLOBAL PAYMENTS INC.,
a Georgia corporation, as Borrower, the banks and other financial institutions
listed on the signature pages hereof, as Lenders, BANK ONE, NA, a national
banking association having its principal office in Chicago, Illinois, as
Administrative Agent, Swing Line Lender and LC Issuer, SUNTRUST BANK, a Georgia
banking corporation, as Syndication Agent, and BANK OF AMERICA, N.A., a national
banking association, WACHOVIA BANK, NATIONAL ASSOCIATION, a national banking
association, and KEYBANK NATIONAL ASSOCIATION, a national banking association,
as Co-Documentation Agents.

 

W I T N E S S E T H:

 

WHEREAS, the Borrower has requested that the Lenders establish in its favor a
revolving credit facility in order to refinance certain existing indebtedness
under the 2001 Credit Agreement (as hereinafter defined) and to replace the
credit facility evidenced thereby, to finance acquisitions of businesses as
permitted by the terms of this Agreement, and otherwise to provide the Borrower
a source of working capital and other funds for general corporate purposes of
the Borrower and its Subsidiaries;

 

WHEREAS, the Lenders have agreed to establish such revolving credit facility on
the terms, and subject to the conditions and requirements, set forth herein;

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:

 

ARTICLE 1

 

DEFINITIONS

 

SECTION 1.1. Definitions. The terms as defined in this Section 1.1 shall, for
all purposes of this Agreement and any amendment hereto (except as herein
otherwise expressly provided or unless the context otherwise requires), have the
meanings set forth herein:

 

“Acquired Entity” means the assets, in the case of an acquisition of assets, or
Capital Stock (or, if the context requires, the Person that is the issuer of
such Capital Stock), in the case of an acquisition of Capital Stock, acquired by
the Borrower or any of its Consolidated Subsidiaries pursuant to an Acquisition
permitted by Section 6.4(b).

 

“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which any Person (i)
acquires any going business or all



--------------------------------------------------------------------------------

or substantially all of the assets of any firm, corporation, partnership,
limited liability company or division or other business unit or segment thereof,
whether through purchase of assets, merger or otherwise, or (ii) directly or
indirectly acquires (in one transaction or as the most recent transaction in a
series of transactions) at least a majority (in number of votes) of the
securities of a corporation which have ordinary voting power for the election of
directors (other than securities having such power only by reason of the
happening of a contingency) or a majority (by percentage or voting power) of the
outstanding ownership interests of a partnership or limited liability company.

 

“Administrative Agent” means Bank One, in its capacity as administrative agent
for the Lenders hereunder, its successors and permitted assigns in such
capacity, and any other Person appointed as Administrative Agent in accordance
with Section 8.9.

 

“Administrative Agent/Arranger Letter Agreement” means that certain letter
agreement dated as of October 6, 2003, among the Administrative Agent, BOCM, and
Borrower relating to certain fees from time to time payable to the
Administrative Agent and BOCM, together with all amendments and supplements
thereto.

 

“Advance” means a Borrowing hereunder (and, in the case of a Eurodollar Advance,
the conversion or continuation thereof) consisting of the aggregate amount of
the several Loans made by one or more of the Lenders to the Borrower on the same
Borrowing Date (or date of conversion or continuation), of the same Type and, in
the case of a Fixed Rate Advance, for the same Interest Period, and includes a
Syndicated Advance and a Swing Line Advance.

 

“Affiliate” means (i) any Person that directly, or indirectly through one or
more intermediaries, controls the Borrower (a “Controlling Person”), (ii) any
Person (other than the Borrower) which is controlled by or is under common
control with a Controlling Person, or (iii) any Person of which the Borrower
owns, directly or indirectly, 20% or more of the common stock or equivalent
equity interests. As used herein, the term “control” means possession, directly
or indirectly, of the power to direct or cause the direction of the management
or policies of a Person, whether through the ownership of voting securities, by
contract or otherwise.

 

“Aggregate Commitment” means the aggregate of the Commitments of all the
Lenders, being $350,000,000 as of the date of this Agreement, as the same may be
increased or reduced from time to time pursuant to the terms hereof.

 

“Aggregate Outstanding Credit Exposure” means, at any time, the aggregate of the
Outstanding Credit Exposure of all the Lenders.

 

“Aggregate Subsidiary Threshold” means an amount equal to seventy-five percent
(75%) of the total consolidated revenue of the Borrower and its Consolidated
Restricted Subsidiaries for the most recent Fiscal Quarter as shown on the
Financial Statements (Annual) or Financial Statements (Quarterly), as the case
may be, as most recently delivered or required to be delivered pursuant to
Section 5.1.

 

2



--------------------------------------------------------------------------------

“Agreement” means this Credit Agreement, together with all amendments and
supplements hereto and all restatements hereof.

 

“Alternate Base Rate” means, for any day, a rate of interest per annum equal to
the higher of (i) the Prime Rate for such day and (ii) the sum of the Federal
Funds Effective Rate for such day plus  1/2%.

 

“Applicable Margin” means, at any date of determination thereof with respect to
any Syndicated Advance, the respective rates per annum for such Syndicated
Advance calculated in accordance with Section 2.9.

 

“Applicable Pledge Amount” means, in respect of the amount of Capital Stock of
an Eligible Pledged Subsidiary to be pledged to the Administrative Agent, for
the ratable benefit of the Lenders, Swing Line Lender, LC Issuer and
Administrative Agent, pursuant to a Pledge Agreement, the total amount of all
outstanding Capital Stock of such Subsidiary owned by the Borrower and its other
Domestic Operating Subsidiaries (provided, however, that, in the case of an
Eligible Pledged Subsidiary that is a First Tier- Non-U.S. Operating Subsidiary,
such Capital Stock shall not be greater than 65% of all outstanding Capital
Stock of such Subsidiary).

 

“Asset Sale” means the sale (including any transaction that has the economic
effect of a sale), transfer or other disposition (by way of merger or otherwise,
including sales in connection with a sale and leaseback transaction, or as a
result of any condemnation or casualty in respect of property) by the Borrower
or any Consolidated Subsidiary to any Person other than a Credit Party, of (i)
any capital stock of any Consolidated Subsidiary, or (ii) any other assets of
the Borrower or any Consolidated Subsidiary (other than inventory, obsolete or
worn out assets, scrap, and Restricted Investments, in each case disposed of in
the ordinary course of business), except sales, transfers or other dispositions
of any assets in one transaction or a series of related transactions having a
value not in excess of $100,000.

 

“Assignee” has the meaning set forth in Section 9.8(c)

 

“Assignment Agreement” means an Assignment Agreement executed in accordance with
Section 9.8(c) in the form attached hereto as Exhibit E.

 

“Authorized Executive Officer” means any of the Chief Executive Officer,
President, Chief Financial Officer, Treasurer, or Secretary of the Borrower,
acting singly.

 

“Authorized Financial Officer” means the Chief Financial Officer, Senior Vice
President of Finance, Principal Financial Officer, Chief Accounting Officer,
Treasurer or other similar financial officers of the Borrower.

 

“Available Aggregate Commitment” means, at any time, the Aggregate Commitment
then in effect minus the Aggregate Outstanding Credit Exposure at such time.

 

“Bank One” means Bank One, NA, a national banking association having its
principal office in Chicago, Illinois, and its successors and assigns.

 

3



--------------------------------------------------------------------------------

“BOCM” means Banc One Capital Markets, Inc., a Delaware corporation, and its
successors, in its capacity as arranger of the credit facilities provided to the
Borrower by this Agreement.

 

“Borrower” means Global Payments Inc., a Georgia corporation, and its successors
and permitted assigns.

 

“Borrower’s Business” means the businesses operated by the Borrower and its
Subsidiaries on the date hereof and any other businesses arising therefrom or
related thereto in the payment processing industry.

 

“Borrowing” means a borrowing hereunder consisting of a Loan or Loans made to
the Borrower pursuant to Article 2.

 

“Borrowing Date” means a date on which an Advance is made hereunder.

 

“Business Day” means (i) with respect to any borrowing, payment or rate
selection of Eurodollar Advances, a day (other than a Saturday or Sunday) on
which banks generally are open in Chicago and New York for the conduct of
substantially all of their commercial lending activities and on which dealings
in United States dollars are carried on in the London interbank market, and (ii)
for all other purposes, a day (other than a Saturday or Sunday) on which banks
generally are open in Chicago for the conduct of substantially all of their
commercial lending activities.

 

“Canadian Acquisition” means the Acquisition by Global Payments Direct of
certain net assets of the merchant card services business of the Canadian
Seller, representing the Canadian merchant processing business of the Canadian
Seller in accordance with the terms of such Acquisition as provided in that
certain agreement dated November 9, 2000 between Global Payments Direct and the
Canadian Seller.

 

“Canadian Receivables” means the accounts receivable acquired by Global Payments
Direct pursuant to the Canadian Acquisition and other Canadian accounts
receivable of Global Payments Direct generated in the ordinary course of
business by the Canadian merchant processing business acquired by Global
Payments Direct pursuant to the Canadian Acquisition.

 

“Canadian Receivables Credit Facility” means the documents evidencing the credit
facility made available to Global Payments Direct by the Canadian Seller
providing for short-term advances to Global Payments Direct made in respect of
the Canadian Receivables, with the obligations of Global Payments Direct under
such credit facility to be Guaranteed by the Borrower and the Subsidiary
Guarantors, together with any refinancings or replacements of such credit
facility and any amendments or modifications of such credit facility or
refinancing or replacement, in each case to the extent any such refinancing,
replacement, amendment or modification is not on terms or otherwise less
favorable in any material respect to the Lenders or the Administrative Agent.

 

4



--------------------------------------------------------------------------------

“Canadian Seller” means Canadian Imperial Bank of Commerce.

 

“Capital Stock” means, with respect to any Person, any nonredeemable capital
stock (or in the case of a partnership or limited liability company, the
partners’ or members’ equivalent equity interest) of such Person or any of its
Subsidiaries (to the extent issued to a Person other than such Person), whether
common or preferred.

 

“Capitalized Lease” of a Person means any lease of property, whether real
property or personalty, by such Person as lessee that would be capitalized on a
balance sheet of such Person prepared in accordance with GAAP.

 

“Closing Date” means the date on which all conditions set forth in Section 3.1
are fulfilled.

 

“Code” means the Internal Revenue Code of 1986, as amended, or any successor
Federal tax code.

 

“Co-Documentation Agents” means, collectively, Bank of America, N. A., a
national banking association, Wachovia Bank, National Association, a national
banking association, and KeyBank National Association, a national banking
association, and their respective successors, in their capacities as
co-documentation agents for the credit facilities provided to the Borrower by
this Agreement.

 

“Collateral Shortfall Amount” is defined in Section 7.3.

 

“Commitment” means for each Lender, the obligation of such Lender to make
Syndicated Loans, and participate in Facility LCs and Swing Line Loans, in an
aggregate amount not exceeding the applicable amount set forth opposite its
signature below or as set forth in any Notice of Assignment relating to any
assignment thereof that has become effective pursuant to Section 9.8(c), as such
amount may otherwise be increased or reduced from time to time pursuant to the
terms hereof.

 

“Compliance Certificate” means a compliance certificate, substantially in the
form of Exhibit D hereto, signed by an Authorized Financial Officer, showing the
calculations necessary to determine compliance with this Agreement and stating
that no Default or Event of Default exists, or if any Default or Event of
Default exists, stating the nature and status thereof.

 

“Consolidated EBITDA” means, for any period, the sum of the following (without
duplication): (a) with respect to the Borrower and its Consolidated Subsidiaries
(excluding Persons that at the end of such period were Unrestricted Subsidiaries
or any Persons or assets that became Acquired Entities at any time during such
period), the sum of each of the following for such period: (i) Consolidated Net
Income, (ii) income taxes, (iii) depreciation, (iv) amortization, and (v)
Consolidated Interest Expense; (b) “Consolidated EBITDA” of any Persons or
assets that became Acquired Entities (excluding Acquired Entities that are
Unrestricted Subsidiaries) at any time during such period, calculated on a pro
forma basis for such Acquired Entities for the entire period in a manner
otherwise consistent with this definition and the

 

5



--------------------------------------------------------------------------------

definitions referred to herein; and (c) “Consolidated EBITDA” of Persons that
were Unrestricted Subsidiaries as of the end of such period, calculated for such
Unrestricted Subsidiaries for the entire period in a manner otherwise consistent
with this definition and the definitions referred to herein, solely to the
extent such amounts were actually paid in cash during such period by dividend or
distribution by such Unrestricted Subsidiaries to the Borrower or its Restricted
Subsidiaries.

 

“Consolidated EBITR” means, for the Borrower and its Consolidated Subsidiaries
(other than Persons that at the end of such period were Unrestricted
Subsidiaries) for any period, an amount equal to the sum of each of the
following for such period (without duplication): (a) Consolidated EBITDA
(excluding “Consolidated EBITDA” of Acquired Entities as described in clause (b)
of the definition of Consolidated EBITDA) plus (b) Consolidated Lease Expense
minus (c) depreciation and amortization.

 

“Consolidated Fixed Charges” means, without duplication, for the Borrower and
its Consolidated Subsidiaries (other than Persons that at the end of such period
were Unrestricted Subsidiaries) for any period, the sum each of the following
for such period (without duplication): (a) Consolidated Interest Expense, and
(b) Consolidated Lease Expense

 

“Consolidated Interest Expense” means, for the Borrower and its Consolidated
Subsidiaries for any period determined on a consolidated basis in accordance
with GAAP (without duplication), total interest expense, including without
limitation the interest component of any payments in respect of capital leases
capitalized or expensed during such period (whether or not actually paid during
such period).

 

“Consolidated Lease Expense” for any period, the aggregate amount of fixed and
contingent rentals payable by the Borrower and its Consolidated Subsidiaries
with respect to leases of real and personal property (excluding Capitalized
Leases) determined on a consolidated basis in accordance with GAAP for such
period.

 

“Consolidated Net Income” means, for any period, net income of the Borrower and
its Consolidated Subsidiaries for such period determined on a consolidated basis
in accordance with GAAP, but excluding therefrom (to the extent included
therein) (a) the after-tax impact of Non-Recurring Non-Cash Items and (b) any
equity interest of the Borrower and its Consolidated Subsidiaries (other than
Unrestricted Subsidiaries) in the unremitted earnings of any Person that is not
a Subsidiary. Further, Non-Recurring Cash Items will only be reflected (on an
after-tax basis) in net income as such amounts are paid, and the cash portions
of any restructuring charge will only be reflected (on an after-tax basis) in
net income for pre-tax amounts that exceed the Restructuring Charge Limit.

 

“Consolidated Net Worth” means, as of any date, total shareholder’s equity
reflected on the consolidated balance sheet of the Borrower and its Consolidated
Subsidiaries as of such date prepared in accordance with GAAP, but excluding
therefrom (to the extent included therein from the end of the most recently
ended Fiscal Quarter prior to the Closing Date) (a) the after-tax impact of
Non-Recurring Non-Cash Items and (b) any impact of foreign currency translation
adjustments or pension fund liabilities. Further, Non-Recurring Cash Items will
only be

 

6



--------------------------------------------------------------------------------

reflected (on an after-tax basis) in Consolidated Net Worth as such amounts are
paid, and the cash portions of any restructuring charge will only be reflected
(on an after-tax basis) in Consolidated Net Worth for pre-tax amounts that
exceed the Restructuring Charge Limit.

 

“Consolidated Restricted Subsidiary” means at any date any Consolidated
Subsidiary that is not an Unrestricted Subsidiary as of such date.

 

“Consolidated Subsidiary” means at any date any Subsidiary or other Person the
accounts of which, in accordance with GAAP, would be consolidated with those of
the Borrower in its consolidated financial statements as of such date.

 

“Consolidated Total Debt” means at any date, all Debt of the Borrower and its
Consolidated Subsidiaries (other than Unrestricted Subsidiaries) measured on a
consolidated basis as of such date (excluding therefrom, however, without
duplication, Guarantees of Debt of such Person or any of its Consolidated
Subsidiaries, respectively, by such Person or any such Consolidated Subsidiary).

 

“Contribution Agreement” means the Contribution Agreement, substantially in the
form of Exhibit C executed and delivered by the Borrower and those Consolidated
Restricted Subsidiaries of the Borrower that are parties to the Subsidiary
Guarantee, in favor of the Administrative Agent for the ratable benefit of the
Lenders, Swing Line Lender, LC Issuer, and Administrative Agent, as the same may
be amended, supplemented and restated from time to time.

 

“Contribution Agreement Supplement” means the Supplement substantially in the
form of Annex I to the Contribution Agreement executed and delivered by a
Domestic Operating Subsidiary of the Borrower pursuant to Section 5.3.

 

“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
which, together with the Borrower, are treated as a single employer under
Section 414 of the Code.

 

“Conversion/Continuation Notice” is defined in Section 2.3(g).

 

“Credit Extension” means the making of an Advance or the issuance of a Facility
LC hereunder.

 

“Credit Extension Date” means the Borrowing Date for an Advance or the issuance
date for a Facility LC.

 

“Credit Party” means any of the Borrower, any Subsidiary Guarantor or any
Pledged Subsidiary.

 

“Debt” of any Person means, without duplication, (i) obligations of such Person
for borrowed money, (ii) obligations of such Person evidenced by bonds,
debentures, notes or other similar instruments, (iii) obligations of such Person
in respect of the deferred purchase price of

 

7



--------------------------------------------------------------------------------

property or services (other than trade payables incurred in the ordinary course
of business on terms customary in the trade), (iv) obligations of such Person
under any conditional sale or other title retention agreement(s) relating to
property acquired by such Person, (v) Capitalized Lease obligations of such
Person, (vi) obligations, contingent or otherwise, of such Person in respect of
letters of credit, acceptances or similar extensions of credit, (vii) Guaranties
by such Person of the type of Debt described in clauses (i) through (vi) above,
(viii) all indebtedness of a third party secured by any Lien on property owned
by such Person, whether or not such indebtedness has been assumed by such
Person, (ix) all obligations of such Person, contingent or otherwise, to
purchase, redeem, retire or otherwise acquire for value any Capital Stock of
such Person, and (x) off-balance sheet liability retained in connection with
asset securitization programs, synthetic leases, sale and leaseback transactions
or other similar obligations arising with respect to any other transaction which
is the functional equivalent of or takes the place of borrowing but which does
not constitute a liability on the consolidated balance sheet of such Person and
its Subsidiaries. “Debt” shall not include obligations of the Borrower or any
Subsidiary under any Settlement Facility.

 

“Default” means any condition or event which constitutes an Event of Default or
which with the giving of notice or lapse of time or both would, unless cured or
waived, become an Event of Default.

 

“DolEx” means DolEx Dollar Express, Inc., a Texas corporation.

 

“DolEx Acquisition” means the acquisition by the Borrower, directly or
indirectly, of all outstanding Capital Stock of LAMS and DolEx.

 

“Dollars” or “$” means dollars in lawful currency of the United States of
America.

 

“Domestic Operating Restricted Subsidiary” means Domestic Operating Subsidiary
that is a Restricted Subsidiary of the Borrower.

 

“Domestic Operating Subsidiary” means an Operating Subsidiary organized under
the laws of any State of the United States of America or the District of
Columbia, or the federal laws of the United States of America.

 

“Eligible Lender” means any Person who is, at the time of determination: (a) a
Lender; (b) a commercial bank, trust company, savings and loan association,
savings bank, insurance company, investment bank or pension fund organized under
the laws of the United States of America, or any state thereof, and having total
assets in excess of $5,000,000,000; or (c) a commercial bank organized under the
laws of any other country which is a member of the Organization for Economic
Cooperation and Development (“OECD”), or a political subdivision of any such
country, and having total assets in excess of $10,000,000,000, provided that
such bank is acting through a branch or agency located in the United States of
America. If such Person is not currently a Lender, such Person’s senior
unsecured long term indebtedness must be rated BBB or higher by S&P, Baa2 or
higher by Moody’s.

 

8



--------------------------------------------------------------------------------

“Eligible Pledged Subsidiary” means any First Tier Non-US Operating Subsidiary
or any Restricted Subsidiary (other than a Wholly Owned Subsidiary).

 

“Environmental Liabilities” means any liabilities, whether accrued, contingent
or otherwise, arising from or in any way associated with any legal requirements
relating to health, safety, or the environment and applicable to the Borrower or
any of its Subsidiaries, including without limitation, under the federal
Comprehensive Environmental Response Compensation and Liability Act, and all
other federal, state and local laws and regulations, and all judgments, awards,
decrees, and orders issued pursuant thereto and binding on or otherwise
applicable to the Borrower and its Subsidiaries (the foregoing referred to
collectively as “Environmental Laws”).

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, or any successor law. Any reference to any provision of ERISA
shall also be deemed to be a reference to any successor provision or provisions
thereof.

 

“Eurodollar Advance” means a Syndicated Advance which, except as otherwise
provided in Section 2.11, bears interest at a Eurodollar Rate.

 

“Eurodollar Base Rate” means, with respect to a Eurodollar Advance for the
relevant Eurodollar Interest Period, the applicable British Bankers’ Association
Interest Settlement Rate for deposits in Dollars appearing on the Reuters Screen
FRBD as of 11:00 a.m. (London time) two (2) Business Days prior to the first day
of such Eurodollar Interest Period, and having a maturity equal to such
Eurodollar Interest Period, provided that (i) if Reuters Screen FRBD is not
available to the Administrative Agent for any reason, the applicable Eurodollar
Base Rate for the relevant Eurodollar Interest Period shall instead be the
applicable British Bankers’ Association Interest Settlement Rate for deposits in
Dollars as reported by any other generally recognized financial information
service as of 11:00 a.m. (London time) two (2) Business Days prior to the first
day of such Eurodollar Interest Period, and having a maturity equal to such
Eurodollar Interest Period, and (ii) if no such British Bankers’ Association
Interest Settlement Rate is available to the Administrative Agent, the
applicable Eurodollar Base Rate for the relevant Eurodollar Interest Period
shall instead be the rate determined by the Administrative Agent to the rate at
which Bank One or one of its Affiliate banks offers to place deposits in Dollars
with first-class banks in the London interbank market at approximately 11:00
a.m. (London time) two (2) Business Days prior to the first day of such
Eurodollar Interest Period, in the approximate amount of Bank One’s relevant
Eurodollar Loan and having a maturity equal to such Eurodollar Interest Period.

 

“Eurodollar Interest Period” means, with respect to a Eurodollar Advance, a
period of seven days, fourteen days or one, two, three, six or twelve months
commencing on a Business Day selected by the Borrower pursuant to this
Agreement. Each Eurodollar Interest Period of one, two, three, six or twelve
months shall end on the day which corresponds numerically to such date one, two,
three, six or twelve months thereafter, provided, however, that if there is no
such numerically corresponding day in such next, second, third, sixth or twelfth
succeeding month, such Eurodollar Interest Period shall end on the last Business
Day of such next, second, third, sixth or twelfth succeeding month. If a
Eurodollar Interest Period would otherwise end on a day which is not a Business
Day, such Eurodollar Interest Period shall end on the next succeeding

 

9



--------------------------------------------------------------------------------

Business Day, provided, however, that if said next succeeding Business Day falls
in a new calendar month, such Eurodollar Interest Period shall end on the
immediately preceding Business Day.

 

“Eurodollar Loan” means a Syndicated Loan which, except as otherwise provided in
Section 2.11, bears interest at a Eurodollar Rate.

 

“Eurodollar Rate” means, with respect to a Eurodollar Advance for the relevant
Eurodollar Interest Period, the sum of (i) the quotient of (a) the Eurodollar
Base Rate applicable to such Eurodollar Interest Period, divided by (b) one
minus the Reserve Requirement (expressed as a decimal) applicable to such
Eurodollar Interest Period, plus (ii) the Applicable Margin for Eurodollar
Advances then in effect. The Eurodollar Rate shall be rounded to the next higher
multiple of 1/100 of 1% if the rate is not such a multiple.

 

“Event of Default” has the meaning set forth in Section 7.1.

 

“Excluded Taxes” means, in the case of each Lender, Swing Line Lender, LC
Issuer, or Administrative Agent, or its applicable Lending Installation, taxes
imposed on its overall net income, and franchise taxes imposed on it, by (i) the
jurisdiction under the laws of which it is incorporated or organized, or (ii)
the jurisdiction in which its principal executive office or applicable Lending
Installation is located.

 

“Existing Lender Client” means, at any time and with respect to any Lender, any
Person that has an existing relationship at such time with such Lender or any
Affiliate of such Lender as a borrower or other obligor in respect of any loan
or other credit facility, or as a recipient of any financial advisory or other
capital markets services, including without limitation, any services to arrange,
place, syndicate, underwrite or provide advice or other services in respect of
the issuance of any debt or equity instruments or securities, all as determined
in good faith at such time by such Lender and, if requested by the Borrower, to
the extent confirmed as to such status by such Lender not later than the second
Business Day after such Lender’s receipt of the Borrower’s written request for
such confirmation.

 

“Facility LC” is defined in Section 2.4(a).

 

“Facility LC Application” is defined in Section 2.4(c).

 

“Facility LC Collateral Account” is defined in Section 2.4(k).

 

“Facility Termination Date” means (i) November 25, 2006 or any later date to
which the Facility Termination Date may be extended in accordance with Section
2.25, or (ii) any earlier date on which the Aggregate Commitment is reduced to
zero or otherwise terminated pursuant to the terms of this Agreement.

 

“Federal Funds Effective Rate” means, for any day, an interest rate per annum
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published for such

 

10



--------------------------------------------------------------------------------

day (or, if such day is not a Business Day, for the immediately preceding
Business Day) by the Federal Reserve Bank of New York, or, if such rate is not
so published for any day which is a Business Day, the average of the quotations
at approximately 10 a.m. (Chicago time) on such day on such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by the Administrative Agent in its sole discretion.

 

“Financial Statements (Annual)” means, with respect to any Person, the balance
sheet of such Person as of the end of such Fiscal Year and the related
consolidated statements of income, shareholders’ equity and cash flows for such
Fiscal Year, setting forth in each case in comparative form the figures for the
previous Fiscal Year.

 

“Financial Statements (Quarterly)” means, with respect to any Person, the
balance sheet of such Person as of the end of such quarter and the related
statements of income and cash flows for such quarter and for the portion of the
Fiscal Year ended at the end of such quarter, setting forth in each case in
comparative form the figures for the corresponding quarter and the corresponding
portion of the previous Fiscal Year.

 

“First Tier Non-U.S. Operating Subsidiary” means a Non-U.S. Operating
Subsidiary, the majority of whose Capital Stock is owned by the Borrower and/or
its Domestic Operating Subsidiaries.

 

“Fiscal Quarter” means any fiscal quarter of the Borrower.

 

“Fiscal Year” means any fiscal year of the Borrower.

 

“Fixed Charge Coverage Ratio” means the ratio, determined as of the end of each
Fiscal Quarter of the Borrower, for the Fiscal Quarter just ended and the
immediately preceding three Fiscal Quarters, of (i) Consolidated EBITR of the
Borrower and its Consolidated Restricted Subsidiaries for such period to (ii)
Consolidated Fixed Charges of the Borrower and its Consolidated Restricted
Subsidiaries for such period.

 

“Fixed Rate” means a Eurodollar Rate or Quoted Fixed Rate, as the case may be.

 

“Fixed Rate Advance” means an Advance which bears interest at a Fixed Rate.

 

“Fixed Rate Swing Line Advance” means a Swing Line Advance which bears interest
at a Quoted Fixed Rate.

 

“Fixed Rate Loan” means a Loan which bears interest at a Fixed Rate.

 

“Floating Rate” means, for any day, a rate per annum equal to the sum of (i) the
Alternate Base Rate for such day, plus (ii) the Applicable Margin for Floating
Rate Advances then in effect for such day, in each case changing when and as the
Alternate Base Rate changes.

 

“Floating Rate Advance” means a Syndicated Advance or Swing Line Advance which
bears interest at the Floating Rate.

 

11



--------------------------------------------------------------------------------

“Floating Rate Loan” means a Syndicated Loan or Swing Line Loan which bears
interest at the Floating Rate.

 

“GAAP” means generally accepted accounting principles applied on a basis
consistent with those which, in accordance with Section 1.2, are to be used in
making the calculations for purposes of determining compliance with the terms of
this Agreement.

 

“Global Payments Direct” means Global Payments Direct, Inc. (formerly known as
National Data Payment Systems, Inc.), a New York corporation, and its successors
and permitted assigns.

 

“Guarantee” by any Person means any obligation, contingent or otherwise, of such
Person directly or indirectly guaranteeing any Debt or other obligation of any
other Person and, without limiting the generality of the foregoing, any
obligation, direct or indirect, contingent or otherwise, of such Person (i) to
secure, purchase or pay (or advance or supply funds for the purchase or payment
of) such Debt or other obligation (whether arising by virtue of partnership
arrangements, by agreement to keep-well, to purchase assets, goods, securities
or services, to provide collateral security, to take-or-pay, or to maintain
financial statement conditions or otherwise) or (ii) entered into for the
purpose of assuring in any other manner the obligee of such Debt or other
obligation of the payment thereof or to protect such obligee against loss in
respect thereof (in whole or in part), provided that the term Guarantee shall
not include endorsements for collection or deposit in the ordinary course of
business. The term “Guarantee” used as a verb has a corresponding meaning.

 

“Intellectual Property” means the collective reference to all rights, priorities
and privileges relating to intellectual property, whether arising under United
States, multi-national or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks, trademark licenses,
technology, know-how processes and all rights to sue at law or in equity for any
infringement or other impairment thereof, including the right to receive all
proceeds in damages therefrom.

 

“Interest Period” means (i) a Eurodollar Interest Period, or (ii) a Quoted Fixed
Rate Interest Period.

 

“Investment” means any investment in any Person, whether by means of purchase or
acquisition of obligations or securities of such Person, capital contribution to
such Person, loan or advance to such Person, making of a time deposit with such
Person, Guarantee or assumption of any obligation of such Person or otherwise.

 

“LAMS” means Latin America Money Services, LLC, a Delaware limited liability
company.

 

“LC Fee” is defined in Section 2.4(d).

 

12



--------------------------------------------------------------------------------

“LC Issuer” means Bank One (or any subsidiary or affiliate of Bank One
designated by it) in its capacity as issuer of Facility LCs hereunder.

 

“LC Obligations” means, at any time, the sum, without duplication, of (i) the
aggregate undrawn stated amount of all Facility LCs outstanding at such time,
plus (ii) the aggregate unpaid amount at such time of all Reimbursement
Obligations.

 

“LC Payment Date” is defined in Section 2.4(e).

 

“Lender” means each bank or other financial institution or lender listed on the
signature pages hereof as having a Commitment, and its successors and permitted
assigns. Unless otherwise specified, the term “Lender” includes Bank One in its
capacity as Swing Line Lender.

 

“Lending Installation” means, with respect to a Lender, Swing Line Lender, or LC
Issuer, any office, branch, subsidiary or affiliate of such Lender, Swing Line
Lender, or LC Issuer.

 

“Level I Status” exists at any date if the Leverage Ratio in effect as of such
date is less than 0.5 to 1.0.

 

“Level II Status” exists at any date if the Leverage Ratio in effect as of such
date is greater than or equal to 0.5 to 1.0, but less than 1.0 to 1.0.

 

“Level III Status” exists at any date if the Leverage Ratio in effect as of such
date is greater than or equal to 1.0 to 1.0, but less than 1.5 to 1.0.

 

“Level IV Status” exists at any date if the Leverage Ratio in effect as of such
date is greater than or equal to 1.5 to 1.0, but less than 2.0 to 1.0.

 

“Level V Status” exists at any date if the Leverage Ratio in effect as of such
date is greater than or equal to 2.0 to 1.0, but less than 2.5 to 1.0.

 

“Level VI Status” exists at any date if the Leverage Ratio in effect as of such
date is greater than or equal to 2.5 to 1.0.

 

“Leverage Ratio” means, as of the end of any Fiscal Quarter, the ratio of
Consolidated Total Debt of the Borrower and its Consolidated Restricted
Subsidiaries as of such date to Consolidated EBITDA of the Borrower and its
Consolidated Restricted Subsidiaries for such Fiscal Quarter and the immediately
preceding three Fiscal Quarters.

 

“Lien” means, with respect to any asset, any mortgage, deed to secure debt, deed
of trust, lien, pledge, charge, security interest, security title, preferential
arrangement, which has the practical effect of constituting a security interest
or encumbrance, or encumbrance or servitude of any kind in respect of such asset
to secure or assure payment of a Debt or a Guarantee, whether by consensual
agreement or by operation of statute or other law. For the purposes of this
Agreement, the Borrower and each of its Subsidiaries shall be deemed to own
subject to a Lien any asset which it has acquired or holds subject to the
interest of a vendor or lessor under any conditional sale agreement, capital
lease or other title retention agreement relating to such asset.

 

13



--------------------------------------------------------------------------------

“Loan” means a Syndicated Loan or a Swing Line Loan, as the case may be.

 

“Loan Documents” means this Agreement, the Notes, the Subsidiary Guarantee, the
Contribution Agreement, the Pledge Agreements, the Facility LC Applications, and
all other documents and agreements contemplated hereby and executed by the
Borrower or any Consolidated Subsidiary of the Borrower in favor of the
Administrative Agent or any Lender.

 

“Margin Stock” means “margin stock” as defined in Regulations T, U or X.

 

“Material Adverse Effect” means, with respect to any event, act, condition or
occurrence of whatever nature (including any adverse determination in any
litigation, arbitration, or governmental investigation or proceeding), whether
singly or in conjunction with any other event or events, act or acts, condition
or conditions, occurrence or occurrences, whether or not related, a material
adverse change in, or a material adverse effect upon, any of (a) the financial
condition, operations, business, properties or prospects of the Borrower and its
Consolidated Subsidiaries taken as a whole, (b) the rights and remedies of the
Administrative Agent, the LC Issuer, the Swing Line Lender, or the Lenders under
the Loan Documents, or the ability of the Borrower or any of its Subsidiaries to
perform its obligations under the Loan Documents to which it is a party (such
obligations to include, without limitation, payment of the Obligations and
observance and performance of the covenants set forth in Articles 5 and 6
hereof), as applicable, or (c) the legality, validity or enforceability of any
Loan Document.

 

“Modify” and “Modification” are defined in Section 2.4(a).

 

“Multiemployer Plan” shall have the meaning set forth in Section 4001(a) (3) of
ERISA.

 

“Net Proceeds of Capital Stock” means any proceeds received or deemed received
by the Borrower or its Consolidated Subsidiary in respect of the issuance or
sale of Capital Stock or conversion of any Debt to Capital Stock, after
deducting therefrom all reasonable and customary costs and expenses incurred by
the Borrower or such Consolidated Subsidiary directly in connection with such
issuance or sale of such Capital Stock or conversion of such Debt. In the case
of an Acquisition where some or all of the consideration for the Acquisition is
Capital Stock, the amount of proceeds received or deemed received in respect of
such Capital Stock shall be equal to the shareholders’ (or in the case of a
partnership or limited liability company, the partners’ or members’) equity of
the Acquired Entity immediately following the Acquisition, as determined in
accordance with GAAP, less all non-cash, non-recurring charges required or
appropriate under GAAP to be taken by the Borrower and its Consolidated
Subsidiaries as a result of the Acquisition, provided that in no instance shall
“Net Proceeds of Capital Stock” as so calculated be less than zero.

 

“Non-Negotiated Acquisition” means any Acquisition that is effected (A) pursuant
to a tender or other public offer to purchase from the holders of Capital Stock
of a publicly held Person that has not been preceded by approval of such tender
or other public offer by (i) the

 

14



--------------------------------------------------------------------------------

board of directors or comparable managing board or body of such Person, or (ii)
the negotiated agreement(s) in support of such Acquisition by holders of
sufficient Capital Stock to assure the approval of such Acquisition pursuant to
the organizational documents of such Person and applicable law, or (B) following
a solicitation of proxies with respect to the Capital Stock of such Person that
has not been approved by the management of such Person.

 

“Non-Recurring Cash Items” means, for any period, an accounting item that
impacts cash and is generally non-recurring in nature, including without
limitation, the cash portions of gains, losses, asset impairments, restructuring
charges, extraordinary items, unusual items, and the cumulative effect of
changes in accounting principles. For illustrative purposes, an example of a
Non-Recurring Cash Item is a restructuring charge that includes cash severance
payments.

 

“Non-Recurring Non-Cash Items” means, for any period, an accounting item that
does not impact cash and is generally non-recurring in nature, including without
limitation, the non-cash portions of gains, losses, asset impairments,
restructuring charges, extraordinary items, unusual items, and the cumulative
effect of changes in accounting principles.

 

“Non-U.S. Lender” is defined in Section 2.24(d).

 

“Non-U.S. Operating Subsidiary” means any Operating Subsidiary of the Borrower
other than a Domestic Operating Subsidiary.

 

“Notes” means, collectively, the Syndicated Notes and the Swing Line Note; and
“Note” means any one of the Notes.

 

“Notice of Assignment” means a Notice of Assignment to be delivered pursuant to
the provisions of the Assignment Agreement.

 

“Obligations” means all unpaid principal of and accrued and unpaid interest on
all Loans, LC Obligations, accrued and unpaid fees, and expenses,
reimbursements, indemnities and other obligations of the Borrower to the Lenders
or to any Lender, the Swing Line Lender, the LC Issuer, the Administrative Agent
or any indemnified party hereunder arising under the Loan Documents.

 

“Operating Subsidiary” means any Subsidiary of the Borrower that owns or
acquires assets, including without limitation, Capital Stock issued by any other
Person.

 

“Other Taxes” is defined in Section 2.24(b).

 

“Outstanding Credit Exposure” means, as to any Lender at any time, the sum of
(i) the aggregate principal amount of its Loans outstanding at such time, (ii)
an amount equal to its Pro Rata Share of the aggregate principal amount of Swing
Line Loans outstanding at such time, and (iii) an amount equal to its Pro Rata
Share of the LC Obligations outstanding at such time.

 

“Participant” has the meaning set forth in Section 9.8(b).

 

15



--------------------------------------------------------------------------------

“Payment Date” means the first Business Day of each calendar quarter, beginning
with the calendar quarter commencing January 2, 2004.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

 

“Permitted Acquisition” means an Acquisition otherwise satisfying the terms of
Section 6.4(b) and, if the total amount of cash consideration to be paid, and
Debt to be assumed or otherwise becoming a portion of Consolidated Total Debt,
in respect of such Acquisition exceeds $25,000,000 in the aggregate, the
Borrower shall have delivered to the Agent prior to consummation of such
Acquisition a certificate of an Authorized Financial Officer demonstrating in
reasonable detail that the Borrower shall be in compliance, on a pro forma basis
after giving effect to such Acquisition, with the Leverage Ratio recomputed as
of the last day of the most recently-ended Fiscal Quarter of the Borrower for
which financial statements are available, as if such Acquisition (and any
related incurrence or repayment of Debt) had occurred on the first day of the
four Fiscal Quarter period then ending, together with all other relevant
financial information for the Person(s) or assets to be so acquired as may be
reasonably requested by the Administrative Agent.

 

“Permitted Pari Passu Indebtedness” means Debt of the Borrower issued pursuant
to an indenture, loan or credit agreement, note purchase agreement, or similar
agreement or instrument for money borrowed, evidencing senior unsecured
indebtedness of the Borrower, or senior secured indebtedness of the Borrower
providing for Liens securing such indebtedness and the Obligations as described
in this Agreement on a pari passu basis with respect to all assets serving as
collateral for such indebtedness and the Obligations, and providing for
guaranties of such indebtedness by no Subsidiaries of the Borrower other than
Subsidiary Guarantors under this Agreement, and subject in all respects to an
intercreditor agreement negotiated in good faith by the Administrative Agent
acting on behalf of the Lenders and the holders of such indebtedness or such
holders’ trustee, agent, or other representative, and making provisions for,
among other things, the sharing of proceeds of collateral and amounts received
or collected from guarantors in connection with such indebtedness and the
Obligations.

 

“Person” means an individual, a corporation, a limited liability company, a
partnership, an unincorporated association, a trust or any other entity or
organization, including, but not limited to, a government or political
subdivision or an agency or instrumentality thereof.

 

“Plan” means at any time an employee pension benefit plan which is covered by
Title IV of ERISA or subject to the minimum funding standards under Section 412
of the Code and is either (i) maintained by a member of the Controlled Group for
employees of any member of the Controlled Group or (ii) maintained pursuant to a
collective bargaining agreement or any other arrangement under which more than
one employer makes contributions and to which a member of the Controlled Group
is then making or accruing an obligation to make contributions or has within the
preceding five plan years made contributions.

 

“Pledge Agreements” means the pledge and security agreements made by the
Borrower and/or its Subsidiaries pursuant to which the Applicable Pledge Amount
of the Capital Stock of

 

16



--------------------------------------------------------------------------------

any Eligible Pledged Subsidiary is pledged to the Administrative Agent, for the
ratable benefit of the Lenders, Swing Line Lender, LC Issuer, and Administrative
Agent, creating and granting a first priority pledge and Lien thereon, as
required by Sections 3.1 and 5.3, all in form and substance satisfactory to the
Administrative Agent.

 

“Pledged Subsidiary” means any Eligible Pledged Subsidiary whose Capital Stock
is pledged pursuant to Section 5.3 hereof.

 

“Prime Rate” means a rate per annum equal to the prime rate of interest
announced from time to time by Bank One or its parent company (which is not
necessarily the lowest charged to any customer), changing when and as said prime
rate changes.

 

“Pro Forma Financial Statements” means, collectively, the pro forma balance
sheet and income statement of the Borrower and its Consolidated Subsidiaries as
of May 31, 2003 after giving effect to the DolEx Acquisition (as if such
acquisition had occurred and been effective as the first day of the period
covered by such financial statements), and accompanied by a schedule showing the
exclusion of those items in the financial results and information of any
Unrestricted Subsidiaries necessary to calculate the Leverage Ratio and Fixed
Charge Coverage Ratio.

 

“Pro Rata Share” means, with respect to a Lender, a portion equal to a fraction
the numerator of which is such Lender’s Commitment and the denominator of which
is the Aggregate Commitment.

 

“Quoted Fixed Rate” means a fixed rate of interest quoted by the Swing Line
Lender to the Borrower, and accepted by the Borrower, pursuant to Section 2.5(e)
to be applicable to a Swing Line Loan as specified by the Borrower for a Quoted
Fixed Rate Interest Period.

 

“Quoted Fixed Rate Interest Period” means a period not to exceed seven (7)
calendar days specified by the Borrower as being applicable to a Swing Line Loan
being requested by the Borrower to bear interest at a Quoted Fixed Rate.

 

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.

 

“Regulation T” means Regulation T of the Board of Governors of the Federal
Reserve System, as in effect from time to time, together with all official
rulings and interpretations issued thereunder.

 

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as in effect from time to time, together with all official
rulings and interpretations issued thereunder.

 

17



--------------------------------------------------------------------------------

“Regulation X” means Regulation X of the Board of Governors of the Federal
Reserve System, as in effect from time to time, together with all official
rulings and interpretations issued thereunder.

 

“Reimbursement Obligations” means, at any time, the aggregate of all obligations
of the Borrower then outstanding under Section 2.4 to reimburse the LC Issuer
for amounts paid by the LC Issuer in respect of any one or more drawings under
Facility LCs.

 

“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the PBGC by regulation waived the
requirement of Section 4043(a) of ERISA that it be notified within 30 days of
the occurrence of such event, provided, however, that a failure to meet the
minimum funding standard of Section 412 of the Code and of Section 302 of ERISA
shall be a Reportable Event regardless of the issuance of any such waiver of the
notice requirement in accordance with either Section 4043(a) of ERISA or Section
412(d) of the Code.

 

“Required Lenders” means at any time Lenders having at least a majority of the
Aggregate Commitment or, if the Aggregate Commitment is no longer in effect,
Lenders holding at least a majority of the Aggregate Outstanding Credit
Exposure.

 

“Reserve Requirement” means, with respect to a Eurodollar Interest Period, the
maximum aggregate reserve requirement (including all basic, supplemental,
marginal and other reserves) which is imposed under Regulation D on new
non-personal time deposits of $100,000 or more with a maturity equal to that of
such Eurocurrency liabilities (in the case of Eurodollar Advances).

 

“Restricted Investments” means cash investments in U.S. dollars in (i) U.S.
Government securities and United States agency securities, including repurchase
agreements with a short-term rating of A1 by Standard & Poor’s Corporation
(“S&P”) or P1 by Moody’s Investors Services, Inc. (“Moody’s”), (ii) municipal
securities rated A or better by S&P or Moody’s, (iii) certificates of deposit
issued by a bank rated A1 by S&P or P1 by Moody’s, (iv) commercial paper rated
A1 by S&P or P1 by Moody’s, (v) tender bonds or variable rate demand bonds
supported by a letter of credit issued by a United States bank whose long-term
certificates of deposit are rated A or better by S&P or Moody’s, (vi) auction
rate municipal securities (35-day auction cycle) with long-term debt ratings of
A or better by S&P or Moody’s, (vii) investments in auction rate money market
preferred stock issued by a corporation with a debt rating of A by S&P or A2 by
Moody’s, and (viii) any other overnight or money market investments that are of
investment grade quality.

 

“Restricted Subsidiary” means any Subsidiary of the Borrower that is not an
Unrestricted Subsidiary.

 

“Restructuring Charge Limit” means during any Fiscal Year of the Borrower, an
amount equal to three percent (3%) of the Consolidated Net Worth of the Borrower
and the Consolidated Subsidiaries as of the end of the immediately preceding
Fiscal Year of the Borrower.

 

18



--------------------------------------------------------------------------------

“Settlement Facilities” means credit facilities obtained by the Borrower or any
Subsidiary that provide for funding of short-term timing differences related to
customer settlements, similar to those credit facilities in effect as of the
Closing Date as established by DolEx and the Canadian Receivables Credit
Facility.

 

“Single Subsidiary Threshold” means an amount equal to fifteen percent (15%) of
the total consolidated revenue of the Borrower and its Consolidated Restricted
Subsidiaries, in each case for the most recent Fiscal Quarter as shown on the
Financial Statements (Annual) or Financial Statements (Quarterly), as the case
may be, as most recently delivered or required to be delivered pursuant to
Section 5.1.

 

“Status” means, at any date of determination, whichever of Level I Status, Level
II Status, Level III Status, Level IV Status, Level V Status or Level VI Status
exists at such time.

 

“Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, limited liability company, association, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.
Unless otherwise expressly provided, all references herein to a “Subsidiary”
shall mean a Subsidiary of the Borrower.

 

“Subsidiary Guarantee” means the Subsidiary Guarantee substantially in the form
of Exhibit B executed and delivered by the Subsidiary Guarantors, in favor of
the Administrative Agent for the ratable benefit of the Lenders, as the same may
be amended, supplemented and restated from time to time.

 

“Subsidiary Guarantee Supplement” means each Supplement substantially in the
form of Annex I to the Subsidiary Guarantee executed and delivered by a Domestic
Operating Subsidiary of the Borrower pursuant to Section 5.3.

 

“Subsidiary Guarantors” means, collectively, the Subsidiaries of the Borrower
that are parties to the Subsidiary Guarantee and each additional Domestic
Operating Subsidiary of the Borrower that executes and delivers a Subsidiary
Guarantee Supplement pursuant to Section 5.3.

 

“Swing Line Advance” means a Borrowing pursuant to Section 2.5 consisting of a
Swing Line Loan (which may be made either as a Floating Rate Advance or as a
Quoted Fixed Rate Advance) made by the Swing Line Lender to the Borrower on the
same date and interest rate basis and, if made as a Quoted Fixed Rate Advance,
for the same Interest Period.

 

“Swing Line Borrowing Notice” means the notice given by the Borrower to the
Administrative Agent requesting a Swing Line Advance as provided in Section
2.5(e).

 

19



--------------------------------------------------------------------------------

“Swing Line Commitment” means the commitment of the Swing Line Lender to make
Swing Line Loans to the Borrower in an aggregate principal amount at any time
outstanding not to exceed $30,000,000.

 

“Swing Line Lender” means Bank One or any subsequent Lender extending to the
Borrower the Swing Line Commitment hereunder.

 

“Swing Line Loans” means, collectively, the loans made to the Borrower by the
Swing Line Lender pursuant to Section 2.5.

 

“Swing Line Note” means the promissory note evidencing the Swing Line Loans
substantially in the form of Exhibit A-2 and duly completed in accordance with
the terms hereof, including any amendment, modification, renewal or replacement
of such promissory note.

 

“Syndicated Advance” means a borrowing hereunder (or conversion or continuation
thereof) consisting of the aggregate amount of the several Syndicated Loans made
by the Lenders to the Borrower, on the same Borrowing Date (or date of
conversion or continuation), of the same Type and, in the case of a Eurodollar
Advance, for the same Interest Period.

 

“Syndicated Borrowing Notice” is defined in Section 2.3(f).

 

“Syndicated Loan” means, with respect of a Lender, a Loan made by such Lender
pursuant to Section 2.3.

 

“Syndicated Note” means a promissory note, substantially in the form of Exhibit
A-1 with appropriate insertions, duly executed and delivered to the
Administrative Agent by the Borrower for the account of a Lender and payable to
the order of such Lender in the amount of its Commitment, including any
amendment, modification, renewal or replacement of such promissory note.

 

“Syndication Agent” means SunTrust Bank, a Georgia banking corporation, and its
successors, in its capacity as syndication agent for the credit facilities
provided to the Borrower by this Agreement.

 

“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings, and any and all liabilities with respect to
the foregoing, but excluding Excluded Taxes and Other Taxes.

 

“Transferee” has the meaning set forth in Section 9.8(d)

 

“2001 Credit Agreement” means the Credit Agreement dated as of January 31, 2001,
among the Borrower, Bank One, NA, SunTrust Bank, Wachovia Bank, National
Association, and the other banks that are parties thereto, as the same has been
amended and is in effect immediately prior to the Closing Date.

 

20



--------------------------------------------------------------------------------

“Type” means (i) with respect to any Advance, its nature as a Eurodollar
Advance, a Quoted Fixed Rate Advance, or a Floating Rate Advance, (ii) with
respect to any Syndicated Advance, its nature as a Eurodollar Advance or a
Floating Rate Advance, and (iii) with respect to any Swing Line Advance, its
nature as a Quoted Fixed Rate Advance or a Floating Rate Advance.

 

“Unrestricted Subsidiary” means any Consolidated Subsidiary that (i) is listed
on Schedule 1.1-U to this Agreement as an Unrestricted Subsidiary as of the
Closing Date and has not been redesignated by the Borrower in writing as a
Restricted Subsidiary in accordance with Section 6.11, and (ii), or is hereafter
designated by the Borrower in writing as an Unrestricted Subsidiary in
accordance with Section 6.11.

 

“Wholly Owned Subsidiary” means any Subsidiary all of the Capital Stock or other
ownership interests of which (except directors’ qualifying shares) are at the
time directly or indirectly owned by the Borrower.

 

SECTION 1.2. Accounting Terms and Determinations. Unless otherwise specified
herein, all terms of an accounting character used herein shall be interpreted,
all accounting determinations hereunder shall be made, and all financial
statements required to be delivered hereunder shall be prepared in accordance
with GAAP, applied on a basis consistent (except for changes concurred in by the
Borrower’s independent public accountants or otherwise required by a change in
GAAP) with the most recent audited consolidated financial statements of the
Borrower and its Consolidated Subsidiaries delivered to the Lenders, unless with
respect to any such change concurred in by the Borrower’s independent public
accountants or required by GAAP, in determining compliance with any of the
provisions of any of the Loan Documents: (i) the Borrower shall have objected to
determining such compliance on such basis at the time of delivery of such
financial statements, or (ii) the Required Lenders shall so object in writing
within 30 days after the delivery of such financial statements, in either of
which events such calculations shall be made on a basis consistent with those
used in the preparation of the latest financial statements as to which such
objection shall not have been made (which, if such objection is made in respect
of the first financial statements delivered under Section 5.1, shall mean the
financial statements referred to in Section 4.4).

 

SECTION 1.3. References. Unless otherwise indicated, references in this
Agreement to “Articles”, “Exhibits”, “Schedules”, “Sections” and other
Subdivisions are references to Articles, exhibits, schedules, sections and other
subdivisions hereof.

 

SECTION 1.4. Use of Defined Terms. All terms defined in this Agreement shall
have the same defined meanings when used in any of the other Loan Documents,
unless otherwise defined therein or unless the context shall require otherwise.

 

SECTION 1.5. Terminology.

 

(a) General. All personal pronouns used in this Agreement, whether used in the
masculine, feminine or neuter gender, shall include all other genders; the
singular shall include the plural, and the plural shall include the singular.
Titles of Articles and Sections in this Agreement are for convenience only, and
neither limit nor amplify the provisions of this Agreement.

 

21



--------------------------------------------------------------------------------

(b) Special Corporate Terminology. All references to corporate nature, the
capital stock, stockholders, directors, articles or certificate of incorporation
and by-laws, or such similar terms, of any Person shall, if such Person is a
limited liability company, refer respectively to the limited liability company
nature, the equity interest, members, managing member, articles of organization
and operating agreement of such Person.

 

ARTICLE 2

 

THE CREDITS

 

SECTION 2.1. Description of Facility. Upon the terms and subject to the
conditions set forth in this Agreement, the Lenders hereby grant to the Borrower
a revolving credit facility pursuant to which: (i) each Lender severally agrees
to make Syndicated Loans to the Borrower in accordance with Section 2.3; (ii)
each Lender severally agrees to participate in Facility LCs issued for the
account of the Borrower pursuant to Section 2.4; and (iii) each Lender agrees to
participate in Swing Line Loans made by the Swing Line Lender to the Borrower
pursuant to Section 2.5; provided that, no Lenders shall be required to make any
Loans or participate in any Facility LCs or Swing Line Loans where, after giving
effect thereto, the Aggregate Outstanding Credit Exposure would exceed the
Aggregate Commitment.

 

SECTION 2.2. Availability of Facility. Subject to the terms and conditions of
this Agreement, the revolving credit facility is available from the date of this
Agreement to the Facility Termination Date, and the Borrower may borrow, repay
and reborrow at any time prior to the Facility Termination Date.

 

SECTION 2.3. Syndicated Advances.

 

(a) Commitment. From and including the date of this Agreement and prior to the
Facility Termination Date, each Lender severally agrees, on the terms and
conditions set forth in this Agreement, to make Syndicated Loans to the Borrower
from time to time in amounts not to exceed in the aggregate at any one time
outstanding an amount equal to its Commitment less the sum of its Pro Rata Share
of all Swing Line Loans and LC Obligations then outstanding. The Commitment by
each Lender to lend hereunder shall expire on the Facility Termination Date.

 

(b) Required Payments; Termination. The Borrower agrees to pay all outstanding
Syndicated Advances and all other unpaid Obligations in full on the Facility
Termination Date.

 

(c) Ratable Loans. Each Syndicated Advance hereunder shall consist of Syndicated
Loans made from the several Lenders based on their respective Pro Rata Shares of
the Aggregate Commitment.

 

22



--------------------------------------------------------------------------------

(d) Types of Syndicated Advances. The Syndicated Advances may be Eurodollar
Advances, Floating Rate Advances, or a combination thereof, selected by the
Borrower in accordance with Sections 2.3(f) and 2.3(g).

 

(e) Minimum Amount of Each Syndicated Advance; Maximum Number of Advances. Each
Eurodollar Advance shall be in the minimum amount of $1,000,000 (and in
multiples of $100,000 if in excess thereof), and each Floating Rate Advance
shall be in the minimum amount of $1,000,000 (and in multiples of $100,000 if in
excess thereof); provided, however, that any Floating Rate Advance may be in the
amount of the then-Available Aggregate Commitment, and any Eurodollar Advance
may be in the amount of the then-Available Aggregate Commitment so long as such
Eurodollar Advance is not less than $1,000,000; and provided, further, that the
total number of Syndicated Advances outstanding at any time shall not exceed
nine (9) (with all Floating Rate Advances for purposes of the foregoing
limitation being deemed to constitute a single Advance).

 

(f) Method of Selecting Types and Interest Periods for New Syndicated Advances.
The Borrower shall select the Type of Syndicated Advance and, in the case of
each Eurodollar Advance, the Interest Period applicable to each such Eurodollar
Advance from time to time. The Borrower shall give the Administrative Agent
irrevocable notice (a “Syndicated Borrowing Notice”) not later than 12:00 noon
(Chicago time) at least one Business Day before the Borrowing Date of each
Floating Rate Advance and three Business Days before the Borrowing Date for each
Eurodollar Advance, specifying:

 

(i) the Borrowing Date, which shall be a Business Day, of such Syndicated
Advance,

 

(ii) the aggregate amount of such Syndicated Advance,

 

(iii) the Type of Syndicated Advance selected, and

 

(iv) in the case of each Eurodollar Advance, the Interest Period applicable
thereto.

 

Not later than 11:00 a.m. (Chicago time) on each Borrowing Date, each Lender
shall make available its Syndicated Loan or Loans, in funds immediately
available in Chicago to the Administrative Agent at its address specified
pursuant to Article 9. The Administrative Agent will make the funds so received
from the Lenders available to the Borrower at the Administrative Agent’s
aforesaid address not later than 12:00 noon (Chicago time) on such date.

 

(g) Conversion and Continuation of Outstanding Syndicated Advances. Floating
Rate Advances shall continue as Floating Rate Advances unless and until such
Floating Rate Advances are converted into Eurodollar Advances. Each Eurodollar
Advance of any Type shall continue as a Eurodollar Advance of such Type until
the end of the then applicable Interest Period therefor, at which time such
Eurodollar Advance shall be automatically converted into a Floating Rate Advance
unless the Borrower shall have given the Administrative Agent a
Conversion/Continuation Notice requesting that, at the end of such Interest
Period, such

 

23



--------------------------------------------------------------------------------

Eurodollar Advance either continue as a Eurodollar Advance of such Type for the
same or another Interest Period or be converted into a Syndicated Advance of
another Type. Subject to the terms of Section 2.3(e), the Borrower may elect
from time to time to convert all or any part of a Syndicated Advance of any Type
into any other Type or Types of Syndicated Advances; provided that any
conversion of any Eurodollar Advance shall be made on, and only on, the last day
of the Interest Period applicable thereto. The Borrower shall give the
Administrative Agent irrevocable notice (a “Conversion/Continuation Notice”) of
each conversion of a Syndicated Advance or continuation of a Eurodollar Advance
not later than 12:00 noon (Chicago time) at least one Business Day, in the case
of a conversion into a Floating Rate Advance, or three Business Days, in the
case of a conversion into or continuation of a Eurodollar Advance, prior to the
date of the requested conversion or continuation, specifying:

 

(i) the requested date, which shall be a Business Day, of such conversion or
continuation;

 

(ii) the aggregate amount and Type of Syndicated Advance(s) to be converted or
continued; and

 

(iii) the amount and Type(s) of Syndicated Advance(s) into which such Syndicated
Advance is to be converted or continued and, in the case of a conversion into or
continuation of a Eurodollar Advance, the duration of the Interest Period
applicable thereto.

 

SECTION 2.4. Facility LCs.

 

(a) Issuance. The LC Issuer hereby agrees, on the terms and conditions set forth
in this Agreement, to issue standby letters of credit (each, a “Facility LC”)
and to renew, extend, increase, decrease or otherwise modify each Facility LC
(“Modify,” and each such action a “Modification”), from time to time from and
including the date of this Agreement and prior to the Facility Termination Date
upon the request of the Borrower; provided that immediately after each such
Facility LC is issued or Modified, (i) the aggregate amount of the outstanding
LC Obligations shall not exceed $10,000,000, (ii) the Aggregate Outstanding
Credit Exposure shall not exceed the Aggregate Commitment, and (iii) no more
than ten (10) Facility LCs shall then be outstanding. No Facility LC shall have
an expiry date later than the earlier of (x) the fifth Business Day prior to the
Facility Termination Date, and (y) one year after its issuance, provided that
any Facility LC with a one-year tenor may provide for the renewal thereof for
additional one-year periods (which shall in no event extend beyond the fifth
Business Day prior to the Facility Termination Date).

 

(b) Participations. Upon the issuance or Modification by the LC Issuer of a
Facility LC in accordance with this Section 2.4, the LC Issuer shall be deemed,
without further action by any party hereto, to have unconditionally and
irrevocably sold to each Lender, and each Lender shall be deemed, without
further action by any party hereto, to have unconditionally and irrevocably
purchased from the LC Issuer, a participation in such Facility LC (and each
Modification thereof) and the related LC Obligations in proportion to its Pro
Rata Share.

 

24



--------------------------------------------------------------------------------

(c) Notice. Subject to Section 2.4(a), the Borrower shall give the LC Issuer
notice prior to 12:00 noon (Chicago time) at least five Business Days prior to
the proposed date of issuance or Modification of each Facility LC, specifying
the beneficiary, the proposed date of issuance (or Modification) and the expiry
date of such Facility LC, and describing the proposed terms of such Facility LC
and the nature of the transactions proposed to be supported thereby. Upon
receipt of such notice, the LC Issuer shall promptly notify the Administrative
Agent, and the Administrative Agent shall promptly notify each Lender, of the
contents thereof and of the amount of such Lender’s participation in such
proposed Facility LC. The issuance or Modification by the LC Issuer of any
Facility LC shall, in addition to the conditions precedent set forth in Article
3 (the satisfaction of which the LC Issuer shall have no duty to ascertain), be
subject to the conditions precedent that such Facility LC shall be satisfactory
to the LC Issuer and that the Borrower shall have executed and delivered such
application agreement and/or such other instruments and agreements relating to
such Facility LC as the LC Issuer shall have reasonably requested (each, a
“Facility LC Application”). In the event of any conflict between the terms of
this Agreement and the terms of any Facility LC Application, the terms of this
Agreement shall control.

 

(d) LC Fees. The Borrower shall pay to the Administrative Agent, for the account
of the Lenders ratably in accordance with their respective Pro Rata Shares, a
letter of credit fee at a per annum rate equal to the Applicable Margin in
effect from time to time for Eurodollar Advances on the average daily undrawn
stated amount under such Facility LC, such fee to be payable in arrears on each
Payment Date (such fee described in this sentence as an “LC Fee”). The Borrower
shall also pay to the LC Issuer for its own account (x) at the time of issuance
of each Facility LC, a fronting fee in an amount equal to 0.125% of the face
amount of such Facility LC, and (y) documentary and processing charges in
connection with the issuance or Modification of and draws under Facility LCs in
accordance with the LC Issuer’s standard schedule for such charges as in effect
from time to time.

 

(e) Administration; Reimbursement by Lenders. Upon receipt from the beneficiary
of any Facility LC of any demand for payment under such Facility LC, the LC
Issuer shall notify the Administrative Agent and the Administrative Agent shall
promptly notify the Borrower and each other Lender as to the amount to be paid
by the LC Issuer as a result of such demand and the proposed payment date (the
“LC Payment Date”). The responsibility of the LC Issuer to the Borrower and each
Lender shall be only to determine that the documents (including each demand for
payment) delivered under each Facility LC in connection with such presentment
shall be in conformity in all material respects with such Facility LC. The LC
Issuer shall endeavor to exercise the same care in the issuance and
administration of the Facility LCs as it does with respect to letters of credit
in which no participations are granted, it being understood that in the absence
of any gross negligence or willful misconduct by the LC Issuer, each Lender
shall be unconditionally and irrevocably liable without regard to the occurrence
of any Default or Event of Default or any condition precedent whatsoever, to
reimburse the LC Issuer on demand for (i) such Lender’s Pro Rata Share of the
amount of each payment made by the LC Issuer under each Facility LC to the
extent such amount is not reimbursed by the Borrower pursuant to Section 2.4(f)
below, plus (ii) interest on the foregoing amount to be reimbursed by such
Lender, for each day from the date of the LC Issuer’s demand for such
reimbursement (or, if such demand is made after 11:00 a.m. (Chicago time) on
such date, from the next succeeding Business Day) to

 

25



--------------------------------------------------------------------------------

the date on which such Lender pays the amount to be reimbursed by it, at a rate
of interest per annum equal to the Federal Funds Effective Rate for the first
three days and, thereafter, at a rate of interest equal to the rate applicable
to Floating Rate Advances.

 

(f) Reimbursement by Borrower. The Borrower irrevocably and unconditionally
agrees to reimburse the LC Issuer on or before the applicable LC Payment Date
for any amounts to be paid by the LC Issuer upon any drawing under any Facility
LC, without presentment, demand, protest or other formalities of any kind;
provided that neither the Borrower nor any Lender shall hereby be precluded from
asserting any claim for direct (but not consequential) damages suffered by the
Borrower or such Lender to the extent, but only to the extent, caused by (i) the
willful misconduct or gross negligence of the LC Issuer in determining whether a
request presented under any Facility LC issued by it complied with the terms of
such Facility LC or (ii) the LC Issuer’s failure to pay under any Facility LC
issued by it after the presentation to it of a request strictly complying with
the terms and conditions of such Facility LC. All such amounts paid by the LC
Issuer and remaining unpaid by the Borrower shall bear interest, payable on
demand, for each day until paid at a rate per annum equal to (x) the rate
applicable to Floating Rate Advances for such day if such day falls on or before
the applicable LC Payment Date and (y) the sum of 2% plus the rate applicable to
Floating Rate Advances for such day if such day falls after such LC Payment
Date. The LC Issuer will pay to each Lender ratably in accordance with its Pro
Rata Share all amounts received by it from the Borrower for application in
payment, in whole or in part, of the Reimbursement Obligation in respect of any
Facility LC issued by the LC Issuer, but only to the extent such Lender has made
payment to the LC Issuer in respect of such Facility LC pursuant to Section
2.4(e). Subject to the terms and conditions of this Agreement (including,
without limitation, the submission of a Syndicated Borrowing Notice in
compliance with Section 2.3 or a Swing Line Borrowing Notice in compliance with
Section 2.5, and the satisfaction of the applicable conditions precedent set
forth in Article 3), the Borrower may request an Advance hereunder for the
purpose of satisfying any Reimbursement Obligation.

 

(g) Obligations Absolute. The Borrower’s obligations under this Section 2.4
shall be absolute and unconditional under any and all circumstances and
irrespective of any setoff, counterclaim or defense to payment which the
Borrower may have or have had against the LC Issuer, any Lender or any
beneficiary of a Facility LC. The Borrower further agrees with the LC Issuer and
the Lenders that the LC Issuer and the Lenders shall not be responsible for, and
the Borrower’s Reimbursement Obligation in respect of any Facility LC shall not
be affected by, among other things, the validity or genuineness of documents or
of any endorsements thereon, even if such documents should in fact prove to be
in any or all respects invalid, fraudulent or forged, or any dispute between or
among the Borrower, any of its Affiliates, the beneficiary of any Facility LC or
any financing institution or other party to whom any Facility LC may be
transferred or any claims or defenses whatsoever of the Borrower or of any of
its Affiliates against the beneficiary of any Facility LC or any such
transferee. The LC Issuer shall not be liable for any error, omission,
interruption or delay in transmission, dispatch or delivery of any message or
advice, however transmitted, in connection with any Facility LC. The Borrower
agrees that any action taken or omitted by the LC Issuer or any Lender under or
in connection with each Facility LC and the related drafts and documents, if
done without gross negligence or willful misconduct, shall be binding upon the
Borrower and shall not put the LC Issuer or any Lender under any liability to
the Borrower.

 

26



--------------------------------------------------------------------------------

(h) Actions of LC Issuer. The LC Issuer shall be entitled to rely, and shall be
fully protected in relying, upon any Facility LC, Facility LC Application,
draft, writing, resolution, notice, consent, certificate, affidavit, letter,
cablegram, telegram, telecopy, telex or teletype message, statement, order or
other document believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons, and upon advice and statements of
legal counsel, independent accountants and other experts selected by the LC
Issuer. The LC Issuer shall be fully justified in failing or refusing to take
any action under this Agreement unless it shall first have received such advice
or concurrence of the Required Lenders as it reasonably deems appropriate or it
shall first be indemnified to its reasonable satisfaction by the Lenders against
any and all liability and expense which may be incurred by it by reason of
taking or continuing to take any such action. Notwithstanding any other
provision of this Section 2.4, the LC Issuer shall in all cases be fully
protected in acting, or in refraining from acting, under this Agreement in
accordance with a request of the Required Lenders, and such request and any
action taken or failure to act pursuant thereto shall be binding upon the
Lenders and any future holders of a participation in any Facility LC.

 

(i) Indemnification. The Borrower hereby agrees to indemnify and hold harmless
each Lender, the LC Issuer and the Administrative Agent, and their respective
directors, officers, agents and employees from and against any and all claims
and damages, losses, liabilities, costs or expenses which such Lender, the LC
Issuer or the Administrative Agent may incur (or which may be claimed against
such Lender, the LC Issuer or the Administrative Agent by any Person whatsoever)
by reason of or in connection with the issuance, execution and delivery or
transfer of or payment or failure to pay under any Facility LC or any actual or
proposed use of any Facility LC, including, without limitation, any claims,
damages, losses, liabilities, costs or expenses which the LC Issuer may incur by
reason of or in connection with (i) the failure of any other Lender to fulfill
or comply with its obligations to the LC Issuer hereunder (but nothing herein
contained shall affect any rights the Borrower may have against any defaulting
Lender) or (ii) by reason of or on account of the LC Issuer issuing any Facility
LC which specifies that the term “beneficiary” included therein includes any
successor by operation of law of the named beneficiary, but which Facility LC
does not require that any drawing by any such successor beneficiary be
accompanied by a copy of a legal document, satisfactory to the LC Issuer,
evidencing the appointment of such successor Beneficiary; provided that the
Borrower shall not be required to indemnify any Lender, the LC Issuer or the
Administrative Agent for any claims, damages, losses, liabilities, costs or
expenses to the extent, but only to the extent, caused by (x) the willful
misconduct or gross negligence of the LC Issuer in determining whether a request
presented under any Facility LC complied with the terms of such Facility LC or
(y) the LC Issuer’s failure to pay under any Facility LC after the presentation
to it of a request strictly complying with the terms and conditions of such
Facility LC. Nothing in this Section 2.4 is intended to limit the obligations of
the Borrower under any other provision of this Agreement.

 

(j) Lenders’ Indemnification. Each Lender shall, ratably in accordance with its
Pro Rata Share, indemnify the LC Issuer, its affiliates and their respective
directors, officers, agents and employees (to the extent not reimbursed by the
Borrower) against any cost, expense (including reasonable counsel fees and
disbursements), claim, demand, action, loss or liability (except such as result
from such indemnities’ gross negligence or willful misconduct or the LC

 

27



--------------------------------------------------------------------------------

Issuer’s failure to pay under any Facility LC after the presentation to it of a
request strictly complying with the terms and conditions of the Facility LC)
that such indemnities may suffer or incur in connection with this Section 2.4 or
any action taken or omitted by such indemnities hereunder.

 

(k) Facility LC Collateral Account. The Borrower agrees that it will, upon the
request of the Administrative Agent or the Required Lenders and until the final
expiration date of any Facility LC and thereafter as long as any amount is
payable to the LC Issuer or the Lenders in respect of any Facility LC, maintain
a special collateral account pursuant to arrangements satisfactory to the
Administrative Agent (the “Facility LC Collateral Account”) at the
Administrative Agent’s office at the address specified pursuant to Article 9, in
the name of such Borrower but under the sole dominion and control of the
Administrative Agent, for the benefit of the Lenders and in which such Borrower
shall have no interest other than as set forth in Section 7.3. The Borrower
hereby pledges, assigns and grants to the Administrative Agent, on behalf of and
for the ratable benefit of the Lenders and the LC Issuer, a security interest in
all of the Borrower’s right, title and interest in and to all funds which may
from time to time be on deposit in the Facility LC Collateral Account to secure
the prompt and complete payment and performance of the Obligations. The
Administrative Agent will invest any funds on deposit from time to time in the
Facility LC Collateral Account in certificates of deposit of Bank One having a
maturity not exceeding 30 days. Nothing in this Section 2.4 shall either
obligate the Administrative Agent to require the Borrower to deposit any funds
in the Facility LC Collateral Account or limit the right of the Administrative
Agent to release any funds held in the Facility LC Collateral Account in each
case other than as required by Section 7.3.

 

(l) Rights as a Lender. In its capacity as a Lender, the LC Issuer shall have
the same rights and obligations as any other Lender.

 

SECTION 2.5. Swing Line Advances.

 

(a) Commitment. From and including the date of this Agreement and prior to the
Facility Termination Date, the Swing Line Lender agrees, on the terms and
conditions set forth in this Agreement, to make Swing Line Loans to the Borrower
from time to time in amounts not to exceed in the aggregate at any one time
outstanding the amount of the Swing Line Commitment then in effect, provided
that immediately after giving effect to any Swing Line Loan, the Aggregate
Outstanding Credit Exposure shall not exceed the Aggregate Commitment. The
Borrower shall be entitled to repay and reborrow Swing Line Loans in accordance
with the provisions, and subject to the limitations, set forth herein (including
the limitations set forth in Section 2.1). The Swing Line Commitment shall
expire on the Facility Termination Date.

 

(b) Required Payments; Termination. The Borrower agrees to pay each Swing Line
Advance in full within seven (7) days from the date such Advance is made to the
Borrower. The Borrower agrees to pay all outstanding Swing Line Advances in full
on the Facility Termination Date.

 

28



--------------------------------------------------------------------------------

(c) Types of Swing Line Advances. The Swing Line Advances may be Floating Rate
Advances or Quoted Fixed Rate Advances, or a combination thereof, selected by
the Borrower in accordance with Section 2.5(e).

 

(d) Minimum Amount of Each Swing Line Advance. Each Swing Line Advance shall be
in the minimum amount of $500,000 and in multiples of $100,000 if in excess
thereof; provided, however, that any Swing Line Advance may be in the amount of
the unused portion of the Swing Line Commitment so long as such Advance is not
less than $100,000. Notwithstanding the foregoing, the Borrower shall not be
entitled to have outstanding at any time more than five (5) Swing Line Advances.

 

(e) Method of Selecting Types of Swing Line Advances. Whenever the Borrower
desires to obtain a Swing Line Advance, the Borrower shall give the Swing Line
Lender (with a copy to the Administrative Agent) prior written notice (or
telephonic notice promptly confirmed in writing) of such Swing Line Advance
(each a “Swing Line Borrowing Notice”). Each Swing Line Borrowing Notice
requesting a Floating Rate Advance shall be given prior to 3:30 p.m. (Chicago
time) on the Borrowing Date for such Advance and shall specify the aggregate
principal amount of such Advance and the date such Advance is to be made (which
shall be a Business Day). Each Swing Line Borrowing Notice requesting a Quoted
Fixed Rate Advance shall be given prior to 12:00 noon (Chicago time) on the
Borrowing Date and shall specify the aggregate principal amount of such Advance,
the date such Advance is to be made (which shall be a Business Day), and the
Interest Period to be applicable to such Advance. The Swing Line Lender shall
promptly furnish the Borrower (with a copy to the Administrative Agent) with a
quotation of the Quoted Fixed Rate being offered with respect to such Swing Line
Advance by telephone (promptly confirmed in writing, if requested) or by
facsimile transmission. The Borrower shall immediately inform the Swing Line
Lender (with a copy to the Administrative Agent) of its decision as to whether
to accept the Quoted Fixed Rate and to confirm the borrowing of the Swing Line
Advance (which may be done by telephone, promptly confirmed in writing, and
which decision shall be irrevocable). If the Borrower has so informed the Swing
Line Lender and confirmed the terms of the Swing Line Advance, then no later
than 3:30 p.m. (Chicago time) on such date, the Swing Line Lender shall make the
principal amount of the Swing Line Advance available to the Administrative Agent
in immediately available funds at the Payment Office of the Administrative
Agent, and the Administrative Agent will make available to the Borrower such
amount at the Administrative Agent’s address specified in Article 9 by such
time. In the event the Swing Line Lender does not make such amount available to
the Administrative Agent at the time prescribed above, but such amount is
received later that day, such amount may be credited to the Borrower in the
manner described in the preceding sentence on the next Business Day (with
interest on such amount to begin accruing hereunder on such next Business Day).

 

(f) Purchase by Lenders of Swing Line Advances. If the Borrower fails to repay a
Swing Line Advance when required by Section 2.5(b), then upon request of the
Swing Line Lender, each Lender other than the Swing Line Lender shall purchase a
participating interest in such Swing Line Advance in an amount equal to its Pro
Rata Share of such Swing Line Advance, and the Swing Line Lender shall furnish
each Lender with confirmation evidencing such participating interest. Such
purchase shall be made on the next Business Day following such

 

29



--------------------------------------------------------------------------------

request. On the date of such required purchase, each Lender will immediately
transfer to the Swing Line Lender, in immediately available funds, the amount of
its participation. If such Swing Line Advance is not outstanding as a Floating
Rate Advance at the time of such purchase, such Swing Line Advance shall
automatically be converted to, and thereafter bear interest, as a Floating Rate
Advance. Whenever, at any time after the Swing Line Lender has received from any
such Lender the funds for its participating interest in a Swing Line Advance,
the Administrative Agent receives any payment on account thereof, the
Administrative Agent will distribute to such Lender its participating interest
in such amount (appropriately adjusted, in the case of interest payments, to
reflect the period of time during which such Lender’s participating interest was
outstanding and funded); provided, however, that if such payment received by the
Administrative Agent is required to be returned, such Lender will return to the
Administrative Agent any portion thereof previously distributed by the
Administrative Agent to it. Each Lender’s obligation to purchase such
participating interest shall be absolute and unconditional and shall not be
affected by any circumstance, including without limitation (i) any setoff,
counterclaim, recoupment, defense or other right that such Lender or any other
Person may have against the Swing Line Lender or any other Person for any reason
whatsoever, (ii) the occurrence or continuation of a Default or an Event of
Default or the termination of any of the Commitments, (iii) any adverse change
in the condition (financial or otherwise) of the Borrower or any of its
Consolidated Subsidiaries, or any other Person, (iv) any breach of this
Agreement by the Borrower or by any other Lender, or (v) any other circumstance,
happening or event whatsoever, whether or not similar to any of the foregoing.

 

SECTION 2.6. Fees. The Borrower agrees to pay to the Administrative Agent the
following fees:

 

(a) for the account of each Lender, a facility fee equal to the total Commitment
of such Lender in effect from time to time (whether or not used by the Borrower)
multiplied by the applicable per annum facility fee rate set forth in Section
2.9, payable quarterly in arrears on each Payment Date commencing January 2,
2004, and on the Facility Termination Date;

 

(b) for the account of each Lender, the outstanding balance of the up-front fees
payable on the amount of such Lender’s Commitment at the rates agreed to by the
Borrower for such Lender.

 

(c) for the account of the LC Issuer and the Lenders, the fees required by
Section 2.4(d), payable on the dates and in the amounts set forth in Section
2.4(d); and

 

(d) for the account of the Administrative Agent and BOCM, the fees due under the
Administrative Agent/Arranger Letter Agreement, payable on the dates and in the
amounts as provided therein.

 

SECTION 2.7. Reductions in Commitments. The Borrower may, at its option,
permanently reduce the Aggregate Commitment in whole, or in part ratably among
the Lenders in accordance with their Pro Rata Shares, in a minimum amount of
$1,000,000 and in integral multiples of $1,000,000, upon at least three Business
Days’ written notice to the Administrative Agent, which notice shall specify the
amount of any such reduction; provided, however, that the amount of the
Aggregate Commitment may not be reduced below the Aggregate Outstanding Credit
Exposure.

 

30



--------------------------------------------------------------------------------

SECTION 2.8. Principal Prepayments. The Borrower may, at its option, from time
to time pay, without penalty or premium, any outstanding Floating Rate Advance
in full, or in part in a minimum aggregate amount of $1,000,000 or any integral
multiple of $100,000 in excess thereof, upon one Business Day’s prior notice to
the Administrative Agent. Any Fixed Rate Advance may be paid in full, or in part
in a minimum aggregate amount of $1,000,000 (or $500,000, in the case of a Swing
Line Advance) or any integral multiple of $100,000 in excess thereof, upon three
Business Days’ prior notice to the Administrative Agent (i) without penalty or
premium if paid on the last day of an applicable Interest Period, or (ii) with
payment of all applicable amounts specified in Section 2.22 if paid on any other
day.

 

SECTION 2.9. Applicable Margin and Facility Fee Rates. The Applicable Margin set
forth below with respect to each Eurodollar Advance and Floating Rate Advance
and the applicable rates set forth below for the facility fees payable pursuant
to Section 2.6(a) shall be subject to adjustment (upwards or downwards, as
appropriate) based on the Borrower’s Status as at the end of each Fiscal Quarter
in accordance with the table set forth below. The Borrower’s Status as at the
last day of each Fiscal Quarter shall be determined from the then most recent
annual or quarterly financial statements of the Borrower delivered by the
Borrower pursuant to Section 5.1(a) or 5.1(b) and the Compliance Certificate
delivered by the Borrower pursuant to Section 5.1(c). The adjustment, if any, to
the Applicable Margin and the facility fee rates shall be effective for all
purposes under this Agreement on and after the second Business Day following the
delivery to the Administrative Agent of such financial statements and Compliance
Certificate (the “Adjustment Effective Date”). In the event that the Borrower
shall at any time fail to furnish to the Lenders such financial statements and
Compliance Certificate within the applicable time limitations specified by
Section 5.1, then the maximum Applicable Margin and facility fee rates shall
apply from the date of such failure until the next Business Day after such
financial statements and Compliance Certificate are so delivered.
Notwithstanding anything to the contrary contained herein, the Borrower’s Status
as of the date of this Agreement shall be deemed to be Level IV Status, and the
Applicable Margin and facility fee rate shall not be less than the respective
percentages shown below for Level IV Status until the Adjustment Effective Date
immediately following the Borrower’s Fiscal Quarter ending February 28, 2004;
thereafter the Applicable Margin and facility fee rate will be adjusted as
provided herein.

 

Status

--------------------------------------------------------------------------------

   Applicable
Margin for
Eurodollar
Advances


--------------------------------------------------------------------------------

   

Applicable

Margin for
Floating Rate

Advances

--------------------------------------------------------------------------------

    Applicable
Facility
Fee Rates


--------------------------------------------------------------------------------

 

Level I

   0.550 %   0.000 %   0.200 %

Level II

   0.675 %   0.000 %   0.200 %

Level III

   0.750 %   0.000 %   0.250 %

Level IV

   1.000 %   0.000 %   0.250 %

Level V

   1.125 %   0.000 %   0.375 %

Level VI

   1.375 %   0.000 %   0.375 %

 

31



--------------------------------------------------------------------------------

SECTION 2.10. Changes in Interest Rate, etc. Each Floating Rate Advance shall
bear interest on the outstanding principal amount thereof, for each day from and
including the date such Floating Rate Advance is made or is converted from a
Eurodollar Advance into a Floating Rate Advance pursuant to Section 2.3(f) to
but excluding the date it becomes due or is converted into a Eurodollar Advance
pursuant to Section 2.3(f) hereof, at a rate per annum equal to the Floating
Rate for such day. Changes in the rate of interest on any Floating Rate Advance
will take effect simultaneously with each change in the Alternate Base Rate.
Each Fixed Rate Advance shall bear interest on the outstanding principal amount
thereof from and including the first day of the Interest Period applicable
thereto to (but not including) the last day of such Interest Period at the
interest rate determined as applicable to such Fixed Rate Advance. No Interest
Period may end after the Facility Termination Date.

 

SECTION 2.11. Rates Applicable After Default. Notwithstanding anything to the
contrary contained in Section 2.3 or 2.5, during the continuance of a Default or
Event of Default the Required Lenders may, at their option, by notice to the
Borrower (which notice may be revoked at the option of the Required Lenders
notwithstanding any provision of Section 9.6(a) requiring unanimous consent of
the Lenders to changes in interest rates), declare that no Syndicated Advance
may be made as, converted into or continued as a Eurodollar Advance. During the
continuance of an Event of Default, the Required Lenders may, at their option,
by notice to the Borrower (which notice may be revoked at the option of the
Required Lenders notwithstanding any provision of Section 9.6(a) requiring
unanimous consent of the Lenders to changes in interest rates), declare that (x)
each Fixed Rate Advance shall bear interest for the remainder of the applicable
Interest Period at the rate otherwise applicable to such Interest Period plus 2%
per annum, (y) each Floating Rate Advance shall bear interest at a rate per
annum equal to the Floating Rate plus 2% per annum, and (z) the LC Fee shall be
increased by 2% per annum, provided that during the continuance of an Event of
Default under Section 7.1(h) or (i), the interest rates and fees set forth in
the preceding clauses (x), (y) and (z) shall be applicable to all Credit
Extensions without any election or action on the part of the Administrative
Agent or the Lenders.

 

SECTION 2.12. Method of Payment. All payments of the Obligations hereunder shall
be made on the date when due, without setoff, deduction, or counterclaim, in
immediately available funds to the Administrative Agent at the Administrative
Agent’s address specified pursuant to Article 9, or at any other Lending
Installation of the Administrative Agent specified in writing by the
Administrative Agent to the Borrower, not later than 2:00 p.m. (Chicago time)
or, if the Borrower has given to the Administrative Agent not later than 1:00
p.m. (Chicago time) irrevocable written notice that such payment is being made
on such day, then such payment shall be made to the Administrative Agent not
later than 3:30 p.m. (Chicago time) on such day. The Administrative Agent will
promptly distribute to the Swing Line Lender, the LC Issuer and/or the Lenders,
as the case may be, their respective portions of each such payment received by
the

 

32



--------------------------------------------------------------------------------

Administrative Agent for the account of the Swing Line Lender, LC Issuer, or the
Lenders, as the case may be; provided, however, that if on any date the Borrower
shall pay less than the full amount of its Obligations owing to the Lenders on
such date, such payment shall be distributed to the Lenders ratably based upon
the ratio that the aggregate amount of such Obligations owing to each such
Lender on such date bears to the aggregate amount of such Obligations owing to
all the Lenders on such date. Each payment delivered to the Administrative Agent
for the account of the Swing Line Lender, LC Issuer, or the Lenders, as the case
may be, shall be delivered promptly by the Administrative Agent to such Person
in the same type of funds that the Administrative Agent received at its address
specified pursuant to Article 9 or at any Lending Installation specified in a
notice received by the Administrative Agent from such Person. The Administrative
Agent is hereby authorized to charge the respective accounts of the Borrower
maintained with Bank One for each payment of principal, interest, Reimbursement
Obligations, fees and other Obligations as it becomes due hereunder. Each
reference to the Administrative Agent in this Section 2.12 shall also be deemed
to refer, and shall apply equally, to the LC Issuer, in the case of payments
required to be made by the Borrower to the LC Issuer pursuant to Section 2.4(f).

 

SECTION 2.13. Noteless Agreement; Evidence of Indebtedness.

 

(a) Each Lender (including the Swing Line Lender) shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
the Borrower to such Lender resulting from each Loan made by such Lender from
time to time, including the amounts of principal and interest payable and paid
to such Lender from time to time hereunder.

 

(b) The Administrative Agent shall also maintain accounts in which it will
record (i) the amount of each Loan made hereunder, the Type thereof and the
Interest Period with respect thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder, (iii) the original stated amount of each Facility LC and the
amount of LC Obligations outstanding at any time, and (iv) the amount of any sum
received by the Administrative Agent hereunder from the Borrower and each
Lender’s share thereof.

 

(c) The entries maintained in the accounts maintained pursuant to paragraphs (a)
and (b) above shall be prima facie evidence of the existence and amounts of the
Obligations therein recorded; provided, however, that the failure of the
Administrative Agent or any Lender to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Obligations in accordance with their terms.

 

(d) Any Lender may request that its Loans be evidenced by a promissory note (a
“Note”). In such event, the Borrower shall prepare, execute and deliver to such
Lender a Note payable to the order of such Lender in a form supplied by the
Administrative Agent. Thereafter, the Loans evidenced by such Note and interest
thereon shall at all times (including after any assignment pursuant to Section
9.8) be represented by one or more Notes payable to the order of the payee named
therein or any assignee pursuant to Section 9.8, except to the extent that any
such Lender or assignee subsequently returns any such Note for cancellation and
requests that such Loans once again be evidenced as described in paragraphs (a)
and (b) above.

 

33



--------------------------------------------------------------------------------

SECTION 2.14. Telephonic Notices. The Borrower hereby authorizes the Lenders,
the Swing Line Lender, and the Administrative Agent to extend, convert or
continue Advances, effect selections of Types of Advances and to transfer funds
based on telephonic notices made by any person or persons the Administrative
Agent, the Swing Line Lender, or any Lender in good faith believes to be acting
on behalf of the Borrower. The Borrower agrees to deliver promptly to the
Administrative Agent a written confirmation, if such confirmation is requested
by the Administrative Agent, any Lender or the Swing Line Lender of each
telephonic notice signed by an Authorized Financial Officer. If the written
confirmation differs in any material respect from the action taken by the
Administrative Agent, the Lenders, or the Swing Line Lender, the records of the
Administrative Agent, the Lenders, and the Swing Line Lender shall govern absent
manifest error.

 

SECTION 2.15. Interest Payment Dates; Interest and Fee Basis. The Borrower
agrees to pay interest accrued on each Floating Rate Advance on each Payment
Date, commencing with the first such date to occur after the date hereof, on any
date on which the Floating Rate Advance is paid, whether due to acceleration or
otherwise, and at maturity. Interest accrued on that portion of the outstanding
principal amount of any Floating Rate Advance converted into a Eurodollar
Advance on a day other than a Payment Date shall be payable on the date of
conversion. The Borrower agrees to pay interest accrued on each Fixed Rate
Advance on the last day of its applicable Interest Period, on any date on which
the Fixed Rate Advance is paid, whether by acceleration or otherwise, and at
maturity. Interest accrued on each Eurodollar Advance having an Interest Period
longer than three months shall also be payable on the last day of each
three-month interval during such Interest Period. Interest on Fixed Rate
Advances, LC Fees, and facility fees shall be calculated for actual days elapsed
on the basis of a 360-day year; interest on Floating Rate Advances shall be
calculated for actual days elapsed on the basis of a 365 or 366-day year, as
applicable. Interest shall be payable for the day an Advance is made but not for
the day of any payment on the amount paid if payment is received prior to the
time specified in Section 2.12. If any payment of principal of or interest on an
Advance or any fees or other Obligations hereunder shall become due on a day
which is not a Business Day, such payment shall be made on the next succeeding
Business Day and, in the case of a principal payment, such extension of time
shall be included in computing interest in connection with such payment.

 

SECTION 2.16. Notification of Advances, Interest Rates, Prepayments and
Commitment Reductions. Promptly after receipt thereof, the Administrative Agent
will notify each Lender of the contents of each Aggregate Commitment reduction
notice, Syndicated Borrowing Notice, Conversion/Continuation Notice and
repayment notice received by it hereunder. Promptly after notice from the LC
Issuer, the Administrative Agent will notify each Lender of the contents of each
request for issuance of a Facility LC hereunder. The Administrative Agent will
notify each Lender of the interest rate applicable to each Eurodollar Advance
promptly upon determination of such interest rate and will give each Lender
prompt notice of each change in the Alternate Base Rate.

 

SECTION 2.17. Lending Installations. Subject to Section 2.23, each of the
Lenders and Swing Line Lender may book its Loans and its participation in any LC
Obligations and

 

34



--------------------------------------------------------------------------------

Swing Line Loans, and the LC Issuer may book the Facility LCs, at any Lending
Installation selected by it and may change its Lending Installation to another
Lending Installation from time to time. All terms of this Agreement shall apply
to any such Lending Installation and the Loans, Notes, Facility LCs, and
participations in Facility LCs shall be deemed held by each Lender, Swing Line
Lender or LC Issuer, as the case may be, for the benefit of such Lending
Installation. Each Lender, Swing Line Lender or LC Issuer, as the case may be,
may, by written or telex notice to the Administrative Agent and the Borrower,
designate a Lending Installation through which Loans or participations in
Facility LCs and Swing Line Loans will be made or booked by it or Facility LCs
will be issued by it and for whose account payments are to be made in respect of
such Loans, Facility LCs or participations therein.

 

SECTION 2.18. Non-Receipt of Funds by the Administrative Agent. Unless the
Borrower or a Lender, as the case may be, notifies the Administrative Agent
prior to the date on which it is scheduled to make payment to the Administrative
Agent of (i) in the case of a Lender, the proceeds of a Loan or participation in
any Facility LC or Swing Line Loan, or (ii) in the case of the Borrower, a
payment of principal, interest, Reimbursement Obligation, or fees to the
Administrative Agent for the account of the Lenders, LC Issuer, or the Swing
Line Lender, that it does not intend to make such payment, the Administrative
Agent may assume that such payment has been made. The Administrative Agent may,
but shall not be obligated to, make the amount of such payment available to the
intended recipient in reliance upon such assumption. If such Lender or the
Borrower, as the case may be, has not in fact made such payment to the
Administrative Agent, the recipient of such payment shall, on demand by the
Administrative Agent, repay to the Administrative Agent the amount so made
available together with interest thereon in respect of each day during the
period commencing on the date such amount was so made available by the
Administrative Agent until the date the Administrative Agent recovers such
amount at a rate per annum equal to (i) in the case of repayment by a Lender, LC
Issuer, or the Swing Line Lender, the Federal Funds Effective Rate for such day
or (ii) in the case of repayment by the Borrower, the interest rate applicable
to the relevant Loan or Reimbursement Obligation.

 

SECTION 2.19. Yield Protection. If any law or any governmental or
quasi-governmental rule, regulation, policy, guideline or directive (whether or
not having the force of law), or any interpretation thereof, or the compliance
of any Lender, Swing Line Lender or LC Issuer therewith,

 

  (i) subjects any Lender, Swing Line Lender or LC Issuer or its applicable
Lending Installation to any tax, duty, charge or withholding on or from payments
due from the Borrower (excluding taxation of the overall net income of such
Lender, Swing Line Lender or LC Issuer or its applicable Lending Installation
imposed by the jurisdiction or taxing authority in which its principal executive
office or Lending Installation is located), or changes the basis of taxation of
payments to any Lender, Swing Line Lender or LC Issuer in respect of its Loans,
Facility LCs, or participations therein, or other amounts due it hereunder, or

 

35



--------------------------------------------------------------------------------

  (ii) imposes or increases or deems applicable any reserve, assessment,
insurance charge, special deposit or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender, Swing
Line Lender or LC Issuer or its applicable Lending Installation (other than
reserves and assessments taken into account in determining the interest rate
applicable to Eurodollar Advances), or

 

  (iii) imposes any other condition the result of which is to increase the cost
to any Lender, Swing Line Lender or LC Issuer or its applicable Lending
Installation of making, funding or maintaining its Loans or of issuing or
participating in Facility LCs or Swing Line Loans, or reduces any amount
receivable by any Lender, Swing Line Lender or LC Issuer or its applicable
Lending Installation in connection with its Loans, Facility LCs or
participations therein, or requires any Lender, Swing Line Lender or LC Issuer
or its applicable Lending Installation to make any payment calculated by
reference to the amount of Loans, Facility LCs or participations therein held or
interest received by it, by an amount deemed material by it,

 

and the result of any of the foregoing is to increase the cost to such Lender,
Swing Line Lender, or LC Issuer or its applicable Lending Installation, as the
case may be, of making or maintaining its Eurodollar Loans or Commitment or of
issuing or participating in Facility LCs or Swing Line Loans or to reduce the
return received by such Lender, Swing Line Lender, or LC Issuer or its
applicable Lending Installation, as the case may be, in connection with such
Eurodollar Loans, Commitment, Facility LCs or participations therein, then,
within 15 days of demand by such Lender, Swing Line Lender, or LC Issuer, as the
case may be, the Borrower shall pay such Lender, Swing Line Lender, or LC
Issuer, such additional amount or amounts as will compensate it for such
increased cost or reduction in amount received.

 

SECTION 2.20. Changes in Capital Adequacy Regulations. If a Lender, Swing Line
Lender, or LC Issuer determines the amount of capital required or expected to be
maintained by such Lender, Swing Line Lender, or LC Issuer, or its applicable
Lending Installation, or any corporation controlling such Lender, Swing Line
Lender, or LC Issuer, is increased as a result of a Change, then, within 15 days
of demand by such Lender, Swing Line Lender, or LC Issuer, the Borrower shall
pay such Lender, Swing Line Lender, or LC Issuer the amount necessary to
compensate for any shortfall in the rate of return on the portion of such
increased capital which such Lender, Swing Line Lender, or LC Issuer determines
is attributable to this Agreement, its Outstanding Credit Exposure or its
Commitment to make Loans and issue or participate in Facility LCs or Swing Line
Loans, as the case may be, hereunder (after taking into account such Lender’s,
Swing Line Lender’s, or LC Issuer’s policies as to capital adequacy). “Change”
means (i) any change after the date of this Agreement in the Risk-Based Capital
Guidelines, or (ii) any adoption of or change in any other law, governmental or
quasi-governmental rule, regulation, policy, guideline, interpretation, or
directive (whether or not having the force of law) after the date of this
Agreement which affects the amount of capital required or expected to be
maintained by any Lender, Swing Line Lender, or LC Issuer or its applicable
Lending Installation or any corporation controlling any Lender, Swing Line
Lender,

 

36



--------------------------------------------------------------------------------

or LC Issuer. “Risk-Based Capital Guidelines” means (i) the risk-based capital
guidelines in effect in the United States on the date of this Agreement,
including transition rules, and (ii) the corresponding capital regulations
promulgated by regulatory authorities outside the United States implementing the
July 1988 report of the Basle Committee on Banking Regulation and Supervisory
Practices Entitled “International Convergence of Capital Measurements and
Capital Standards,” including transition rules, and any amendments to such
regulations adopted prior to the date of this Agreement.

 

SECTION 2.21. Availability of Types of Advances. If any Lender determines that
maintenance of its Eurodollar Loans at a suitable Lending Installation would
violate any applicable law, rule, regulation, or directive, whether or not
having the force of law, or if the Required Lenders determine that (i) deposits
of a type and maturity appropriate to match fund Eurodollar Advances are not
available or (ii) the interest rate applicable to a Eurodollar Advance does not
accurately reflect the cost of making or maintaining such Eurodollar Advance,
then the Administrative Agent shall suspend the availability of the Eurodollar
Advance and require any Eurodollar Advances to be repaid or promptly converted
into a Floating Rate Advance.

 

SECTION 2.22. Funding Indemnification. If any payment of a Fixed Rate Advance
occurs on a date which is not the last day of the applicable Interest Period,
whether because of acceleration, prepayment or otherwise, or if the Borrower
fails to make a prepayment of a Fixed Rate Advance on the date specified in any
notice given in respect of such prepayment, or if a Fixed Rate Advance is not
made on the date specified by the Borrower in any notice given in respect of
such Fixed Rate Advance for any reason other than default by the Lenders, the
Borrower will indemnify each Lender for any loss or cost incurred by it
resulting therefrom, including, without limitation, any loss or cost in
liquidating or employing deposits acquired to fund or maintain the Fixed Rate
Advance.

 

SECTION 2.23. Lending Installation; Lender Statements; Survival of Indemnity. To
the extent reasonably possible, each Lender, Swing Line Lender and LC Issuer
shall designate an alternate Lending Installation with respect to its Fixed Rate
Loans or Facility LCs or participations therein to reduce any liability of the
Borrower to it under Sections 2.19 and 2.20 or to avoid the unavailability of a
Type of Advance under Section 2.21, so long as such designation is not
disadvantageous to it in its reasonable judgment. If any Lender fails to notify
the Borrower of any event or circumstance giving rise to claims by such Lender
for compensation payments pursuant to Section 2.19 or 2.20 within 180 days after
such Lender has actual acknowledge of such event or circumstance, then such
Lender shall not be entitled to compensation for any period beginning prior to
the date that is 180 days prior to the date the Borrower is notified of such
event or circumstance; provided, that if the circumstance giving rise to such
claim has a retroactive effect, then such Lender shall also be entitled to
compensation for the period of such retroactive effect. Each Lender, Swing Line
Lender and LC Issuer shall deliver a written statement to the Borrower (with a
copy to the Administrative Agent) as to the amount due, if any, under Section
2.19, 2.20, or 2.22. Such written statement shall set forth in reasonable detail
the calculations upon which it determined such amount and shall be conclusive in
the absence of manifest error. Determination of amounts payable under such
Sections in connection with a Fixed Rate Loan shall be calculated as though such
Lender or the Swing Line Lender funded its Fixed Rate Loan through the purchase
of a deposit of the type and maturity

 

37



--------------------------------------------------------------------------------

corresponding to the deposit used as a reference in determining the Fixed Rate
applicable to such Loan, whether in fact that is the case or not. Unless
otherwise provided herein, the amount specified in the written statement of any
such Lender, Swing Line Lender or LC Issuer shall be payable on demand after
receipt by the Borrower of such written statement. The obligations of the
Borrower under Sections 2.19, 2.20, and 2.22 shall survive payment of the
Obligations and termination of this Agreement.

 

SECTION 2.24. Taxes.

 

(a) All payments by the Borrower to or for the account of any Lender, Swing Line
Lender, the LC Issuer or the Administrative Agent hereunder or under any Note or
Loan or in respect of any Facility LC shall be made free and clear of and
without deduction for any and all Taxes. If the Borrower shall be required by
law to deduct any Taxes from or in respect of any sum payable hereunder to any
Lender, Swing Line Lender, LC Issuer or the Administrative Agent, (i) the sum
payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 2.24) such Lender, Swing Line Lender, LC Issuer or the
Administrative Agent (as the case may be) receives an amount equal to the sum it
would have received had no such deductions been made, (ii) the Borrower shall
make such deductions, (iii) the Borrower shall pay the full amount deducted to
the relevant authority in accordance with applicable law and (iv) the Borrower
shall furnish to the Administrative Agent the original copy of a receipt
evidencing payment thereof within 30 days after such payment is made.

 

(b) In addition, the Borrower hereby agrees to pay any present or future stamp
or documentary taxes and any other excise or property taxes, charges or similar
levies which arise from any payment made hereunder or under any Note or Loan in
respect of any Facility LC or from the execution or delivery of, or otherwise
with respect to, this Agreement or any Note or Facility LC Application (“Other
Taxes”).

 

(c) The Borrower hereby agrees to indemnify the Administrative Agent, the LC
Issuer, Swing Line Lender, and each Lender for the full amount of Taxes or Other
Taxes (including, without limitation, any Taxes or Other Taxes imposed on
amounts payable under this Section 2.24) paid by the Administrative Agent, the
LC Issuer, Swing Line Lender, or such Lender and any liability (including
penalties, interest and expenses) arising therefrom or with respect thereto.
Payments due under this indemnification shall be made within 30 days of the date
the Administrative Agent, the LC Issuer, Swing Line Lender, or such Lender makes
demand therefor pursuant to this Section 2.24.

 

(d) Each Lender, Swing Line Lender and LC Issuer that is not incorporated under
the laws of the United States of America or a state thereof (each a “Non-U.S.
Lender”) agrees that it will, not more than ten Business Days after the date of
this Agreement (i) deliver to each of the Borrower and the Administrative Agent
two duly completed copies of United States Internal Revenue Service Form W-8BEN
or W-8ECI, certifying in either case that such Non-U.S. Lender is entitled to
receive payments under this Agreement without deduction or withholding of any
United States federal income taxes, and (ii) deliver to each of the Borrower and
the Administrative Agent a United States Internal Revenue Form W-8 or W-9, as
the case may be,

 

38



--------------------------------------------------------------------------------

and certifying that it is entitled to an exemption from United States backup
withholding tax. Each Non-U.S. Lender further undertakes to deliver to each of
the Borrower and the Administrative Agent (x) renewals or additional copies of
such form (or any successor form) on or before the date that such form expires
or becomes obsolete, and (y) after the occurrence of any event requiring a
change in the most recent forms so delivered by it, such additional forms or
amendments thereto as may be reasonably requested by the Borrower or the
Administrative Agent. All forms or amendments described in the preceding
sentence shall certify that such Non-U.S. Lender is entitled to receive payments
under this Agreement without deduction or withholding of any United States
federal income taxes, unless an event (including without limitation any change
in treaty, law or regulation) has occurred prior to the date on which any such
delivery would otherwise be required which renders all such forms inapplicable
or which would prevent such Non-U.S. Lender from duly completing and delivering
any such form or amendment with respect to it and such Non-U.S. Lender advises
the Borrower and the Administrative Agent that it is not capable of receiving
payments without any deduction or withholding of United States federal income
tax.

 

(e) For any period during which a Non-U.S. Lender has failed to provide the
Borrower with an appropriate form pursuant to subsection (d) above (unless such
failure is due to a change in treaty, law or regulation, or any change in the
interpretation or administration thereof by any governmental authority,
occurring subsequent to the date on which a form originally was required to be
provided), such Non-U.S. Lender shall not be entitled to indemnification under
this Section 2.24 with respect to Taxes imposed by the United States; provided
that, should a Non-U.S. Lender which is otherwise exempt from or subject to a
reduced rate of withholding tax become subject to Taxes because of its failure
to deliver a form required under clause (d) above, the Borrower shall take such
steps as such Non-U.S. Lender shall reasonably request to assist such Non-U.S.
Lender to recover such Taxes.

 

(f) Any Non-U.S. Lender that is entitled to an exemption from or reduction of
withholding tax with respect to payments under this Agreement or any Loan or in
respect of any Facility LC pursuant to the law of any relevant jurisdiction or
any treaty shall deliver to the Borrower (with a copy to the Administrative
Agent), at the time or times prescribed by applicable law, such properly
completed and executed documentation prescribed by applicable law as will permit
such payments to be made without withholding or at a reduced rate.

 

(g) If the Internal Revenue Service or any other governmental authority of the
United States or any other country or any political subdivision thereof asserts
a claim that the Administrative Agent did not properly withhold tax from amounts
paid to or for the account of any Non-U.S. Lender (because the appropriate form
was not delivered or properly completed, because such Non-U.S. Lender failed to
notify the Administrative Agent of a change in circumstances which rendered its
exemption from withholding ineffective, or for any other reason), such Non-U.S.
Lender shall indemnify the Administrative Agent fully for all amounts paid,
directly or indirectly, by the Administrative Agent as tax, withholding
therefor, or otherwise, including penalties and interest, and including taxes
imposed by any jurisdiction on amounts payable to the Administrative Agent under
this subsection, together with all costs and expenses related thereto (including
attorneys’ fees and time charges of attorneys for the Administrative Agent,
which attorneys may be employees of the Administrative Agent). The obligations
of the Non-U.S. Lenders under this Section 2.24(g) shall survive the payment of
the Obligations and termination of this Agreement.

 

39



--------------------------------------------------------------------------------

SECTION 2.25. Extension of Facility Termination Date. The Borrower may request
up to two one-year extensions of the Facility Termination Date by submitting on
each occasion a request for an extension to the Administrative Agent (each an
“Extension Request”) no more than 90 days and no less than 60 days prior to the
third anniversary and, if such extension is effected, the fourth anniversary, of
the Closing Date. Promptly upon receipt of any Extension Request, the
Administrative Agent shall notify each Lender thereof and shall request each
Lender to approve the Extension Request. Each Lender approving the Extension
Request shall deliver its written consent no later than 30 days prior to such
third or fourth anniversary, as the case maybe, of the Closing Date. If the
approval of each of the Lenders is received by the Administrative Agent by such
time, the Facility Termination Date shall be extended in each case by one year,
and the Administrative Agent shall promptly notify the Borrower and each Lender
of the new Facility Termination Date.

 

SECTION 2.26. Increase in Aggregate Commitment.

 

(a) The Borrower shall have the right to request increases in the Aggregate
Commitment, on not more than six occasions, up to a total amount not to exceed
$500,000,000 (“Maximum Aggregate Commitment”) by providing written notice to the
Administrative Agent. The Administrative Agent shall promptly give notice of
such request to each Lender (the “Aggregate Commitment Increase Notice”). No
Lender shall be obligated to increase its Commitment and the Borrower shall be
permitted to bring new Eligible Lenders in to the facility with respect to such
increase. Any increase in the Commitments shall be effective as of the date
specified pursuant to Section 2.26(c); provided that the total Commitments may
not at any time exceed the Maximum Aggregate Commitment. If the sum of the
Aggregate Commitment then in effect plus the offered Commitments (in the case of
each new Eligible Lender that becomes a party to this Agreement (each a “New
Lender”)) and the amount of offered increases to Commitments (in the case of
existing Lenders agreeing to increase their respective Commitments (each an
“Existing Lender”, and together with the New Lenders, the “Consenting Lenders”))
does not exceed the Maximum Aggregate Commitment, the Commitment of each
Consenting Lender shall be increased by its offered Commitment (in the case of a
New Lender) or offered increase in Commitment (in the case of an Existing
Lender) as hereinafter provided. If the sum of the Aggregate Commitment then in
effect plus the aggregate offered Commitments from New Lenders and offered
increases in Commitments from Existing Lenders exceeds the Maximum Aggregate
Commitment, the Commitment of each New Lender shall be, or the Commitment of
each Existing Lender shall be increased by, as the case may be, an amount equal
to the product of (x) such New Lender’s offered Commitment, or such Lender’s
offered increase in Commitment, as the case may be, multiplied by (y) the
quotient of (1) the excess of (A) the Maximum Aggregate Commitment, over (B) the
Aggregate Commitment then in effect, divided by (2) the aggregate offered
Commitments (in the case of New Lenders) and/or offered increases in Commitments
(in the case of Existing Lenders) of all Consenting Lenders.

 

(b) No increase of the Aggregate Commitment may be effected under this Section
2.26 unless no Default or Event of Default will be in existence on the effective
date of such

 

40



--------------------------------------------------------------------------------

increase. Upon (i) the execution of a joinder agreement with respect to this
Agreement by each New Lender, and acceptance thereof by the Administrative
Agent, (ii) the execution and delivery by the Borrower of any Notes requested by
each Lender evidencing its Loans, and (iii) delivery of notice to the Lenders by
the Administrative Agent setting forth the effective date of the addition of
each New Lender hereunder and the amount of such New Lender’s Commitment, each
such New Lender shall be for all purposes a Lender party to this Agreement to
the same extent as if an original party hereto with a Commitment as set forth on
the joinder agreement executed by such New Lender; provided, however, (x) the
total Commitments of all Lenders (including any New Lenders) shall not exceed in
the aggregate the Maximum Aggregate Commitment, and (y) the addition of any New
Lender(s) shall not otherwise affect the Commitments of the other Lenders.

 

(c) Effective on the date on which the increase in Commitments pursuant to this
Section 2.26 takes effect, which date shall be mutually agreed upon by the
Borrower, the Administrative Agent, and each Lender and/or New Lender increasing
or providing as the case may be, its Commitment, (i) all Syndicated Loans
outstanding hereunder shall be converted into, and shall be advanced as,
Eurodollar Loans or Floating Rate Loans (or both) as selected by the Borrower by
notice to the Administrative Agent in accordance with the provisions of Section
2.3(g), such that all such Loans are held by the Lenders (including any New
Lenders) in the proportion of their Pro Rata Shares, as determined taking into
account the increase in the Commitments, and (ii) each New Lender and each other
Lender increasing its Commitment shall advance any additional amounts to be
advanced by it hereunder, by making funds available to the Administrative Agent
in immediately available funds, not later than 11:00 a.m. (Chicago time) on such
date. After the Administrative Agent’s receipt of such funds, the Administrative
Agent shall disburse to the non-Consenting Lenders any resulting repayments of
such outstanding Syndicated Loans. If any conversion or payment of a Eurodollar
Loan pursuant to the foregoing provisions occurs on a day that is not the last
day of the applicable Interest Period, the provisions of Section 2.22 shall
apply thereto.

 

ARTICLE 3

 

CONDITIONS TO CREDIT EXTENSIONS

 

SECTION 3.1. Conditions to First Credit Extension. The obligation of each Lender
and the Swing Line Lender to make a Loan, and the LC Issuer to issue a Facility
LC, on the occasion of the first Credit Extension, is subject to the
satisfaction of the conditions set forth in this Section 3.1 and in Section 3.2,
and receipt by the Administrative Agent of the following (in sufficient number
of counterparts (except as to the Notes)) for delivery of a counterpart to each
Lender, Swing Line Lender, and LC Issuer and retention of one counterpart by the
Administrative Agent:

 

(a) from each of the Lenders, either (i) a duly executed counterpart of this
Agreement, or (ii) a facsimile transmission of the duly executed counterpart of
this Agreement together with a confirmation that such original counterpart is
being sent to the Administrative Agent;

 

41



--------------------------------------------------------------------------------

(b) a duly executed Syndicated Note for the account of each Lender requesting
the same, and a duly executed Swing Line Note for the account of the Swing Line
Lender if so requested;

 

(c) the duly executed Subsidiary Guarantee and Contribution Agreement;

 

(d) if applicable, the duly executed Pledge Agreement(s), together with any and
all certificates representing the Capital Stock pledged thereby, instruments of
transfer and stock powers endorsed in blank, and Uniform Commercial Code
financing statements in appropriate form with respect thereto;

 

(e) the opinions of (i) Suellyn P. Tornay, general counsel of the Borrower and
the Subsidiary Guarantors, and (ii) Alston & Bird LLP, special counsel for the
Borrower and the Subsidiary Guarantors, in each case dated as of the date
hereof, substantially in the forms of Exhibit G-1 and G-2, respectively, and
covering such additional matters relating to the transactions contemplated
hereby as the Administrative Agent or any Lender may reasonably request;

 

(f) a certificate, dated as of the date hereof, signed on behalf of the Borrower
by its Authorized Financial Officer, to the effect that (i) no Default or Event
of Default has occurred and is continuing on such date, (ii) the representations
and warranties of the Borrower contained in Article 4 are true on and as of such
date, and (iii) all conditions to such Credit Extension pursuant to this Article
3 have been satisfied as of such date;

 

(g) all documents which the Administrative Agent or any Lender may reasonably
request relating to the existence of the Borrower and each Subsidiary Guarantor,
the authority for and the validity of this Agreement, the Notes, the Subsidiary
Guarantee, the Contribution Agreement, the Pledge Agreement(s) (if applicable),
and any other matters relevant hereto, all in form and substance satisfactory to
the Administrative Agent, including, without limitation, a certificate of the
Borrower and each Subsidiary Guarantor signed by the Secretary or an Assistant
Secretary of such Person, certifying as to the names, true signatures and
incumbency of the officer or officers of such Person authorized to execute and
deliver the Loan Documents, and certified copies of the following items: (i) the
certificate of incorporation of the Borrower and the certificate or articles of
incorporation of each of the Subsidiary Guarantors that is a corporation, (ii)
the articles of organization of each of the Subsidiary Guarantors that is a
limited liability company, (iii) the partnership agreement of each of the
Subsidiary Guarantors that is a partnership, (iv) the by-laws of the Borrower
and each of the Subsidiary Guarantors that is a corporation, (v) each operating
or management agreement of a Subsidiary Guarantor that is a limited liability
company, (vi) a certificate of the Secretary of State of the jurisdiction of
organization of the Borrower and the Subsidiary Guarantors as to the good
standing of the Borrower and Subsidiary Guarantors in such jurisdiction and, as
to the Borrower and each of the Subsidiary Guarantors doing business in Georgia,
a certificate of the Secretary of State of Georgia as to its good standing in
such jurisdiction, and (vii) the action taken by the respective boards of
directors of the Borrower and the Subsidiary Guarantors authorizing the
execution, delivery and performance of this Agreement, the Notes, the Subsidiary
Guarantee, the Contribution Agreement, the Pledge Agreement(s), and the other
Loan Documents to which they are parties;

 

42



--------------------------------------------------------------------------------

(h) certified copies of all consents, approvals, authorizations, registrations,
filings and orders required to be made or obtained by the Borrower and all
Subsidiary Guarantors in connection with the financings evidenced by this
Agreement and the other transactions contemplated herein, and all such consents,
approvals, authorizations, registrations, filings and orders shall be in full
force and effect and all applicable waiting periods shall have expired, and no
investigation or inquiry by any governmental authority in respect of such
financings or other transactions shall be ongoing;

 

(i) the Administrative Agent shall have received satisfactory evidence that the
2001 Credit Agreement shall have been terminated and all amounts thereunder
shall have been paid in full;

 

(j) written money transfer instructions, in substantially the form of Exhibit F
hereto, addressed to the Administrative Agent and signed by an Authorized
Financial Officer of the Borrower, together with such other related money
transfer authorizations as the Administrative Agent may have reasonably
requested;

 

(k) an opinion of King & Spalding LLP, special counsel for the Administrative
Agent, addressed to the Administrative Agent and the Lenders and dated the date
hereof, as to the enforceability of the Loan Documents and covering such
additional matters relating to the Loan Documents as the Administrative Agent or
any Lender may reasonably request;

 

(l) a Syndicated Borrowing Notice, Swing Line Borrowing Notice, or request for
issuance of a Facility LC, as the case may be; and

 

(m) all other documents, certificates, and other information as the
Administrative Agent may reasonably request.

 

In addition, each of the following conditions shall have been satisfied on such
date:

 

(n) the Administrative Agent shall have received and completed its satisfactory
review of the Financial Statements (Annual), for the Borrower’s 2003 Fiscal
Year, the Financial Statements (Quarterly) for the Borrower’s Fiscal Quarter
ending August 31, 2003, and the Pro Forma Financial Statements of the Borrower
dated as of May 31, 2003, and such other financial information as the
Administrative may have reasonably requested;

 

(o) since May 31, 2003, there shall have occurred no events, acts, conditions or
occurrences of whatever nature, singly or in the aggregate, that have had, or
are reasonably expected to have, a Material Adverse Effect;

 

(p) no actions, suits or other legal proceedings shall be pending or, to the
knowledge of the Borrower, threatened, against or affecting the Borrower and
seeking to enjoin, restrain, or otherwise challenge or contest the validity of
the financing transactions evidenced by this Agreement; and

 

43



--------------------------------------------------------------------------------

(q) all fees, costs and expenses (including the fees and expenses of counsel to
the Administrative Agent) required to be paid as of the Closing Date to the
Administrative Agent and the Lenders shall have been paid and satisfied in full.

 

SECTION 3.2. Conditions to All Borrowings. The obligation of each Lender, Swing
Line Lender and LC issuer to make a Loan or issue or Modify a Facility LC on the
occasion of each Credit Extension is subject to the satisfaction of the
following conditions:

 

(a) receipt by the Administrative Agent of a Syndicated Borrowing Notice, Swing
Line Borrowing Notice, or request for issuance or Modification of a Facility LC,
as the case may be;

 

(b) the fact that, immediately after such Credit Extension, no Default or Event
of Default shall have occurred and be continuing;

 

(c) the fact that the representations and warranties of the Borrower contained
in Article 4 of this Agreement shall be true on and as of the date of such
Credit Extension except for changes expressly permitted herein and except to the
extent that such representations and warranties relate solely to an earlier
date;

 

(d) the fact that, immediately after such Credit Extension (i) the Outstanding
Credit Exposure of each Lender will not exceed the amount of its Commitment, and
(ii) the Aggregate Outstanding Credit Exposure of all Lenders will not exceed
the amount of the Aggregate Commitment; and

 

(e) since May 31, 2003, there shall have been no events, acts, conditions or
occurrences of whatever nature, singly or in the aggregate, which have had, or
could reasonably be expected to have, a Material Adverse Effect (and for
purposes of the foregoing, an Acquisition by the Borrower otherwise permitted by
the terms of this Agreement shall not be deemed to have such a Material Adverse
Effect at the time of the Acquisition thereof).

 

Each request for a Credit Extension hereunder shall be deemed to be a
representation and warranty by the Borrower on the date of such request and the
date of such Credit Extension as to the facts specified in paragraphs (b), (c),
(d) and (e) of this Section 3.2.

 

44



--------------------------------------------------------------------------------

ARTICLE 4

 

REPRESENTATIONS AND WARRANTIES

 

On the Closing Date, and at such other times as specified in Section 3.2, the
Borrower represents and warrants to the Lenders, Swing Line Lender, LC Issuer
and the Administrative Agent that:

 

SECTION 4.1. Existence and Power. The Borrower (i) is duly organized, validly
existing and in good standing under the laws of its jurisdiction of
organization, (ii) is, as of the date hereof, duly qualified to transact
business in every jurisdiction set forth on Schedule 4.1, and the failure of the
Borrower to be so qualified in any other jurisdiction could not reasonably be
expected to have or cause a Material Adverse Effect, and (iii) has all powers
and all governmental licenses, authorizations, consents and approvals required
to carry on its business as now conducted, except where the failure to have any
such licenses, authorizations, consents and approvals could not reasonably be
expected to have or cause a Material Adverse Effect.

 

SECTION 4.2. Organizational and Governmental Authorization; No Contravention.
The execution, delivery and performance by the Borrower of this Agreement and
the Notes, and the execution, delivery and performance by the Subsidiary
Guarantors and the Borrower, as the case may be, of the Subsidiary Guarantee,
Contribution Agreement, Pledge Agreement(s), and the other Loan Documents (i)
are within the Borrower’s and the Subsidiary Guarantors’ powers as a
corporation, partnership or limited liability company, as the case may be, (ii)
have been duly authorized by all necessary organizational action, (iii) require
no action by or in respect of or filing with, any governmental body, agency or
official, (iv) do not contravene, or constitute a default under, any provision
of applicable law or regulation or of the Borrower’s or the Subsidiary
Guarantors’ organizational documents or of any material agreement, judgment,
injunction, order, decree or other material instrument binding upon the Borrower
or any of the Subsidiary Guarantors, and (v) do not result in the creation or
imposition of any Lien on any asset of the Borrower or any of the Subsidiary
Guarantors.

 

SECTION 4.3. Binding Effect. This Agreement and the Notes constitute a valid and
binding agreement of the Borrower enforceable in accordance with its terms, and
the Subsidiary Guarantee, Contribution Agreement, Pledge Agreement(s), and the
other Loan Documents to which the Borrower and each Subsidiary Guarantor is a
party, when executed and delivered in accordance with this Agreement, will
constitute valid and binding obligations of the Borrower and each such
Subsidiary Guarantor, as the case may be, enforceable in accordance with their
respective terms, provided that the enforceability hereof and thereof is subject
in each case to general principles of equity and to bankruptcy, insolvency,
fraudulent transfer, and similar laws affecting the enforcement of creditors’
rights generally.

 

SECTION 4.4. Financial Information.

 

(a) The Borrower has heretofore furnished to the Lenders true and correct copies
of the audited consolidated balance sheets of the Borrower as of May 31, 2002
and May 31, 2003 and the related consolidated statements of income, changes in
shareholders’ equity, and cash flows for each of the respective Fiscal Years
then ended (collectively, the “2002-2003 Annual Financial Statements”). All such
2002-2003 Annual Financial Statements fairly present in all material respects
and in accordance with GAAP the financial position of the respective entities
covered by such 2002-2003 Annual Financial Statements and the results of
operations and cash flows for such entities for the respective Fiscal Years then
ended.

 

45



--------------------------------------------------------------------------------

(b) The Borrower has heretofore furnished to the Lenders true and correct copies
of the consolidated balance sheet of the Borrower as of August 31, 2003 and the
related consolidated statements of income and cash flows for the Fiscal Quarter
ending August 31, 2003 (collectively, the “2004 First Quarter Financial
Statements”). The 2004 First Quarter Financial Statements fairly present in all
material respects and in accordance with GAAP (subject to the absence of notes
thereto and normal year-end adjustments) the financial position of the
respective entities covered by such 2004 First Quarter Financial Statements and
the results of operations and cash flows for such entities for the Fiscal
Quarter then ended.

 

(c) The Borrower has heretofore furnished to the Lenders true and correct copies
of the Pro Forma Financial Statements. The Pro Forma Financial Statements fairly
present in all material respects the financial position of the respective
entities covered by such Pro Forma Financial Statements and the results of
operations for such entities for the period covered by such Pro Forma Financial
Statements.

 

(d) Since May 31, 2003, there have been no events, acts, conditions or
occurrences, singly or in the aggregate, having or reasonably expected to have
or cause a Material Adverse Effect.

 

SECTION 4.5. No Litigation, Contingent Liabilities; Environmental Liabilities.

 

(a) There is no action, suit or proceeding pending, or to the knowledge of the
Borrower threatened, against or affecting the Borrower or any of its
Subsidiaries before any court or arbitrator or any governmental body, agency or
official which could reasonably be expected to have or cause a Material Adverse
Effect. Neither the Borrower nor any of its Subsidiaries has any material
contingent obligations not provided for or disclosed in the financial statements
referred to in Section 4.4(a) or delivered to the Lenders pursuant to Section
5.1.

 

(b) The Borrower and its Subsidiaries are not subject to any Environmental
Liabilities, either singly or in the aggregate, that could reasonably be
expected to have or cause a Material Adverse Effect.

 

SECTION 4.6. Compliance with ERISA.

 

(a) The Borrower and each member of the Controlled Group have fulfilled their
obligations under the minimum funding standards of ERISA and the Code with
respect to each Plan and are in compliance in all material respects with the
presently applicable provisions of ERISA and the Code, and have not incurred any
liability to the PBGC under Title IV of ERISA.

 

(b) Neither the Borrower nor any member of the Controlled Group is or ever has
been obligated to contribute to any Multiemployer Plan.

 

SECTION 4.7. Compliance with Laws; Taxes. The Borrower and its Subsidiaries are
in compliance in all material respects with all applicable laws, regulations and
similar requirements of governmental authorities, except where such compliance
is being contested in good faith through appropriate proceedings. There have
been filed on behalf of the Borrower and its Subsidiaries all Federal, state and
local income, excise, property and other tax returns

 

46



--------------------------------------------------------------------------------

which are required to be filed by them and all taxes due pursuant to such
returns or pursuant to any assessment received by or on behalf of the Borrower
or any Subsidiary have been paid or contested as permitted by Section 5.6. The
charges, accruals and reserves on the books of the Borrower and its Subsidiaries
in respect of taxes or other governmental charges are, in the opinion of the
Borrower, adequate.

 

SECTION 4.8. Subsidiaries. Each of the Subsidiaries, if any, listed on Schedule
4.8 is a corporation (or a limited liability company or partnership) duly
organized, validly existing and in good standing under the laws of the
jurisdiction where it was created and organized, is qualified to transact
business in every jurisdiction where the failure of any such Subsidiary to be so
qualified could reasonably be expected to have or cause a Material Adverse
Effect, and has all powers and all governmental licenses, authorizations,
consents and approvals required to carry on its business as now conducted,
except where the failure to have any such licenses, authorizations, consents and
approvals could not reasonably be expected to have or cause a Material Adverse
Effect. As of the date hereof, the Borrower has no Subsidiaries except for those
Subsidiaries listed on Schedule 4.8.

 

SECTION 4.9. Not an Investment Company. Neither the Borrower nor any Subsidiary
is an “investment company” within the meaning of the Investment Company Act of
1940, as amended.

 

SECTION 4.10. Ownership of Property; Liens. The Borrower and its Subsidiaries
have title to its properties sufficient for the conduct of its business,
including without limitation, all properties reflected in the Borrower’s most
recent consolidated financial statements provided to the Lenders as described in
Section 4.4 or delivered pursuant to Section 5.1, as the case may be (but
excluding any such assets sold in the ordinary course of business, or as
otherwise expressly permitted by Section 6.8 of this Agreement or consented to
in writing by the Required Lenders, subsequent to the date of such financial
statements), and none of such properties is subject to any Lien except as
permitted by Section 6.7.

 

SECTION 4.11. No Default. Neither the Borrower nor any of its Subsidiaries is in
default under or with respect to any agreement, instrument or undertaking to
which it is a party (including, without limitation, the Subsidiary Guarantee) or
by which it or any of its property is bound which could reasonably be expected
to have or cause a Material Adverse Effect. No Default or Event of Default has
occurred and is continuing.

 

SECTION 4.12. Full Disclosure. All financial statements, reports, certificates,
and other information (whether written or, in the case of information furnished
by any Authorized Executive Officer, oral) heretofore furnished by or on behalf
of the Borrower to the Administrative Agent or any Lender for purposes of or in
connection with this Agreement or any transaction contemplated hereby (excluding
any superseded information corrected or updated by delivery to the
Administrative Agent, prior to the Closing Date, of corrected, updated or
restated information) is, and all such information hereafter furnished by such
representatives of the Borrower to the Administrative Agent or any Lender will
be, true, accurate and complete in every material respect or based on reasonable
estimates on the date as of which such information is stated or certified. The
Borrower has disclosed to the Lenders in writing any and all facts known to the
Borrower, after due inquiry, which could reasonably be expected to have or cause
a Material Adverse Effect.

 

47



--------------------------------------------------------------------------------

SECTION 4.13. Margin Stock. No part of the proceeds of any Loan will be used to
purchase or carry any Margin Stock or to extend credit to others for the purpose
of purchasing or carrying any Margin Stock, or be used for any purpose which
violates, or which is inconsistent with, the provisions of Regulation U or
Regulation X.

 

SECTION 4.14. Solvency. After giving effect to the execution and delivery of the
Loan Documents, including without limitation, the rights of the Borrower and the
Subsidiary Guarantors under the Contribution Agreement, and the making of the
Loans under this Agreement, none of the Borrower or the Subsidiary Guarantors
will be “insolvent,” within the meaning of such term as used in O.C.G.A. §
18-2-22 or as defined in § 101 of Title 11 of the United States Code, as amended
from time to time, or be unable to pay their debts generally as such debts
become due, or have an unreasonably small capital to engage in any business or
transaction, whether current or contemplated.

 

SECTION 4.15. Intellectual Property Rights. The Borrower and its Consolidated
Subsidiaries own, or are licensed to use, all Intellectual Property necessary
for the conduct of their respective businesses as currently conducted. No
material claim has been asserted and is pending by any Person challenging or
questioning the use of any material Intellectual Property or the validity or
effectiveness of any material Intellectual Property, nor does the Borrower or
any Consolidated Subsidiary know of any valid basis for any such claim. The use
by the Borrower and its Consolidated Subsidiaries of their respective
Intellectual Property that is material to their respective businesses does not
infringe on the rights of any Person in any material respect.

 

ARTICLE 5

 

AFFIRMATIVE COVENANTS

 

The Borrower agrees that, from and after the Closing Date and for so long as any
Lender or Swing Line Lender has any Commitment or Swing Line Commitment
hereunder, any Facility LC remains outstanding, or any amount payable under any
Loan, Reimbursement Obligation or any other Obligation hereunder remains unpaid:

 

SECTION 5.1. Information. The Borrower will deliver to each of the Lenders:

 

(a) as soon as available and in any event within 100 days after the end of each
Fiscal Year, Financial Statements (Annual) of the Borrower and its Consolidated
Subsidiaries on a consolidated basis, all certified by Deloitte & Touche LLP or
other independent public accountants of nationally recognized standing, with
such certification to be free of exceptions and going concern or scope of audit
qualifications (provided, that delivery pursuant to subsection (g) below of
copies of the Annual Report on Form 10-K of the Borrower for such Fiscal Year
filed with the Securities and Exchange Commission shall be deemed to satisfy the
foregoing requirements of this Section 5.1(a) with respect to the Borrower);

 

48



--------------------------------------------------------------------------------

(b) as soon as available and in any event within 50 days after the end of each
of the first three quarters of each Fiscal Year, Financial Statements
(Quarterly) of the Borrower and its Consolidated Subsidiaries on a consolidated
basis, all certified as to fairness of presentation in all material respects,
generally accepted accounting principles (subject to the absence of notes
thereto and normal year-end adjustments) and consistency by any Authorized
Financial Officer of the Borrower (provided, that delivery pursuant to
subsection (g) below of copies of the Quarterly Report on Form 10-Q of the
Borrower for such Fiscal Quarter filed with the Securities and Exchange
Commission shall be deemed to satisfy the foregoing requirements of this Section
5.1(b) with respect to the Borrower);

 

(c) simultaneously with the delivery of each set of financial statements
referred to in subsections (a) and (b) above, a Compliance Certificate (i)
setting forth in reasonable detail the calculations required to establish
compliance with the requirements of Sections 5.3 and Sections 6.1 through 6.7
inclusive on the date of such financial statements, (ii) stating whether any
Default or Event of Default exists on the date of such certificate and, if any
Default or Event of Default then exists, setting forth the details thereof and
the action which the Borrower is taking or proposes to take with respect thereto
and (iii) attaching a schedule showing the exclusion of those items in the
financial results and information of the Unrestricted Subsidiaries necessary for
calculation of the Leverage Ratio and the Fixed Charge Coverage Ratio;

 

(d) within five Business Days after the delivery of each set of annual financial
statements referred to in subsection (a) above, a statement of the firm of
independent public accountants which reported on such statements to the effect
that nothing has come to their attention in the course of their audit to cause
them to believe that any Default or Event of Default existed on the date of such
financial statements;

 

(e) within five Business Days after any Authorized Executive Officer or
Authorized Financial Officer becomes aware of the occurrence of any Default or
Event of Default, a certificate of any Authorized Financial Officer or such
other Person of the Borrower setting forth the details thereof and the action
which the Borrower is taking or proposes to take with respect thereto;

 

(f) promptly upon the filing thereof, notice of the filing of all registration
statements (other than the exhibits thereto and any registration statements on
Form S-8 or its equivalent) and annual, quarterly or monthly reports which the
Borrower shall have filed with the Securities and Exchange Commission;

 

(g) if and when the Borrower or any member of the Controlled Group (i) gives or
is required to give notice to the PBGC of any Reportable Event with respect to
any Plan which might reasonably be expected to constitute grounds for a
termination of such Plan under Title IV of ERISA, or knows that the plan
administrator of any Plan has given or is required to give notice of any such
Reportable Event, a copy of the notice of such Reportable Event given or
required to be given to the PBGC, (ii) receives notice of complete or partial
withdrawal liability under Title IV of ERISA, a copy of such notice, or (iii)
receives notice from the PBGC under Title IV of ERISA of an intent to terminate
or appoint a trustee to administer any Plan, a copy of such notice, in each case
where such Reportable Event, withdrawal liability, termination or appointment
could reasonably be expected to have or cause a Material Adverse Effect;

 

49



--------------------------------------------------------------------------------

(h) from time to time such additional information regarding the financial
position or business of the Borrower and its Subsidiaries as the Administrative
Agent, at the request of any Lender, may reasonably request;

 

(i) promptly upon the receipt thereof, a copy of any management letter or
management report prepared by the Borrower’s independent certified public
accountants in conjunction with the financial statements described in Section
5.1(a); and

 

(j) within five Business Days after an Authorized Executive Officer or
Authorized Financial Officer becomes aware of any pending or overtly threatened
litigation or other legal proceedings, or any cancellation or termination of any
material agreement or receipt or sending of written notice of default or
intended cancellation or termination in respect thereof, or the occurrence of
any other event or condition that, in any such case, could reasonably be
expected to have a Material Adverse Effect, notice of such event.

 

SECTION 5.2. Inspection of Property, Books and Records. The Borrower will (i)
keep, and cause each of its Subsidiaries to keep, proper books of record and
account in which full, true and correct entries in conformity with GAAP shall be
made of all dealings and transactions in relation to its business and
activities; and (ii) permit, and cause each of its Subsidiaries to permit,
representatives of any Lender, after notice to an officer of the Borrower or
Subsidiary, at such Lender’s expense during any period in which a Default or
Event of Default is not in existence and at the Borrower’s expense during any
period in which a Default or Event of Default is in existence, to visit (which
date of visit shall be two (2) Business Days after the date such request is made
or any earlier date as may be mutually agreed by the Borrower and such Lender)
and inspect any of their respective properties, to examine and make abstracts
from any of their respective books and records and to discuss their respective
affairs, finances and accounts with their respective officers, employees and
independent public accountants. The Borrower agrees to cooperate and assist in
such visits and inspections, in each case at such reasonable times and as often
as may reasonably be desired. Notwithstanding the foregoing, during any period
in which a Default or Event of Default is not in existence, no Lender may engage
in (i) more than two inspections per Fiscal Year or (ii) discussions with the
Borrower’s independent public accountants, unless the Borrower shall have
otherwise consented to same.

 

SECTION 5.3. Additional Subsidiary Guarantors; Additional Pledge Agreements.

 

(a) If any Domestic Operating Restricted Subsidiary of the Borrower, whether now
existing or hereafter organized or acquired, has consolidated revenue in any
Fiscal Quarter that exceeds the Single Subsidiary Threshold, then the Borrower
shall cause such Domestic Operating Restricted Subsidiary to become an
additional Subsidiary Guarantor, as provided in this Section 5.3, within 30 days
after delivery of the Financial Statements (Annual) or Financial Statements
(Quarterly), as the case may be, with respect to such Fiscal Quarter; provided,
however, that in those instances where as a result of an Acquisition, or as a
result of the sale, contribution, or other transfer of assets to a Subsidiary of
the Borrower, the consolidated revenue

 

50



--------------------------------------------------------------------------------

of the resulting Domestic Operating Restricted Subsidiary is projected (on a pro
forma basis) by the Borrower to exceed the Single Subsidiary Threshold during
the current or the immediately succeeding Fiscal Quarter of the Borrower, and
such Domestic Operating Restricted Subsidiary is not then a Subsidiary
Guarantor, the Borrower shall cause such Domestic Operating Restricted
Subsidiary to become an additional Subsidiary Guarantor, as provided in this
Section 5.3, within 30 days after the date of such Acquisition, sale,
contribution or other transfer of assets.

 

(b) If any Eligible Pledged Subsidiary, whether now existing or hereafter
organized or acquired, has consolidated revenue in any Fiscal Quarter that
exceeds the Single Subsidiary Threshold, then the Borrower shall cause the
Applicable Pledge Amount of the Capital Stock of such Eligible Pledged
Subsidiary to be pledged to the Administrative Agent, for the ratable benefit of
the Lenders, the Swing Line Lender, the LC Issuer, and the Administrative Agent,
pursuant to a Pledge Agreement as provided in this Section 5.3, within 30 days
after delivery of the Financial Statements (Annual) or Financial Statements
(Quarterly), as the case may be, with respect to such Fiscal Quarter; provided,
however, that in those instances where as a result of an Acquisition, or as a
result of the sale, contribution, or other transfer of assets to a Subsidiary of
the Borrower, the consolidated revenue of the resulting Eligible Pledged
Subsidiary is projected (on a pro forma basis) by the Borrower to exceed the
Single Subsidiary Threshold during the current or the immediately succeeding
Fiscal Quarter of the Borrower, and none of the Capital Stock of such Eligible
Pledged Subsidiary is then pledged to the Administrative Agent pursuant to a
Pledge Agreement, then the Borrower shall cause the Applicable Pledge Amount of
the Capital Stock of such Eligible Pledged Subsidiary to be so pledged to the
Administrative Agent pursuant to a Pledge Agreement as provided in this Section
5.3, within 30 days after the date of such Acquisition, sale, contribution or
other transfer of assets.

 

(c) If for any Fiscal Quarter of the Borrower, the aggregate revenues of the
Credit Parties (determined on a non-consolidated basis) are less than the
Aggregate Subsidiary Threshold, then the Borrower shall cause one or more
additional Subsidiaries to become additional Credit Parties within 30 days after
delivery of the Borrower’s Financial Statements (Annual) or Financial Statements
(Quarterly), as the case may be, with respect to such Fiscal Quarter, so that
after including the revenues of any such additional Credit Parties, the
aggregate revenues of the Credit Parties (determined on a non-consolidated
basis) would equal or exceed the Aggregate Subsidiary Threshold for such Fiscal
Quarter; provided, however, that in those instances where as a result of an
Acquisition, or as a result of the sale, contribution, or other transfer of
assets to a Subsidiary of the Borrower, or as a result of the sale or other
disposition of assets by the Borrower or any Subsidiary (including the sale or
other disposition of the Capital Stock of any Subsidiary), the aggregate
revenues of the Credit Parties (determined on a non-consolidated basis) are
projected (on a pro forma basis) by the Borrower to be less than the Aggregate
Subsidiary Threshold during the current or the immediately succeeding Fiscal
Quarter of the Borrower, then the Borrower shall cause one or more additional
Subsidiaries to become Credit Parties within 30 days after the date of such
Acquisition, sale, contribution or other transfer or disposition, so that after
including the revenues of any such additional Credit Parties, the aggregate
revenues of the Credit Parties (determined on a non-consolidated basis) for such
Fiscal Quarter would equal or exceed the Aggregate Subsidiary Threshold.

 

51



--------------------------------------------------------------------------------

(d) The Borrower may elect at any time (a) to have a Domestic Operating
Restricted Subsidiary become an additional Subsidiary Guarantor as provided in
this Section 5.3 and (b) to pledge (or cause a Subsidiary to pledge) the Capital
Stock of a Eligible Pledged Subsidiary as provided in this Section 5.3.

 

(e) Upon the occurrence and during the continuation of any Event of Default, if
the Required Lenders so direct, the Borrower shall (i) cause all of its Domestic
Operating Restricted Subsidiaries to become additional Subsidiary Guarantors, as
provided in this Section 5.3, within 30 days after the Borrower’s receipt of
written confirmation of such direction from the Administrative Agent, and (ii)
cause the Applicable Pledge Amount of the Capital Stock of all Eligible Pledged
Subsidiaries to be pledged to the Administrative Agent pursuant to a Pledge
Agreement, as provided in this Section 5.3, within 30 days after the Borrower’s
receipt of written confirmation of such direction from the Administrative Agent.

 

(f) A Domestic Operating Subsidiary shall become an additional Subsidiary
Guarantor by executing and delivering to the Administrative Agent a Subsidiary
Guarantee Supplement and a Contribution Agreement Supplement, accompanied by (i)
all other Loan Documents related thereto, (ii) certified copies of certificates
or articles of incorporation or organization, by-laws, membership operating
agreements, and other organizational documents, appropriate authorizing
resolutions of the board of directors of such Domestic Operating Subsidiaries,
and opinions of counsel comparable to those delivered pursuant to Section
3.1(e), and (iii) such other documents as the Administrative Agent may
reasonably request. The Borrower may request that any Subsidiary Guarantor cease
to be a Subsidiary Guarantor and be released and discharged from its obligations
under the Subsidiary Guarantee or Contribution Agreement so long as the Borrower
continues to comply with the thresholds described in subsections (a) and (c)
above.

 

(g) The Applicable Pledge Amount of the Capital Stock of an Eligible Pledged
Subsidiary shall be pledged in favor of the Administrative Agent by the
execution and delivery to the Administrative Agent of a Pledge Agreement,
accompanied by (i) all certificates representing such Capital Stock, instruments
of transfer and stock powers endorsed in blank, and Uniform Commercial Code
financing statements in appropriate form in respect thereof, and (ii) such other
documents as the Administrative Agent may reasonably request (including, without
limitation, certified copies of certificates or articles of incorporation or
organization, by-laws, membership operating agreements, and other organizational
documents, appropriate authorizing resolutions of the Board of Directors of the
holders of such Capital Stock, and opinions of counsel comparable to those
delivered pursuant to Section 3.1(e)). The Capital Stock of a Pledged Subsidiary
shall not be entitled thereafter to be released from such Pledge Agreement,
except in connection with a sale of such Capital Stock otherwise expressly
permitted pursuant to Section 5.4 or Section 6.7 of this Agreement or at the
request of the Borrower so long as the Borrower continues to comply with the
thresholds described subsections (a) and (c) above.

 

SECTION 5.4. Maintenance of Existence. The Borrower shall at all times maintain
its existence as a corporation in the jurisdiction of its incorporation. The
Borrower shall cause each of its Operating Subsidiaries to maintain its legal
existence, and carry on its business in substantially the same industry as the
Borrower’s Business; provided, that (i) the Borrower may dissolve Subsidiaries
from time to time if (x) the Board of Directors of the

 

52



--------------------------------------------------------------------------------

Borrower has determined that such dissolution is desirable, and (y) such
dissolution could not reasonably be expected to have or cause a Material Adverse
Effect, and (ii) the Borrower or any Subsidiary may eliminate or discontinue a
business line pursuant to Section 6.7(a).

 

SECTION 5.5. Use of Proceeds. The proceeds of the Loans shall be used to
refinance existing amounts outstanding under the 2001 Credit Agreement, to fund
Permitted Acquisitions, and for working capital and other general corporate
purposes, in each case to the extent not otherwise prohibited herein. No portion
of the proceeds of the Loans will be used by the Borrower (i) in connection with
a Non-Negotiated Acquisition of any Existing Lender Client, directly or
indirectly, (ii) for the purpose, whether immediate, incidental or ultimate, of
purchasing or carrying any Margin Stock in violation of Regulations T, U and X,
or (iii) for any purpose in violation of any applicable law or regulation.

 

SECTION 5.6. Compliance with Laws; Payment of Taxes. The Borrower will, and will
cause each of its Subsidiaries and each member of the Controlled Group to,
comply with applicable laws (including but not limited to ERISA), regulations
and similar requirements of governmental authorities (including but not limited
to PBGC), except where the necessity of such compliance is being contested in
good faith through appropriate proceedings or except where the noncompliance
with which could not be reasonably expected to cause or result in a Material
Adverse Effect. The Borrower will, and will cause each of its Subsidiaries to,
pay, prior to the accrual of any penalty in respect thereof, all taxes,
assessments, governmental charges, claims for labor, supplies, rent and other
obligations which, if unpaid, might become a Lien against the property of the
Borrower or any Subsidiary, except liabilities being contested in good faith and
against which, if reasonably requested by the Administrative Agent, the Borrower
will set up reserves in accordance with GAAP or except where the non-payment of
which could not be reasonably expected to cause or result in a Material Adverse
Effect.

 

SECTION 5.7. Insurance. The Borrower will maintain, and will cause each of its
Subsidiaries to maintain (either in the name of the Borrower or in such
Subsidiary’s own name), with financially sound and reputable insurance
companies, insurance on all its property in at least such amounts and against at
least such risks as are usually insured against in the same general area by
companies of established repute engaged in the same or similar business.

 

SECTION 5.8. Maintenance of Property. The Borrower shall, and shall cause each
of its Subsidiaries to, (i) maintain all of its material properties and assets
in good condition, repair and working order, ordinary wear and tear excepted,
and (ii) maintain and keep in full force and effect all material rights in
respect of Intellectual Property used in the business of the Borrower and its
Subsidiaries, free from any material infringement.

 

53



--------------------------------------------------------------------------------

ARTICLE 6

 

NEGATIVE COVENANTS

 

The Borrower agrees that, from and after the Closing Date and for so long as any
Lender or Swing Line Lender has any Commitment or Swing Line Commitment
hereunder, any Facility LC remains outstanding, or any amount payable under any
Loan, Reimbursement Obligation or any other Obligation hereunder remains unpaid:

 

SECTION 6.1. Leverage Ratio. The Leverage Ratio at the end of each Fiscal
Quarter shall not be greater than 2.75 to 1.00 for the Fiscal Quarter just ended
and the immediately preceding three Fiscal Quarters.

 

SECTION 6.2. Minimum Consolidated Net Worth. Consolidated Net Worth, as at the
end of each Fiscal Quarter, will not be less than the sum of (i) $286,000,000,
plus (ii) 50% of cumulative positive Consolidated Net Income of the Borrower
earned in each Fiscal Quarter beginning with the first Fiscal Quarter ending
after the Closing Date (taken as one accounting period), but excluding from such
calculations of Consolidated Net Income for purposes of clause (ii), any Fiscal
Quarters in which the Consolidated Net Income of the Borrower and its
Consolidated Subsidiaries is negative, plus (iii) 75% of the cumulative Net
Proceeds of Capital Stock received or deemed received during any period after
the Closing Date, plus (iv) 100% of the increase to Consolidated Net Worth
resulting from the conversion of Debt into equity interests.

 

SECTION 6.3. Fixed Charge Coverage Ratio. The ratio of (i) Consolidated EBITR to
(ii) Consolidated Fixed Charges as at the end of each Fiscal Quarter, shall not
be less than 2.50 to 1.00 for the Fiscal Quarter just ended and the immediately
preceding three Fiscal Quarters.

 

SECTION 6.4. Investments; Acquisitions.

 

(a) Neither the Borrower nor any of its Restricted Subsidiaries shall make
Investments in any Persons except the following Investments:

 

(i) Investments in existence on the Closing Date and described on Schedule 6.4;

 

(ii) advances made by the Borrower and its Restricted Subsidiaries to customers
in the ordinary course of their respective businesses;

 

(iii) accounts receivable of the Borrower and its Restricted Subsidiaries
arising from advances made by them in the ordinary course of their respective
businesses;

 

(iv) loans and advances (including for travel expenses) to employees not
exceeding $3,500,000 in aggregate principal amount outstanding at any time made
in the ordinary course of business;

 

(v) cash deposits made in the ordinary course of business pursuant to the
requirements of government agencies or public utilities;

 

54



--------------------------------------------------------------------------------

(vi) Investments in Credit Parties (including, without limitation, any Person
becoming a Credit Party as a result of such Investment pursuant to an
Acquisition otherwise expressly permitted pursuant to Section 6.4(b)) or with
the prior written consent of the Required Lenders;

 

(vii) advances by the Borrower or any Subsidiary made in the ordinary course of
business to “independent sales organizations” that are parties to certain
customer agreements entered into in the ordinary course of business with the
Borrower or such Subsidiary;

 

(viii) Restricted Investments;

 

(ix) Guarantees by a Credit Party in respect of Debt or other obligations of
another Person, to the extent, (A) in the case of Debt of a Restricted
Subsidiary, such Debt is permitted pursuant to the terms of Section 6.5, and (B)
in the case of Debt of any Person other than a Restricted Subsidiary, the
Investment represented by such Guarantee is permitted pursuant to the terms of
clause (xii) below;

 

(x) Investments made pursuant to a Permitted Acquisition;

 

(xi) Investments in Unrestricted Subsidiaries, provided that at the time of any
such Investment and after giving effect thereto, the Borrower shall remain in
compliance with the Leverage Ratio and the Fixed Charge Coverage Ratio after
giving effect to such Investments; and

 

(xii) Investments made after the Closing Date other than those described in the
preceding clauses (i) through (xi) (excluding subclause (B) of clause (ix)
above), provided that the aggregate amount of all Investments pursuant to this
clause (xii) does not exceed at any time an amount equal to fifteen percent
(15%) of the Consolidated Net Worth of the Borrower as of the end of the
Borrower’s most recently ended Fiscal Quarter for which financial statements
have been made available, or are required to have been made available, to the
Administrative Agent;

 

provided, however, that no additional Investments shall be made as described in
clauses (ix) through (xii) above at any time that an Event of Default has
occurred and is continuing or would result therefrom (which has not been
specifically waived in writing pursuant to Section 9.6).

 

(b) Without the prior written consent of the Required Lenders, the Borrower will
not, nor will it permit any of its Restricted Subsidiaries to, directly or
indirectly, effect an Acquisition, unless in each case (i) such Acquisition is
of a business or in an industry which is in the Borrower’s Business, (ii) the
Borrower has satisfied all applicable conditions and requirements for such
acquisition to constitute a Permitted Acquisition as provided in the definition
of the term “Permitted Acquisition”, (iii) such Acquisition is not a
Non-Negotiated Acquisition of any Existing Lender Client, and (iv) no Default or
Event of Default shall be in existence or be caused thereby (which has not been
specifically waived in writing pursuant to Section 9.6).

 

55



--------------------------------------------------------------------------------

SECTION 6.5. Restricted Subsidiary Indebtedness.

 

The Borrower will not permit any of its Restricted Subsidiaries to, create,
incur or suffer to exist any Debt, other than:

 

(a) the Subsidiary Guarantee;

 

(b) Debt existing on the date of this Agreement and described on Schedule 6.5;

 

(c) Debt secured by Liens permitted pursuant to the terms of Section
6.6(a)(iii);

 

(d) Debt (i) of a Credit Party owing to another Credit Party, and (ii) of a
Restricted Subsidiary that is not a Credit Party owing to the Borrower or any
other Restricted Subsidiary, provided that the Investment in such Restricted
Subsidiary represented by such Debt is permitted pursuant to the terms of
Section 6.4;

 

(e) Debt constituting Guarantees (i) by Subsidiary Guarantors of Permitted Pari
Passu Debt and (ii) by Credit Parties to the extent such Guarantees are
permitted pursuant to the terms of Section 6.4;

 

(f) Debt arising from the renewal or extension of any Debt described in clauses
(b) and (c) above, provided that the amount of such Debt is not increased and
any Liens securing such Debt attached only to the assets previously serving as
collateral for such Debt prior to such renewal or extension;

 

(g) Debt owing by a Restricted Subsidiary of the Borrower that was in existence
at the time such Person first became a Restricted Subsidiary of the Borrower, or
at the time such Person was merged into or consolidated with a Restricted
Subsidiary, which Debt was not created or incurred in contemplation of such
event, provided that such Debt is at the time permitted pursuant to the terms of
Section 6.4 (in the case of the Investment in such Restricted Subsidiary
represented by any Debt owing to the Borrower or a Restricted Subsidiary) and
pursuant to the terms of Section 6.6 (in the case of any Debt secured by any
Liens on assets of such Restricted Subsidiary); and

 

(h) Other unsecured Debt of any Restricted Subsidiaries not described in clauses
(a) through (g) above in an aggregate principal amount outstanding at any time
not to exceed ten percent (10%) of the Consolidated Net Worth of the Borrower as
at the end of the Borrower’s most recently ended Fiscal Quarter for which
financial statements have been made available, or are required to have been made
available, to the Administrative Agent.

 

56



--------------------------------------------------------------------------------

SECTION 6.6. Negative Pledge. Neither the Borrower nor any of its Restricted
Subsidiaries will create, assume or suffer to exist any Lien on any asset now
owned or hereafter acquired by it, except for the following.

 

(a) (i) Liens existing on the date of this Agreement and described on Schedule
6.6 securing Debt outstanding on the date of this Agreement;

 

(ii) Liens existing on any asset of any Person at the time such Person becomes a
Restricted Subsidiary, or at the time such Person was merged into or
consolidated with the Borrower or a Restricted Subsidiary, which Lien was not
created in contemplation of such event and, if such Lien secures Debt of a
Restricted Subsidiary, such Debt is permitted pursuant to the terms of Section
6.5(g); and

 

(iii) Liens on any asset securing Debt (including, without limitation, a
Capitalized Lease) incurred or assumed for the purpose of financing all or any
part of the cost of acquiring or constructing such asset, provided that such
Lien (i) attaches to such asset (and no other asset) concurrently with or within
18 months after the acquisition or completion of construction thereof, and (ii)
secures solely such Debt incurred or assumed for the purpose of financing all or
any part of the cost of acquiring or constructing such asset;

 

provided that the aggregate amount of Debt secured by Liens permitted pursuant
to clauses (i) through (iii) of this Section 6.6(a) (excluding the Debt in the
amount of $125,000,000 maturing on November 30, 2003, owing to the sellers in
connection with the DolEx Acquisition and secured by pledges of Capital Stock of
DolEx and LAMS) shall at no time exceed $55,000,000 at any time outstanding;

 

(b) Liens securing Permitted Pari Passu Indebtedness, provided that all
requirements and conditions set forth in the definition of the term “Permitted
Pari Passu Indebtedness” shall be satisfied at all times any such Liens are in
effect;

 

(c) Liens securing Debt owing by the Borrower to any Credit Party; and Liens
securing Debt owing by any Restricted Subsidiary to any Credit Party where such
Debt owing by such Restricted Subsidiary (and the Investment in such Restricted
Subsidiary represented by such Debt) are permitted pursuant to the terms of
Sections 6.4 and 6.5;

 

(d) Liens arising out of the refinancing, extension, renewal or refunding of any
Debt secured by any Lien permitted by any of the foregoing clauses (a) through
(c) of this Section, provided that (i) such Debt is not secured by any
additional assets, and (ii) the amount of such Debt secured by any such Lien is
not increased;

 

(e) Liens incidental to the conduct of its business or the ownership of its
assets, including, without limitation, Liens of materialmen and landlords, which
(i) do not secure Debt and (ii) do not in the aggregate materially detract from
the value of its assets or materially impair the use thereof in the operation of
its business;

 

(f) Liens in respect of any taxes which are either (x) not, as at any date of
determination, due and payable or (y) being contested in good faith as permitted
by Section 5.6;

 

57



--------------------------------------------------------------------------------

(g) Liens in respect of judgments or awards not otherwise constituting a Default
or Event of Default under this Agreement for which appeals or proceedings for
review are being prosecuted and in respect of which a stay of execution upon any
such appeal or proceeding for review shall have been secured, provided that such
Person shall have established reserves which are adequate under GAAP for such
judgments or awards; and

 

(h) Liens securing obligations arising under Settlement Facilities and attaching
only to those receivables payable in respect of such Settlement Facilities.

 

SECTION 6.7. Consolidations, Mergers and Sales of Assets.

 

The Borrower will not, nor will it permit any of its Restricted Subsidiaries to,
consolidate or merge with or into, or effect any Asset Sale to, any other
Person, or discontinue or eliminate any Operating Subsidiary or business
segment, provided that:

 

(a) the Borrower may merge with another Person if (i) such Person was organized
under the laws of the United States of America or one of its states, (ii) the
Borrower is the corporation surviving such merger and (iii) immediately after
giving effect to such merger, no Default or Event of Default shall have occurred
and be continuing;

 

(b) Restricted Subsidiaries may merge with, and sell assets to, one another and
the Borrower, provided that the surviving Person or transferee in any such
transaction is a Credit Party or, if such surviving Person or transferee is not
a Credit Party, then after giving effect to such transaction, the Borrower shall
be in compliance with the requirements of Section 5.3 and Section 6.4;

 

(c) the Borrower and its Subsidiaries may eliminate or discontinue business
lines and segments from time to time if (i) such action has been approved by the
Board of Directors of the Borrower, and (ii) such elimination or discontinuance
will not jeopardize the Borrower’s ability to perform under any of the Loan
Documents;

 

(d) so long as no Event of Default shall then have occurred and be continuing or
would result therefrom, the Borrower and its Restricted Subsidiaries may effect
any Asset Sale so long as the value of the assets sold (measured at the book
value for such assets) pursuant to all such Asset Sales during any Fiscal Year
does not exceed ten percent (10%) of the book value of the consolidated total
assets of the Borrower as of the end of the immediately preceding Fiscal Year;
and

 

(e) Restricted Subsidiaries which are formed for the sole purpose of (1) merging
into Persons that will become Subsidiaries or (2) acquiring the assets or stock
(or in the case of a limited liability company, the members’ equivalent equity
interests) of Persons and thereafter becoming Subsidiaries, may merge with such
Persons or consolidate those Persons’ assets with the assets of those
Subsidiaries so long as such acquisitions and related transactions are otherwise
permitted by this Agreement.

 

58



--------------------------------------------------------------------------------

SECTION 6.8. Limitation on Payment Restrictions Affecting Subsidiaries. The
Borrower will not, nor will it permit any of its Restricted Subsidiaries to,
create or otherwise cause or suffer to exist or become effective, any consensual
encumbrance or restriction (excluding any such encumbrance or restriction under
this Agreement) on the ability of any such Restricted Subsidiary to (i) pay
dividends or make any other distributions on any of its Capital Stock, (ii) pay
any amounts owing to the Borrower or any of its Restricted Subsidiaries, or
(iii) grant any Liens on any of its assets to secure any of the Obligations
under this Agreement, except (A) any such encumbrance or restriction with
respect to the granting of Liens imposed by a lessor under any Capitalized Lease
or by a lender extending purchase money financing in respect of any asset or
assets of the Borrower or any Restricted Subsidiary, so long as such
encumbrances or restrictions does not so encumber or restrict any other assets
or property of the Borrower or any Restricted Subsidiary, (B) any such
encumbrance or restriction set forth in Permitted Pari Passu Indebtedness, (C)
any such existing encumbrances or restrictions in any Debt of a Restricted
Subsidiary permitted pursuant to the terms of Section 6.5(g), or Debt of the
Borrower resulting from the merger or consolidation of another Person into or
with the Borrower, which Debt existed at the time of such merger or
consolidation and was not created or incurred in contemplation of such event,
and (D) those encumbrances or restrictions more particularly described in
Schedule 6.8.

 

SECTION 6.9. Transactions with Affiliates. Except for those agreements more
particularly described on Schedule 6.9, neither the Borrower nor any of its
Restricted Subsidiaries shall enter into, or be a party to, any transaction with
any Affiliate of the Borrower or such Restricted Subsidiary (which Affiliate is
not a Credit Party), except as permitted by law and in the ordinary course of
business and pursuant to reasonable terms which are no less favorable to the
Borrower or such Restricted Subsidiary than would be obtained in a comparable
arm’s length transaction with a Person which is not an Affiliate.

 

SECTION 6.10. Lines of Business. Neither the Borrower nor any of its Restricted
Subsidiaries shall conduct or enter into any business, either directly or
through any other Restricted Subsidiary, except for the Borrower’s Business.

 

SECTION 6.11. Designation of Unrestricted Subsidiaries. The Borrower shall not
designate or redesignate any Unrestricted Subsidiary as a Restricted Subsidiary,
or designate or redesignate any Restricted Subsidiary as an Unrestricted
Subsidiary, unless (i) the Borrower shall have given not less than five (5)
Business Days’ prior written notice to the Administrative Agent that such
designation or redesignation is to be made, (ii) at the time of such designation
or redesignation, and immediately after giving effect thereto, the Borrower
shall be in compliance on a pro forma basis with the financial covenants set
forth in Sections 6.1 and 6.3, and no other Default or Event of Default would
exist or result therefrom, (iii) in the case of the designation of a Restricted
Subsidiary as an Unrestricted Subsidiary and after giving effect thereto, such
Unrestricted Subsidiary so designated shall not, directly or indirectly, own a
majority of the Capital Stock of the Borrower or any other Restricted
Subsidiary, and (iv) in the case of the designation of an Unrestricted
Subsidiary as a Restricted Subsidiary, and after giving effect thereto, all
outstanding Debt, Investments, and Liens of such Restricted Subsidiary so
designated shall otherwise be expressly permitted within the applicable
limitations of Sections 6.4, 6.5 and 6.6.

 

59



--------------------------------------------------------------------------------

SECTION 6.12. Accounting Changes. The Borrower will not, and will not permit any
Restricted Subsidiary to, make any significant change in accounting practices,
except as required or permitted by GAAP.

 

ARTICLE 7

 

DEFAULTS

 

SECTION 7.1. Events of Default. Each of the following events (“Events of
Default”) shall constitute an Event of Default under this Agreement:

 

(a) the Borrower shall fail to pay when due any principal of any Loan, or shall
fail to pay any Reimbursement Obligation within one Business Day after such
obligation shall become due, or shall fail to pay any interest on any Loan
within three Business Days after such interest shall become due, or shall fail
to pay any fee or other amount payable hereunder within three Business Days
after such fee or other amount becomes due; or

 

(b) the Borrower shall fail to observe or perform any covenant contained in
Section 5.1(e), Section 5.2(ii), Section 5.4, Sections 6.1 through 6.12
inclusive; or

 

(c) the Borrower shall fail to observe or perform any covenant or agreement
contained or incorporated by reference in this Agreement (other than those
covered by paragraph (a) or (b) above) and such failure shall not have been
cured within 30 days after the earlier to occur of (i) written notice thereof
has been given to the Borrower by the Administrative Agent at the request of any
Lender or (ii) any Authorized Executive Officer or Authorized Financial Officer
of the Borrower otherwise becomes aware of any such failure; or

 

(d) any representation, warranty, certification or statement made or
incorporated by reference in Article 4 hereof, in any other Loan Document, or in
any certificate, financial statement or other document delivered pursuant to
this Agreement shall prove to have been incorrect or misleading in any material
respect when made (or deemed made); or

 

(e) the Borrower or any of its Subsidiaries shall fail to make any payment in
respect of Debt outstanding in the aggregate principal amount of $25,000,000 or
greater (other than (i) the Loans and (ii) Debt held by the Borrower owed by a
Consolidated Subsidiary or Debt held by a Consolidated Subsidiary owed by the
Borrower) when due or within any applicable grace period; or

 

(f) an “Event of Default” shall occur under any of the other Loan Documents and
any applicable cure period shall have expired; provided, that, should any such
“Event of Default” be waived by the Required Lenders (or, if required by Section
9.6(a) or the terms of such other Loan Document, all Lenders), then, such waiver
shall operate as a waiver of an Event of Default arising under this Section
7.1(f) as a result of same; or

 

60



--------------------------------------------------------------------------------

(g) any event or condition shall occur which results in the acceleration of the
maturity of Debt outstanding of the Borrower or any of its Subsidiaries (other
than (i) the Loans and (ii) Debt held by the Borrower owed by a Consolidated
Subsidiary or Debt held by a Consolidated Subsidiary owed by the Borrower) in
the aggregate principal amount of $25,000,000 or greater (including, without
limitation, any “put” of such Debt to the Borrower or any of its Subsidiaries)
or enables (or, with the giving of notice or lapse of time or both, would
enable) the holders of such Debt or any Person acting on such holders’ behalf to
accelerate the maturity thereof (including, without limitation, any “put” of
such Debt to the Borrower or any of its Subsidiaries); or

 

(h) the Borrower or any of its Subsidiaries shall commence a voluntary case or
other proceeding seeking liquidation, reorganization or other relief with
respect to itself or its debts under any bankruptcy, insolvency or other similar
law now or hereafter in effect or seeking the appointment of a trustee,
receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, or shall consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other proceeding commenced against it, or shall make a general assignment for
the benefit of creditors, or shall fail generally to pay its debts as they
become due, or shall take any action to authorize any of the foregoing; or

 

(i) an involuntary case or other proceeding shall be commenced against the
Borrower or any of its Subsidiaries seeking liquidation, reorganization or other
relief with respect to it or its debts under any bankruptcy, insolvency or other
similar law now or hereafter in effect or seeking the appointment of a trustee,
receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, and such involuntary case or other proceeding
shall remain undismissed and unstayed for a period of 60 days; or an order for
relief shall be entered against the Borrower or any of its Subsidiaries under
the federal bankruptcy laws as now or hereafter in effect; or

 

(j) the Borrower or any member of its Controlled Group shall fail to pay when
due any material amount which it shall have become liable to pay to the PBGC or
to a Plan under Title IV of ERISA; or notice of intent to terminate a Plan or
Plans shall be filed under Title IV of ERISA by the Borrower, any member of its
Controlled Group, any plan administrator or any combination of the foregoing; or
the PBGC shall institute proceedings under Title IV of ERISA to terminate or to
cause a trustee to be appointed to administer any such Plan or Plans or a
proceeding shall be instituted by a fiduciary of any such Plan or Plans to
enforce Section 515 or 4219(c) (5) of ERISA and such proceeding shall not have
been dismissed within 30 days thereafter; or a condition shall exist by reason
of which the PBGC would be entitled to obtain a decree adjudicating that any
such Plan or Plans must be terminated; or the Borrower or any other member of
its Controlled Group shall be obligated to contribute to, terminate its
participation in, or incur any withdrawal liability with respect to, a
Multiemployer Plan; provided, that no Default or Event of Default shall arise
under this paragraph (j) so long as the maximum potential liability to the
Borrower or any member of its Controlled Group shall be not greater than
$25,000,000; or

 

(k) one or more judgments or orders for the payment of money, federal tax liens,
and/or liens of the PBGC under Section 4068 of ERISA, in an aggregate amount in
excess of $25,000,000, shall be rendered or filed against the Borrower or any of
its Subsidiaries and such judgments, orders, federal tax liens and liens of the
PBGC shall continue unsatisfied, unreleased and unstayed for a period of 60
days; or

 

61



--------------------------------------------------------------------------------

(l) (i) the acquisition of ownership, directly or indirectly, beneficially or of
record, by any Person or “group” (within the meaning of the Securities Exchange
Act of 1934 and the rules of the Securities and Exchange Commission thereunder
as in effect on the date hereof) of 50% or more of the outstanding shares of the
voting stock of the Borrower; or (ii) during any period of up to 12 months,
individuals who at the beginning of such 12 month period were directors of the
Borrower (together with any new directors whose election or nomination for
election by the Borrower’s board of directors was approved by a vote of at least
two-thirds of the directors then still in office who were either directors at
the beginning of such period or whose election or nomination for election was
previously so approved) cease for any reason to constitute at least a majority
of the directors of the Borrower then in office); or (iii) the occurrence of any
sale, lease, exchange or other transfer (in a single transaction or series of
related transactions) of all or substantially all of the assets of the Borrower
to any Person or “group” (as defined above); or

 

(m) (i) the Subsidiary Guarantee or any Pledge Agreement shall cease to be
enforceable or (ii) the Borrower or any Subsidiary shall assert that any Loan
Document is not enforceable.

 

SECTION 7.2. Notice of Default. The Administrative Agent shall give notice to
the Borrower of any Default under Section 7.1(c) promptly upon being requested
to do so by any Lender and shall thereupon notify all the Lenders thereof.

 

SECTION 7.3. Termination of Commitments; Acceleration; Facility LC Collateral
Account.

 

(a) If any Default or Event of Default described in Section 7.1(h) or 7.1(i)
occurs with respect to the Borrower, the obligations of the Lenders (including
the Swing Line Lender) to make Loans hereunder and the obligation of the LC
Issuer to issue Facility LCs shall automatically terminate and the Obligations
shall immediately become due and payable without any election or action on the
part of the Administrative Agent, the LC Issuer, the Swing Line Lender, or any
Lender, and the Borrower will be and become thereby unconditionally obligated,
without any further notice, act or demand, to pay to the Administrative Agent an
amount in immediately available funds, which funds shall be held in the Facility
LC Collateral Account, equal to the difference of (x) the amount of LC
Obligations at such time, less (y) the amount on deposit in the Facility LC
Collateral Account at such time which is free and clear of all rights and claims
of third parties and has not been applied against the Obligations (such
difference, the “Collateral Shortfall Amount”). If any other Default or Event of
Default occurs, the Required Lenders (or the Administrative Agent with the
consent of the Required Lenders) may (a) terminate or suspend the obligations of
the Lenders (including the Swing Line Lender) to make Loans hereunder and the
obligation of the LC Issuer to issue Facility LCs, or declare the Obligations to
be due and payable, or both, whereupon the Obligations shall become immediately
due and payable, without presentment, demand, protest or notice of any kind, all
of which the Borrower hereby expressly waives, and (b) upon notice to the
Borrower and in addition to the continuing right to demand payment of all
amounts payable under this

 

62



--------------------------------------------------------------------------------

Agreement, make demand on the Borrower to pay, and the Borrower will, forthwith
upon such demand and without any further notice or act, pay to the
Administrative Agent the Collateral Shortfall Amount, which funds shall be
deposited in the Facility LC Collateral Account.

 

(b) If at any time while any Default or Event of Default is continuing, the
Administrative Agent determines that the Collateral Shortfall Amount at such
time is greater than zero, the Administrative Agent may (and at the direction of
the Required Lenders shall) make demand on the Borrower to pay, and the Borrower
will, forthwith upon such demand and without any further notice or act, pay to
the Administrative Agent the Collateral Shortfall Amount, which funds shall be
deposited in the Facility LC Collateral Account.

 

(c) The Administrative Agent may (and at the direction of the Required Lenders
shall) at any time or from time to time after funds are deposited in the
Facility LC Collateral Account, apply such funds to the payment of the
Obligations and any other amounts as shall from time to time have become due and
payable by the Borrower to the Lenders (including the Swing Line Lender) or the
LC Issuer under the Loan Documents.

 

(d) At any time while any Default or Event of Default is continuing, neither the
Borrower nor any Person claiming on behalf of or through the Borrower shall have
any right to withdraw any of the funds held in the Facility LC Collateral
Account. After all of the Obligations have been indefeasibly paid in full and
the Aggregate Commitment (including the Swing Line Commitment) has been
terminated, any fund remaining in the Facility LC Collateral Account shall be
returned by the Administrative Agent to the Borrower or paid to whomever may be
legally entitled thereto at such time.

 

ARTICLE 8

 

THE ADMINISTRATIVE AGENT

 

SECTION 8.1. Appointment; Powers and Immunities. Each Lender and the LC Issuer
hereby irrevocably appoints and authorizes the Administrative Agent to act as
its Administrative Agent hereunder and under the other Loan Documents with such
powers as are specifically delegated to the Administrative Agent by the terms
hereof and thereof, together with such other powers as are reasonably incidental
thereto. The Administrative Agent: (a) shall have no duties or responsibilities
except as expressly set forth in this Agreement and the other Loan Documents,
and shall not by reason of this Agreement or any other Loan Document be a
trustee for any Lender; (b) shall not be responsible to the Lenders for any
recitals, statements, representations or warranties contained in this Agreement
or any other Loan Document, or in any certificate or other document referred to
or provided for in, or received by any Lender under, this Agreement or any other
Loan Document, or for the validity, effectiveness, genuineness, enforceability
or sufficiency of this Agreement or any other Loan Document or any other
document referred to or provided for herein or therein or for any failure by the
Borrower to perform any of its obligations hereunder or thereunder; (c) shall
not be required to initiate or conduct any litigation or collection proceedings
hereunder or under any other Loan Document except to the extent requested by the
Required Lenders, and then only on terms and conditions satisfactory to the
Administrative Agent, and (d) shall not be responsible for any action taken or

 

63



--------------------------------------------------------------------------------

omitted to be taken by it hereunder or under any other Loan Document or any
other document or instrument referred to or provided for herein or therein or in
connection herewith or therewith, except for its own gross negligence or willful
misconduct. The Administrative Agent may employ Administrative Agents and
attorneys-in-fact and shall not be responsible for the negligence or misconduct
of any such Administrative Agents or attorneys-in-fact selected by it with
reasonable care. The provisions of this Article 8 are solely for the benefit of
the Administrative Agent and the Lenders, and the Borrower shall not have any
rights as a third party beneficiary of any of the provisions hereof, other than
the right of the Borrower to consent to the appointment of a successor
Administrative Agent as set forth in the second sentence of Section 8.9. In
performing its functions and duties under this Agreement and under the other
Loan Documents, the Administrative Agent shall act solely as Administrative
Agent of the Lenders and does not assume and shall not be deemed to have assumed
any obligation towards or relationship of agency or trust with or for the
Borrower. The duties of the Administrative Agent shall be ministerial and
administrative in nature, and the Administrative Agent shall not have by reason
of this Agreement or any other Loan Document a fiduciary relationship in respect
of any Lender.

 

SECTION 8.2. Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon any certification, notice or other communication
(including any thereof by telephone, telefax, telegram or cable) believed by it
to be genuine and correct and to have been signed or sent by or on behalf of the
proper Person or Persons, and upon advice and statements of legal counsel,
independent accountants or other experts selected by the Administrative Agent.
As to any matters not expressly provided for by this Agreement or any other Loan
Document, the Administrative Agent shall in all cases be fully protected in
acting, or in refraining from acting, hereunder and thereunder in accordance
with instructions signed by the Required Lenders, and such instructions of the
Required Lenders in any action taken or failure to act pursuant thereto shall be
binding on all of the Lenders.

 

SECTION 8.3. Defaults. The Administrative Agent shall not be deemed to have
knowledge of the occurrence of a Default or an Event of Default (other than the
nonpayment of principal of or interest on the Loans) unless the Administrative
Agent has received notice from a Lender or the Borrower specifying such Default
or Event of Default and stating that such notice is a “Notice of Default.” In
the event that the Administrative Agent receives such a notice of the occurrence
of a Default or an Event of Default, the Administrative Agent shall give prompt
notice thereof to the Lenders. The Administrative Agent shall give each Lender
prompt notice of each nonpayment of principal of or interest on the Loans
whether or not it has received any notice of the occurrence of such nonpayment.
The Administrative Agent shall (subject to Section 8.8 and Section 9.6) take
such action hereunder with respect to such Default or Event of Default as shall
be directed by the Required Lenders, provided that, unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders.

 

SECTION 8.4. Rights of Administrative Agent as a Lender. With respect to the
Loans made by it, Bank One in its capacity as a Lender hereunder shall have the
same rights and powers hereunder as any other Lender and may exercise the same
as though it were not acting as

 

64



--------------------------------------------------------------------------------

the Administrative Agent, and the term “Lender” or “Lenders” shall, unless the
context otherwise indicates, include Bank One in its individual capacity. The
Administrative Agent may (without having to account therefor to any Lender)
accept deposits from, lend money to and generally engage in any kind of banking,
trust or other business with the Borrower and any of its Affiliates) as if it
were not acting as the Administrative Agent, and the Administrative Agent may
accept fees and other consideration from the Borrower (in addition to any agency
fees and arrangement fees heretofore agreed to between the Borrower and the
Administrative Agent) for services in connection with this Agreement or any
other Loan Document or otherwise without having to account for the same to the
Lenders.

 

SECTION 8.5. Indemnification. Each Lender severally agrees to indemnify the
Administrative Agent, to the extent the Administrative Agent shall not have been
reimbursed by the Borrower, ratably in accordance with its Pro Rata Share, for
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses (including, without limitation, counsel fees
and disbursements) or disbursements of any kind and nature whatsoever which may
be imposed on, incurred by or asserted against the Administrative Agent in any
way relating to or arising out of this Agreement or any other Loan Document or
any other documents contemplated by or referred to herein or therein or the
transactions contemplated hereby or thereby (excluding, unless an Event of
Default has occurred and is continuing, the normal administrative costs and
expenses incident to the performance of its agency duties hereunder) or the
enforcement of any of the terms hereof or thereof or any such other documents;
provided, however that no Lender shall be liable for any of the foregoing to the
extent they arise from the gross negligence or willful misconduct of the
Administrative Agent. If any indemnity furnished to the Administrative Agent for
any purpose shall, in the opinion of the Administrative Agent, be insufficient
or become impaired, the Administrative Agent may call for additional indemnity
and cease, or not commence, to do the acts indemnified against until such
additional indemnity is furnished.

 

SECTION 8.6. Payee of Note Treated as Owner. The Administrative Agent may deem
and treat the payee of any Note as the owner thereof for all purposes hereof
unless and until a written notice of the assignment or transfer thereof shall
have been filed with the Administrative Agent and the provisions of Section
9.8(c) have been satisfied. Any requests, authority or consent of any Person who
at the time of making such request or giving such authority or consent is the
holder of any Note shall be conclusive and binding on any subsequent holder,
transferee or assignee of that Note or of any Note or Notes issued in exchange
therefor or replacement thereof.

 

SECTION 8.7. Nonreliance on Administrative Agent and Other Lenders. Each Lender
agrees that it has, independently and without reliance on the Administrative
Agent or any other Lender, and based on such documents and information as it has
deemed appropriate, made its own credit analysis of the Borrower and decision to
enter into this Agreement and that it will, independently and without reliance
upon the Administrative Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own analysis and decisions in taking or not taking action under this Agreement
or any of the other Loan Documents. The Administrative Agent shall not be
required to keep itself informed as to the performance or observance by the
Borrower of this Agreement or any of the

 

65



--------------------------------------------------------------------------------

other Loan Documents or any other document referred to or provided for herein or
therein or to inspect the properties or books of the Borrower or any other
Person. Except for notices, reports and other documents and information
expressly required to be furnished to the Lenders by the Administrative Agent
hereunder or under the other Loan Documents, the Administrative Agent shall not
have any duty or responsibility to provide any Lender with any credit or other
information concerning the affairs, financial condition or business of the
Borrower or any other Person (or any of their Affiliates) which may come into
the possession of the Administrative Agent.

 

SECTION 8.8. Failure to Act. Except for action expressly required of the
Administrative Agent hereunder or under the other Loan Documents, the
Administrative Agent shall in all cases be fully justified in failing or
refusing to act hereunder and thereunder unless it shall receive further
assurances to its satisfaction by the Lenders of their indemnification
obligations under Section 8.5 against any and all liability and expense which
may be incurred by the Administrative Agent by reason of taking, continuing to
take, or failing to take any such action.

 

SECTION 8.9. Resignation or Removal of Administrative Agent. Subject to the
appointment and acceptance of a successor Administrative Agent as provided
below, the Administrative Agent may resign at any time by giving notice thereof
to the Lenders and the Borrower and the Administrative Agent may be removed at
any time with or without cause by the Required Lenders. Upon any such
resignation or removal, the Required Lenders shall have the right to appoint a
successor Administrative Agent, provided that so long as no Event of Default
shall have occurred and be continuing, such appointment shall be subject to the
prior written consent of the Borrower, which consent shall not be unreasonably
withheld or delayed. If no successor Administrative Agent shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent’s notice of resignation
or the Required Lenders’ removal of the retiring Administrative Agent, then the
retiring Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent. Any successor Administrative Agent shall be a bank which
has a combined capital and surplus of at least $500,000,000. Upon the acceptance
of any appointment as Administrative Agent hereunder by a successor
Administrative Agent, such successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Administrative Agent, and the retiring Administrative Agent
shall be discharged from its duties and obligations hereunder. After any
retiring Administrative Agent’s resignation or removal hereunder as
Administrative Agent, the provisions of this Article 8 shall continue in effect
for its benefit in respect of any actions taken or omitted to be taken by it
while it was acting as the Administrative Agent hereunder.

 

66



--------------------------------------------------------------------------------

ARTICLE 9

 

MISCELLANEOUS

 

SECTION 9.1. Notices.

 

(a) All notices, requests and other communications to any party hereunder shall
be in writing (including bank wire, telex, telecopier or similar writing) and
shall be given to such party at its address or telecopier or telex number set
forth on the signature pages hereof or such other address or telecopier or telex
number as such party may hereafter specify for the purpose by notice to each
other party. Each such notice, request or other communication shall be effective
(i) if given by telecopier or telex, when such telecopier or telex is
transmitted to the telecopier or telex number specified in this Section and the
appropriate confirmation or answerback is received, (ii) if given by certified
mail return-receipt requested, on the date set forth on the receipt (provided,
that any refusal to accept any such notice shall be deemed to be notice thereof
as of the time of any such refusal), addressed as aforesaid or (iii) if given by
any other means, when delivered at the address specified in this Section;
provided that notices to the Administrative Agent under Article 2 shall not be
effective until received.

 

(b) Notices and other communications to the Lenders may be delivered or
furnished by electronic communication (including e-mail and internet or intranet
websites) pursuant to procedures approved by the Administrative Agent or as
otherwise determined by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender pursuant to Article 2 if such Lender
has notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Borrower may, in its respective discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it or as it otherwise determines, provided that such
determination or approval may be limited to particular types of notices or
communications. Unless the Administrative Agent otherwise prescribes, (i)
notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement), provided that if such notice or
other communication is not given during the normal business hours of the
recipient, such notice or communication shall be deemed to have been given at
the opening of business on the next Business Day for the recipient, and (ii)
notices or communications posted to an internet or intranet website shall be
deemed received upon the deemed receipt by the intended recipient at its e-mail
address as described in the foregoing clause (i) of notification that such
notice or communication is available and identifying the website address
therefor.

 

SECTION 9.2. No Waivers. No failure or delay by any party to this Agreement in
exercising any right, power or privilege hereunder or under any Note, Subsidiary
Guarantee, Pledge Agreement or other Loan Document shall operate as a waiver
thereof nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
The rights and remedies herein provided shall be cumulative and not exclusive of
any rights or remedies provided by law.

 

SECTION 9.3. Expenses; Documentary Taxes. The Borrower shall pay (i) all
reasonable out-of-pocket costs and expenses of the Administrative Agent,
including the fees and disbursements of Administrative Agent’s counsel
(including King & Spalding LLP), in connection with the preparation of this
Agreement and the other Loan Documents, any waiver or consent hereunder or
thereunder or any amendment hereto or thereto, and (ii) if a Default or

 

67



--------------------------------------------------------------------------------

Event of Default occurs, all reasonable out-of-pocket expenses incurred by the
Administrative Agent, or any Lender, Swing Line Lender or LC Issuer, including
reasonable fees and disbursements of counsel, in connection with such Default
and collection and other enforcement proceedings resulting therefrom, including
reasonable out-of-pocket expenses incurred in enforcing this Agreement and the
other Loan Documents. The Borrower shall indemnify the Administrative Agent and
each Lender against any transfer taxes, documentary taxes, assessments or
charges made by any governmental authority by reason of the execution and
delivery of this Agreement or any other Loan Documents.

 

SECTION 9.4. Indemnification.

 

(a) The Borrower shall indemnify the Administrative Agent, the Lenders, the
Swing Line Lender, the LC Issuer, and each affiliate thereof and their
respective directors, officers, and employees (each an “Indemnified Party”)
from, and hold each of them harmless against, any and all losses, liabilities,
claims or damages to which any of them may become subject, insofar as such
losses, liabilities, claims or damages arise out of or result from any actual or
proposed use by the Borrower of the proceeds of any Credit Extension or any
Facility LC hereunder or breach by the Borrower of this Agreement or any other
Loan Document or from any investigation, litigation or other proceeding
(including any threatened investigation or proceeding) relating to the foregoing
(an “Indemnity Proceeding”), and the Borrower shall reimburse each Indemnified
Party, upon demand (but no more frequently than every Fiscal Quarter) for any
reasonable expenses (including, without limitation, reasonable legal fees)
incurred in connection with any such investigation or proceeding (“Claims and
Expenses”); but excluding any such losses, liabilities, claims, damages or
expenses incurred by reason of the gross negligence or willful misconduct of the
Indemnified Party; provided, that should the Borrower pay any amounts to the
Administrative Agent, the Lenders, Swing Line Lender, or LC Issuer due to this
Section, and it shall be determined that the harm being indemnified against
resulted from the Administrative Agent’s or any Lender’s, Swing Line Lender’s,
or LC Issuer’s gross negligence or willful misconduct, then such party receiving
such payment shall rebate such payment to the Borrower, together with interest
thereon accruing at the Federal Funds Rate from the date such payment was made
until the date such rebate is received by the Borrower (calculated for the
actual number of days elapsed on the basis of a 365 day year).

 

(b) If the Borrower is required to indemnify an Indemnified Party pursuant
hereto and has provided evidence reasonably satisfactory to such Indemnified
Party that the Borrower has the financial wherewithal to reimburse such
Indemnified Party for any amount paid by such Indemnified Party with respect to
such Indemnity Proceeding, such Indemnified Party shall not settle or compromise
any such Indemnity Proceeding without the prior written consent of the Borrower
(which consent shall not be unreasonably withheld or delayed).

 

(c) If a claim is to be made by an Indemnified Party under this Section, the
Indemnified Party shall give written notice to the Borrower promptly after the
Indemnified Party receives actual notice of any Claims and Expenses incurred or
instituted for which the indemnification is sought; provided, that, the failure
to give such prompt notice shall not decrease the Claims and Expenses payable by
the Borrower, except to the extent that such failure has caused the Borrower to
forfeit any substantive right of a material nature. If requested by the

 

68



--------------------------------------------------------------------------------

Borrower in writing, and so long as (i) no Event of Default shall have occurred
and be continuing and (ii) the Borrower has acknowledged in writing to the
Indemnified Party that the Borrower shall be obligated under the terms of its
indemnity hereunder in connection with such Indemnity Proceeding (subject to the
exclusion of any losses, liabilities, claims, damages or expenses incurred by
reason of the gross negligence or willful misconduct of the Indemnified Party),
the Borrower may, at its election, conduct the defense of any such Indemnified
Proceeding to the extent such contest may be conducted in good faith on legally
supported grounds. If any lawsuit or enforcement action is filed against any
Indemnified Party entitled to the benefit of indemnity under this Section,
written notice thereof shall be given to the Borrower as soon as practicable
(and in any event within 15 days after the service of the citation or summons).
Notwithstanding the foregoing, the failure so to notify the Borrower as provided
in this Section will not relieve the Borrower from liability hereunder. After
such notice, the Borrower shall be entitled, if they so elect, to take control
of the defense and investigation of such lawsuit or action and to employ and
engage counsel of their own choice reasonably acceptable to the Indemnified
Party to handle and defend the same, at the Borrower’s cost, risk and expense;
provided however, that the Borrower and its counsel shall proceed with diligence
and in good faith with respect thereto. If (i) the engagement of such counsel by
the Borrower would present a conflict of interest which would prevent such
counsel from effectively defending such action on behalf of the Indemnified
Party, (ii) the defendants in, or targets of, any such lawsuit or action include
both the Indemnified Party and Borrower, and the Indemnified Party reasonably
concludes that there may be legal defenses available to it that are different
from or in addition to those available to the Borrower, (iii) the Borrower fails
to assume the defense of the lawsuit or action or to employ counsel reasonably
satisfactory to such Indemnified Party, in either case in a timely manner, or
(iv) an Event of Default shall occur and be continuing, then such Indemnified
Party may employ separate counsel to represent or defend it in any such action
or proceeding and the Borrower will pay the fees and disbursements of such
counsel; provided, however that each Indemnified Party shall, in connection with
any matter covered by this Section which also involves other Indemnified
Parties, use reasonable efforts to avoid unnecessary duplication of efforts by
counsel for all indemnities. Should the Borrower be entitled to conduct the
defense of any Indemnity Proceeding pursuant to the terms of this Section, the
Indemnified Party shall cooperate (with all Claims and Expenses associated
therewith to be paid by the Borrower) in all reasonable respects with the
Borrower and such attorneys in the investigation, trial and defense of such
lawsuit or action and any appeal arising therefrom; provided, however that the
Indemnified Party may, at its own cost (except as set forth in, and in
accordance with, the foregoing sentence), participate in the investigation,
trial and defense of such lawsuit or action and any appeal arising therefrom.

 

(d) The Administrative Agent, LC Issuer, Swing Line Lender and each Lender agree
that in the event that any Indemnity Proceeding is asserted or threatened in
writing or instituted against it or any other party entitled to indemnification
hereunder, the Administrative Agent, LC Issuer, Swing Line Lender or such Lender
shall promptly notify the Borrower thereof in writing and agree, to the extent
appropriate, to consult with the Borrower with a view to minimizing the cost to
the Borrower of its obligations under this Section; provided that the failure to
so notify the Borrower will not relieve the Borrower from liability hereunder
except to the extent such failure has caused the Borrower to forfeit any
substantive right of a material nature.

 

69



--------------------------------------------------------------------------------

SECTION 9.5. Sharing of Setoffs. Each of the Lender (including the Swing Line
Lender) agrees that if it shall, by exercising any right of setoff or
counterclaim or otherwise, receive payment of a proportion of the aggregate
amount of principal and interest owing with respect to the Loans held by it
which is greater than the proportion received by any other Lender in respect of
the aggregate amount of all principal and interest owing with respect to the
Loan held by such other Lender, the Lender receiving such proportionately
greater payment shall purchase such participations in the Loans held by the
other Lenders owing to such other Lenders, and such other adjustments shall be
made, as may be required so that all such payments of principal and interest
with respect to the Loans held by the Lenders owing to such other Lenders shall
be shared by the Lenders pro rata; provided that (i) nothing in this Section
shall impair the right of any Lender to exercise any right of setoff or
counterclaim it may have and to apply the amount subject to such exercise to the
payment of indebtedness of the Borrower other than its indebtedness under the
Loans, and (ii) if all or any portion of such payment received by the purchasing
Lender is thereafter recovered from such purchasing Lender, such purchase from
each other Lender shall be rescinded and such other Lender shall repay to the
purchasing Lender the purchase price of such participation to the extent of such
recovery together with an amount equal to such other Lender’s ratable share
(according to the proportion of (x) the amount of such other Lender’s required
repayment to (y) the total amount so recovered from the purchasing Lender) of
any interest or other amount paid or payable by the purchasing Lender in respect
of the total amount so recovered. The Borrower agrees, to the fullest extent it
may effectively do so under applicable law, that any holder of a participation
in a Loan, whether or not acquired pursuant to the foregoing arrangements, may
exercise rights of setoff or counterclaim and other rights with respect to such
participation as fully as if such holder of a participation were a direct
creditor of the Borrower in the amount of such participation.

 

SECTION 9.6. Amendments and Waivers.

 

(a) Except as otherwise specifically provided herein, any provision of this
Agreement or any other Loan Documents may be amended or waived if, but only if,
such amendment or waiver is in writing and is signed by the Borrower and the
Required Lenders (and, if the rights, commitments, or duties of the
Administrative Agent, Swing Line Lender or LC Issuer are affected thereby, by
the Administrative Agent, Swing Line Lender, or LC Issuer, as the case may be);
provided that, no such amendment or waiver shall, unless signed by all Lenders,
(i) change the Commitment or Swing Line Commitment of any Lender or Swing Line
Lender or subject any Lender or Swing Line Lender to any additional obligation,
(ii) reduce the principal of or rate of interest on any Loan, Reimbursement
Obligation, or any fees hereunder (other than fees payable under the
Administrative Agent/Arranger Letter Agreement), (iii) extend the date fixed for
any payment of principal of or interest on any Loan, Reimbursement Obligation,
or any fees (other than fees payable under the Administrative Agent/Arranger
Letter Agreement) hereunder, (iv) reduce the amount of principal, interest,
Reimbursement Obligation, or fees due on any date fixed for the payment thereof,
(v) change the percentage of the Commitments or of the aggregate unpaid
principal amount of the Obligations, or the number of Lenders, which shall be
required for the Lenders or any of them to take any action under this Section or
any other provision of this Agreement, (vi) change the manner of application of
any payments made under this Agreement, (vii) reduce any obligation owed under
or release any Subsidiary Guarantee (except as permitted under Sections 5.3, 5.4
or 6.7) given to support payment of the Obligations, (viii) release all or

 

70



--------------------------------------------------------------------------------

any material portion of the collateral under any Pledge Agreement (except as
permitted pursuant to the terms of Sections 5.3, 5.4 or 6.7), (ix) extend the
Facility Termination Date or the expiry date of any Facility LC to a date after
the Facility Termination Date, or (x) amend this Section 9.6(a).

 

(b) Executed or true and correct copies of any waiver or consent effected
pursuant to the provisions of this Agreement shall be delivered by the Borrower
to each Lender within two Business Days following the date on which the same
shall have been executed and delivered by the requisite percentage of Lenders.
The Borrower will not, directly or indirectly, pay or cause to be paid any
remuneration, whether by way of supplemental or additional interest, fee or
otherwise, to any Lender (in its capacity as such) as consideration for or as an
inducement to the entering into by such Lender of any waiver or amendment of any
of the terms and provisions of this Agreement unless such remuneration is
concurrently paid, on the same terms, ratably to all such Lenders.

 

SECTION 9.7. No Margin Stock Collateral. Each of the Lenders represents to the
Administrative Agent, each of the other Lenders and the Borrower that it in good
faith is not, directly or indirectly (by negative pledge or otherwise), relying
upon any Margin Stock as collateral in the extension or maintenance of the
credit provided for in this Agreement.

 

SECTION 9.8. Successors and Assigns.

 

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns;
provided that the Borrower may not assign or otherwise transfer any of its
rights under this Agreement without the prior written consent of the
Administrative Agent, the Lenders and the LC Issuer.

 

(b) Any Lender may at any time sell to one or more Persons (each a
“Participant”) participating interests in any Loan owing to such Lender, any
Note held by such Lender, any Commitment hereunder or any other interest of such
Lender hereunder. In the event of any such sale by a Lender of a participating
interest to a Participant, such Lender’s obligations under this Agreement shall
remain unchanged, such Lender shall remain solely responsible for the
performance thereof, such Lender shall remain the holder of any such Loan and
Note for all purposes under this Agreement, and the Borrower and the
Administrative Agent shall continue to deal solely and directly with such Lender
in connection with such Lender’s rights and obligations under this Agreement. In
no event shall a Lender that sells a participation be obligated to the
Participant to take or refrain from taking any action hereunder except that such
Lender may agree that it will not (except as provided below), without the
consent of the Participant, agree to (i) the extension of any date fixed for the
payment of principal of or interest on the related Loan or Loans, (ii) the
reduction of the amount of any principal, interest or fees due on any date fixed
for the payment thereof with respect to the related Loan or Loans, (iii) the
reduction in the rate at which either interest is payable thereon or (if the
Participant is entitled to any part thereof) facility fee is payable hereunder
from the rate at which the Participant is entitled to receive interest or
facility fee (as the case may be) in respect of such participation, or (iv) the
reduction of any obligation owing under or the release of the Subsidiary
Guarantee (except as permitted pursuant to the terms of Section 5.3, 5.4 or 6.7
in connection with the dissolution, sale or other

 

71



--------------------------------------------------------------------------------

disposition of a Subsidiary Guarantor) given to support payment of the Loans.
Each Lender selling a participating interest in any Loan, Note, Commitment or
other interest under this Agreement, shall, within 10 Business Days of such
sale, provide the Borrower and the Administrative Agent with written
notification stating that such sale has occurred and identifying the Participant
and the interest purchased by such Participant. The Borrower acknowledges and
agrees that the benefits of Sections 2.19 through 2.22 shall continue in effect
with respect to the full amount of each Lender’s Loans and Commitment,
notwithstanding its sale of participating interests therein as contemplated
hereby.

 

(c) Any Lender may at any time transfer and assign to one or more banks or
financial institutions (each an “Assignee”) all, or a proportionate part of all,
of its Outstanding Credit Exposure or other rights and obligations under this
Agreement, the Notes, and any other Loan Documents, and such Assignee shall
assume all such Outstanding Credit Exposure or other rights and obligations,
pursuant to an Assignment Agreement in the form attached hereto as Exhibit E,
executed by such Assignee, such transferor Lender and the Administrative Agent
(and, in the case of an Assignee that is not then a Lender, by the Borrower);
provided that (i) no interest may be sold pursuant to this paragraph (c) unless
the Assignee shall agree to assume ratably equivalent portions of the transferor
Lender’s Commitment and obligations in respect of Facility LCs and Swing Line
Loans, (ii) the amount of the Commitment of the transferor Lender subject to
such assignment (determined as of the effective date of the assignment) shall be
equal to $5,000,000 (or any larger multiple of $1,000,000) or, if less, the
remaining amount of the transferor Lender’s Commitment as of the date of such
assignment, and (iii) so long as no Event of Default has occurred and is
continuing, no interest may be sold by a Lender pursuant to this paragraph (c)
to any Assignee that is not then a Lender, or an Affiliate of a Lender, without
the prior written consent of the Borrower and the Administrative Agent (which
consent of the Borrower and the Administrative Agent shall not be unreasonably
withheld or delayed). Upon (A) execution of the Assignment Agreement by such
transferor Lender, such Assignee, the Administrative Agent and (if applicable)
the Borrower, (B) delivery of a Notice of Assignment and an executed copy of the
Assignment Agreement to the Borrower and the Administrative Agent, (C) payment
by such Assignee to such transferor Lender of an amount equal to the purchase
price agreed between such transferor Lender and such Assignee, and (D) payment
of a processing and recordation fee of $3,500 to the Administrative Agent, such
Assignee shall, on the “Effective Date” as provided in the Assignment Agreement,
for all purposes be a Lender party to this Agreement and shall have all the
rights and obligations of a Lender under this Agreement to the same extent as if
it were an original party hereto with a Commitment as set forth in such
instrument of assumption, and the transferor Lender shall be released from its
obligations hereunder to a corresponding extent, and no further consent or
action by the Borrower, the Lenders, the LC Issuer or the Administrative Agent
shall be required. Upon the consummation of any transfer to an Assignee pursuant
to this paragraph (c), the transferor Lender, the Administrative Agent and the
Borrower shall make appropriate arrangements so that, if required, a new Note is
issued to such Assignee and, if necessary, a new Note shall be issued to the
transferor Lender.

 

(d) Subject to the provisions of Section 9.9, the Borrower authorizes each
Lender to disclose to any Participant, Assignee or other transferee (each a
“Transferee”) and any prospective Transferee any and all financial information
in such Lender’s possession concerning

 

72



--------------------------------------------------------------------------------

the Borrower which has been delivered to such Lender by the Borrower pursuant to
this Agreement or which has been delivered to such Lender by the Borrower in
connection with such Lender’s credit evaluation prior to entering into this
Agreement.

 

(e) Transferees shall be entitled to receive a greater payment under Section
2.19 or 2.20 than the transferor Lender would have been entitled to receive with
respect to the rights transferred, only if such transfer is made with the
Borrower’s prior written consent or by reason of the provisions of Section 2.23
requiring such Lender to designate a different Lending Installation under
certain circumstances or at a time when the circumstances giving rise to such
greater payment did not exist.

 

(f) Anything in this Section 9.8 to the contrary notwithstanding, any Lender may
assign and pledge all or any portion of the Loans and/or other Obligations owing
to it to any Federal Reserve Bank or the United States Treasury as collateral
security pursuant to Regulation A of the Board of Governors of the Federal
Reserve System and any Operating Circular issued by such Federal Reserve Bank,
provided that any payment in respect of such assigned Loans and/or other
Obligations made by the Borrower to the assigning and/or pledging Lender in
accordance with the terms of this Agreement shall satisfy the Borrower’s
obligations hereunder in respect of such assigned Loans and/or other Obligations
to the extent of such payment. No such assignment shall release the assigning
and/or pledging Lender from its obligations hereunder.

 

(g) The words “execution,” “signed,” “signature,” and words of like import in
any Assignment Agreement shall be deemed to include electronic signatures or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity and enforceability as a manually executed signature or the use
of a paper-based record keeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, or any other state laws based on the
Uniform Electronic Transactions Act.

 

SECTION 9.9. Confidentiality. Each Lender agrees to exercise its reasonable
efforts and in any event not less than the same degree of care as it uses to
maintain its own confidential information in maintaining the confidentiality of
any information delivered or made available by the Borrower to such Lender,
which is clearly marked as constituting confidential information that is subject
to Section 9.9 of this Credit Agreement, from any one other than persons
employed or retained by such Lender who are or are expected to become engaged in
evaluating, approving, structuring or administering the Loans; provided, however
that nothing herein shall prevent any Lender from disclosing such information
(i) to any other Lender or an affiliate of any Lender, subject to the
confidentiality provisions of this Section 9.9, (ii) upon the order of any court
or administrative agency, (iii) upon the request or demand of any regulatory
agency or authority having jurisdiction over such Lender, (iv) which has been
publicly disclosed by means which are not violative of this Section 9.9, (v) to
the extent reasonably required in connection with any litigation to which the
Administrative Agent, any Lender or their respective Affiliates may be a party,
(vi) to the extent reasonably required in connection with the exercise of any
right, power of remedy hereunder or under any of the other Loan Documents, (vii)
to such Lender’s legal counsel and independent auditors, subject to the
confidentiality provisions of this

 

73



--------------------------------------------------------------------------------

Section 9.9 and (viii) to any actual or proposed Participant, Assignee or other
Transferee of all or part of its rights hereunder that has agreed in writing (x)
to be bound by the provisions of this Section 9.9, and (y) that the Borrower is
a third party beneficiary of such agreement, and (z) to return all copies of the
confidential information to the Administrative Agent if the proposed assignment
or participation is not consummated. Notwithstanding anything herein to the
contrary, confidential information shall not include, and each party hereto (and
each employee, representative or other agent of any party hereto) may disclose
to any and all Persons, without limitation of any kind, the U.S. federal tax
treatment and U.S. federal income tax structure of the transactions contemplated
hereby and all materials of any kind (including opinions or other tax analyses)
that are or have been provided to such party relating to such tax treatment or
tax structure, and it is hereby confirmed that each party hereto has been
authorized to make such disclosures since the commencement of discussions
regarding the transactions contemplated hereby.

 

SECTION 9.10. Representation by Lenders. Each Lender hereby represents that it
is a commercial lender or financial institution which makes Loans and other
Credit Extensions in the ordinary course of its business and that it will make
its Loans and other Credit Extensions hereunder for its own account in the
ordinary course of such business; provided, however that, subject to Section
9.8, the disposition of the Loan or Loans held by that Lender shall at all times
be within its exclusive control.

 

SECTION 9.11. Obligations Several. The obligations of each Lender, Swing Line
Lender and LC Issuer hereunder are several, and none of them shall be
responsible for the obligations or commitment of any other party hereunder.
Nothing contained in this Agreement and no action taken by the Lenders, Swing
Line Lender and LC Issuer pursuant hereto shall be deemed to constitute any of
them to be a partnership, an, association, a joint venture or any other kind of
entity. The amounts payable at any time hereunder to each Lender, Swing Line
Lender and LC Issuer shall be a separate and independent debt, and each Lender,
Swing Line Lender and LC Issuer shall be entitled to protect and enforce its
rights arising out of this Agreement or any other Loan Document and it shall not
be necessary for any other of them to be joined as an additional party in any
proceeding for such purpose.

 

SECTION 9.12. Georgia Law. This Agreement and each Note shall be construed in
accordance with and governed by the law of the State of Georgia without regard
to the effect of conflicts of laws.

 

SECTION 9.13. Interpretation. No provision of this Agreement or any of the other
Loan Documents shall be construed against or interpreted to the disadvantage of
any party hereto by any court or other governmental or judicial authority by
reason of such party having or being deemed to have structured or dictated such
provision.

 

SECTION 9.14. WAIVER OF JURY TRIAL; CONSENT TO JURISDICTION. THE BORROWER (A)
AND EACH OF THE LENDERS, SWING LINE LENDER, LC ISSUER, AND THE ADMINISTRATIVE
AGENT IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF THIS AGREEMENT, ANY OF THE OTHER LOAN DOCUMENTS, OR
ANY OF THE

 

74



--------------------------------------------------------------------------------

TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, (B) SUBMITS TO THE NONEXCLUSIVE
PERSONAL JURISDICTION IN THE STATE OF GEORGIA, THE COURTS THEREOF AND THE UNITED
STATES DISTRICT COURTS SITTING THEREIN, FOR THE ENFORCEMENT OF THIS AGREEMENT,
THE NOTES AND THE OTHER LOAN DOCUMENTS, AND (C) WAIVES ANY AND ALL PERSONAL
RIGHTS UNDER THE LAW OF ANY JURISDICTION TO OBJECT ON ANY BASIS (INCLUDING,
WITHOUT LIMITATION, INCONVENIENCE OF FORUM) TO JURISDICTION OR VENUE WITHIN THE
STATE OF GEORGIA FOR THE PURPOSE OF LITIGATION TO ENFORCE THIS AGREEMENT, THE
NOTES OR THE OTHER LOAN DOCUMENTS. NOTHING HEREIN CONTAINED, HOWEVER, SHALL
PREVENT THE ADMINISTRATIVE AGENT, THE LENDERS, THE SWING LINE LENDER OR LC
ISSUER FROM BRINGING ANY ACTION OR EXERCISING ANY RIGHTS AGAINST THE BORROWER
PERSONALLY, AND AGAINST ANY ASSETS OF THE BORROWER, WITHIN ANY OTHER STATE OR
JURISDICTION.

 

SECTION 9.15. Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.

 

SECTION 9.16. Severability. In case any one or more of the provisions contained
in this Agreement, the Notes, Subsidiary Guarantee, Pledge Agreement(s), or any
of the other Loan Documents should be invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
contained herein and therein shall not in any way be affected or impaired
thereby and shall be enforced to the greatest extent permitted by law.

 

SECTION 9.17. Interest. In no event shall the amount of interest, and all
charges, amounts or fees contracted for, charged or collected pursuant to this
Agreement, the Notes or the other Loan Documents and deemed to be interest under
applicable law (collectively, “Interest”) exceed the highest rate of interest
allowed by applicable law (the “Maximum Rate”), and in the event any such
payment is inadvertently received by any Lender, then the excess sum (the
“Excess”) shall be credited as a payment of principal, unless the Borrower shall
notify such Lender in writing that it elects to have the Excess returned
forthwith. It is the express intent hereof that the Borrower not pay and the
Lenders not receive, directly or indirectly in any manner whatsoever, interest
in excess of that which may legally be paid by the Borrower under applicable
law. The right to accelerate maturity of any of the Loans and other Obligations
does not include the right to accelerate any interest that has not otherwise
accrued on the date of such acceleration, and the Administrative Agent and the
Lenders do not intend to collect any unearned interest in the event of any such
acceleration. All monies paid to the Administrative Agent or the Lenders
hereunder or under any of the Notes or the other Loan Documents, whether at
maturity or by prepayment, shall be subject to rebate of unearned interest as
and to the extent required by applicable law. By the execution of this
Agreement, the Borrower covenants, to the fullest extent permitted by law, that
(i) the credit or return of any Excess shall constitute the acceptance by the
Borrower of such Excess, and (ii) the Borrower shall not seek or pursue any
other remedy, legal or equitable, against the Administrative Agent or any
Lender, based in whole or in part upon contracting for charging or receiving any
Interest in excess of the Maximum Rate. For the purpose of determining whether
or not any Excess has been contracted for, charged or received

 

75



--------------------------------------------------------------------------------

by the Administrative Agent or any Lender, all interest at any time contracted
for, charged or received from the Borrower in connection with this Agreement,
the Notes or any of the other Loan Documents shall, to the extent permitted by
applicable law, be amortized, prorated, allocated and spread in equal parts
throughout the full term of the Commitments. The Borrower, the Administrative
Agent and each Lender shall, to the maximum extent permitted under applicable
law, (i) characterize any non-principal payment as an expense, fee or premium
rather than as Interest and (ii) exclude voluntary prepayments and the effects
thereof. The provisions of this Section shall be deemed to be incorporated into
each Note and each of the other Loan Documents (whether or not any provision of
this Section is referred to therein). All such Loan Documents and communications
relating to any Interest owed by the Borrower and all figures set forth therein
shall, for the sole purpose of computing the extent of obligations hereunder and
under the Notes and the other Loan Documents be automatically recomputed by the
Borrower, and by any court considering the same, to give effect to the
adjustments or credits required by this Section.

 

SECTION 9.18. Replacement of Lenders.

 

If (i) any Lender demands payment of amounts pursuant to Sections 2.19, 2.20 or
2.24 that exceed comparable amounts being demanded by the other Lenders in
respect of the circumstances described in either such Section, or (ii) any
Lender sends the Borrower a notice of violation of applicable law, rule,
regulation, or directive pursuant to Section 2.21 and such notice is not sent by
the other Lenders or (iii) any Lender shall fail or refuse to fund its
obligations under this Agreement within the time period specified for such
funding, then in any such case the Borrower may, in its sole discretion and at
its sole expense, on 10 Business Days’ prior notice to the Administrative Agent
and the affected Lender, cause such Lender to (and such Lender shall) assign,
pursuant to Section 9.8(c), all of its rights and obligations under this
Agreement to a financial institution designated by the Borrower that is willing
to become a Lender, such assignment to be made upon payment to the assigning
Lender of an amount equal to the outstanding principal amount of the Loans
payable to such Lender plus all accrued but unpaid interest on such Loans, all
accrued but unpaid fees with respect to such Lender’s Commitment, the assumption
of such Lender’s obligations in respect of all LC Obligations and Swing Line
Loans, and all other amounts payable to such Lender under this Agreement.
Without limiting the foregoing, the Borrower may in lieu of finding a
replacement Lender for the affected Lender, elect to reduce the Aggregate
Commitment by the amount of the Commitment of such affected Lender.

 

SECTION 9.19. LIMITATION OF DAMAGES. NEITHER THE ADMINISTRATIVE AGENT NOR ANY OF
THE LENDERS SHALL BE RESPONSIBLE OR LIABLE TO ANY PERSON OR ENTITY FOR ANY
PUNITIVE OR EXEMPLARY DAMAGES WHICH MAY BE ALLEGED AGAINST THE ADMINISTRATIVE
AGENT IN ITS AGENCY CAPACITY OR AGAINST ANY OF THE LENDERS AS A RESULT OF THIS
AGREEMENT, THE OTHER LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY.

 

76



--------------------------------------------------------------------------------

SECTION 9.20. USA PATRIOT ACT NOTIFICATION. The following notification is
provided to Borrower pursuant to Section 326 of the USA patriot Act of 2001, 31
U.S.C. Section 5318.

 

IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT. To help the
government fight the funding of terrorism and money laundering activities,
Federal law requires all financial institutions to obtain, verify, and record
information that identifies each person or entity that opens an account,
including any deposit account, treasury management account, loan, other
extension of credit, or other financial services product. What this means for
the Borrower: When the Borrower opens an account, if the Borrower is an
individual, the Administrative Agent and the Lenders will ask for the Borrower’s
name, residential address, tax identification number, date of birth, and other
information that will allow the Administrative Agent and the Lenders to identify
the Borrower, and, if the Borrower is not an individual, the Administrative
Agent and the Lenders will ask for the Borrower’s name, tax identification
number, business address, and other information that will allow the
Administrative Agent and the Lender to identify the Borrower. The Administrative
Agent and the Lender may also ask, if the Borrower is an individual, to see the
Borrower’s driver’s license or other identifying documents, and, if the Borrower
is not an individual to see the Borrower’s legal organizational documents or
other identifying documents.

 

77



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

 

 

Address for Notices:

 

Four Corporate Square

Atlanta, Georgia 30329-2009

Attention: Suellyn P. Tornay, Esq.

Telecopier No.: 404/728-3278

  

GLOBAL PAYMENTS INC.

 

 

By:         /s/ James G. Kelly

--------------------------------------------------------------------------------

Name:    James G. Kelly

Title:      Executive Vice President and

               Chief Financial Officer

 

[Signature Page to Credit Agreement]

 

78



--------------------------------------------------------------------------------

 

 

 

 

 

 

Address for Notices:

 

Bank One Plaza

Mail Suite 0324, Tenth Floor

Chicago, Illinois 60670

Attention: David McNeela

Telecopier No.: 312/732-2991

  

BANK ONE, NA,

as Administrative Agent, LC Issuer,

Swing Line Lender, and Lender

 

 

By:         /s/ Sabir A. Hashmy

--------------------------------------------------------------------------------

Name:    Sabir A. Hashmy

Title:      Director

 

 

 

 

 

Lending Installation:

 

Bank One Plaza

Chicago, Illinois 60670

 

SYNDICATED LOAN COMMITMENT:

 

$75,000,000

 

SWING LINE COMMITMENT:

 

$30,000,000

 

[Signature Page to Credit Agreement]

 

79



--------------------------------------------------------------------------------

 

 

 

 

 

Address for Notices:

 

SunTrust Plaza

303 Peachtree Street, NE

3rd Floor, MC-1921

Atlanta, GA 30308

Attention: Brian Peters

Telecopier No.: 404/588-8833

  

SUNTRUST BANK,

as Syndication Agent and Lender

 

 

By:         /s/ Brian K. Peters

--------------------------------------------------------------------------------

Name:    Brian K. Peters

Title:      Managing Director

 

 

 

 

 

Lending Installation:

 

SunTrust Plaza

303 Peachtree Street, N.E.

Atlanta, GA 30308

 

SYNDICATED LOAN COMMITMENT:

 

$70,000,000

 

[Signature Page to Credit Agreement]

 

80



--------------------------------------------------------------------------------

 

 

 

 

Address for Notices:

 

Bank of America, N.A. Title:

Mail Code: GA1-006-13-15

600 Peachtree Street, N.E., 13th Floor

Atlanta, GA 30308-2214

Attention: David Jackson

Telecopier No.: 404/607-6343

 

  

BANK OF AMERICA, N.A.,

as Co-Documentation Agent and Lender

 

 

By:         /s/ David B. Jackson

--------------------------------------------------------------------------------

Name:    David B. Jackson

Title:      Senior Vice President

 

 

 

 

 

Lending Installation:

 

Bank of America Plaza

600 Peachtree Street, N.E.

Atlanta, GA 30308

 

SYNDICATED LOAN COMMITMENT:

 

$50,000,000

 

 

[Signature Page to Credit Agreement]

 

81



--------------------------------------------------------------------------------

 

 

 

 

 

 

Address for Notices:

 

Wachovia Bank, National Association

191 Peachtree Street, NE

GA 8050

Atlanta, GA 30303

Attention: Steven L. Hipsman

Telecopier No.: (404) 332-4058

  

WACHOVIA BANK,

NATIONAL ASSOCIATION,

as Co-Documentation Agent and Lender

 

 

By:         /s/ Steven L. Hipsman

--------------------------------------------------------------------------------

Name:    Steven L. Hipsman

Title:      Director

 

 

 

 

 

Lending Installation:

 

201 S. College Street

Charlotte, NC 28244-0002

 

SYNDICATED LOAN COMMITMENT:

 

$50,000,000

 

 

 

 

[Signature Page to Credit Agreement]

 

82



--------------------------------------------------------------------------------

 

 

 

 

 

Address for Notices:

 

127 Public Square, 4th Floor

Cleveland, OH 44114

Attention: Jeff Kalinowski

Telecopier No.: (216) 689-8329

  

KEYBANK NATIONAL ASSOCIATION,

as Co-Documentation Agent and Lender

 

 

By:         /s/ Jeff Kalinowski

--------------------------------------------------------------------------------

Name:    Jeff Kalinowski

Title:      Vice President

 

 

 

 

 

Lending Installation:

 

127 Public Square, 4th Floor

Cleveland, OH 44114

 

SYNDICATED LOAN COMMITMENT:

 

$50,000,000

 

[Signature Page to Credit Agreement]

 

83



--------------------------------------------------------------------------------

 

 

 

 

Address for Notices:

 

500 Woodward Avenue

MC 3279

Detroit, MI 48226

Attention: Sherri Carter

Telecopier No.: 313/222-3330

  

COMERICA BANK,

as Lender

 

 

By:         /s/ Richard C. Hampson

--------------------------------------------------------------------------------

Name:    Richard C. Hampson

Title:      Vice President

 

 

 

 

 

Lending Installation:

 

Comerica Bank

500 Woodward Avenue

Detroit, MI 48226

 

SYNDICATED LOAN COMMITMENT:

 

$30,000,000

 

 

[Signature Page to Credit Agreement]

 

84



--------------------------------------------------------------------------------

 

 

 

 

Address for Notices:

 

Sixth and Marquette

Third Floor

Minneapolis, MN 55479

Attention: Paula Neil

Telecopier No.: 612-667-4145

  

WELLS FARGO BANK, NATIONAL

ASSOCIATION, as Lender

 

 

By:         /s/ William J. Darby

--------------------------------------------------------------------------------

Name:    William J. Darby

Title:      Vice President

 

By:         /s/ Alex Idichandy

--------------------------------------------------------------------------------

Name:    Alex Idichandy

Title:      Vice President

 

 

 

Lending Installation:

 

Sixth and Marquette, Third Floor

Minneapolis, MN 55479

 

SYNDICATED LOAN COMMITMENT:

 

$25,000,000

 

 

[Signature Page to Credit Agreement]

 

85